--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED

LONG-TERM CREDIT AGREEMENT

 

dated as of May 28, 2004

 

among

 

WHIRLPOOL CORPORATION

 

WHIRLPOOL EUROPE B.V.

 

WHIRLPOOL FINANCE B.V.

 

CERTAIN FINANCIAL INSTITUTIONS

 

and

 

CITIBANK, N.A.,

as Administrative Agent and Fronting Agent

 

and

 

JPMORGAN CHASE BANK,

as Syndication Agent

 

ABN AMRO BANK N.V.

ING BANK N.V.

and

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents

 

CITIGROUP GLOBAL MARKETS INC.

 

and

 

J.P. MORGAN SECURITIES INC.,

Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   1

Section 1.01.

 

Definitions

   1

Section 1.02.

 

Accounting Terms and Determinations

   19

ARTICLE 2 THE FACILITY

   19

Section 2.01.

 

Description of Facility

   19

Section 2.02.

 

Availability of Facility; Required Payments

   20

Section 2.03.

 

Committed Advances

   20

Section 2.04.

 

Letter of Credit Subfacility

   23

Section 2.05.

 

Competitive Bid Advances

   29

Section 2.06.

 

Fronted Advance Subfacility

   33

Section 2.07.

 

Fees

   35

Section 2.08.

 

General Facility Terms

   36

Section 2.09.

 

Borrowing Subsidiaries; Additional Borrowing Subsidiaries

   46

Section 2.10.

 

Regulation D Compensation

   46

ARTICLE 3 CHANGE IN CIRCUMSTANCES

   47

Section 3.01.

 

Taxes

   47

Section 3.02.

 

Increased Costs

   48

Section 3.03.

 

Changes in Capital Adequacy Regulations

   49

Section 3.04.

 

Availability of Types and Currencies

   50

Section 3.05.

 

Funding Indemnification

   50

Section 3.06.

 

Mitigation of Additional Costs or Adverse Circumstances

   50

Section 3.07.

 

Lender Statements; Survival of Indemnity

   51

ARTICLE 4 GUARANTY

   52

Section 4.01.

 

Guaranty

   52

Section 4.02.

 

Waivers

   52

Section 4.03.

 

Guaranty Absolute

   52

Section 4.04.

 

Continuing Guaranty

   53

Section 4.05.

 

Delay of Subrogation

   53

Section 4.06.

 

Acceleration

   54

Section 4.07.

 

Reinstatement

   54

ARTICLE 5 CONDITIONS PRECEDENT

   54

Section 5.01.

 

Effectiveness

   54

Section 5.02.

 

Initial Advance to Each Additional Borrowing Subsidiary

   56

Section 5.03.

 

Each Extension of Credit

   57

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

   57

Section 6.01.

 

Existence and Standing

   57

Section 6.02.

 

Authorization and Validity

   57

Section 6.03.

 

No Conflict; Government Consent

   58

Section 6.04.

 

Financial Statements

   58

 

i



--------------------------------------------------------------------------------

Section 6.05.

 

Material Adverse Change

   58

Section 6.06.

 

Taxes

   58

Section 6.07.

 

Litigation and Contingent Obligations

   59

Section 6.08.

 

ERISA.

   59

Section 6.09.

 

Accuracy of Information

   59

Section 6.10.

 

Material Agreements

   59

Section 6.11.

 

Compliance with Laws

   59

Section 6.12.

 

Public Utility Holding Company Act

   60

Section 6.13.

 

Investment Company Act

   60

Section 6.14.

 

Environmental Matters

   60

Section 6.15

 

Proper Legal Form

   60

Section 6.16

 

Solvency

   61

Section 6.17

 

Tax Shelter Regulations

   61

Section 6.18

 

Representations of Dutch Borrowers

   61

ARTICLE 7 COVENANTS

   62

Section 7.01.

 

Financial Reporting

   62

Section 7.02.

 

Use of Proceeds

   63

Section 7.03.

 

Notice of Default

   63

Section 7.04.

 

Existence

   63

Section 7.05.

 

Taxes

   64

Section 7.06.

 

Insurance

   64

Section 7.07.

 

Compliance with Laws

   64

Section 7.08.

 

Inspection

   64

Section 7.09.

 

Consolidations, Mergers, Dissolution and Sale of Assets

   65

Section 7.10.

 

Liens

   65

Section 7.11.

 

Subsidiary Indebtedness

   67

Section 7.12.

 

Leverage Ratio

   67

Section 7.13.

 

Interest Coverage Ratio

   67

Section 7.14.

 

Ownership of Borrowing Subsidiaries

   68

Section 7.15.

 

Transactions with Affiliates

   68

Section 7.16.

 

Limitation on Restricted Actions

   68

Section 7.17.

 

Limitation on Negative Pledges

   68

Section 7.18.

 

Material Contracts

   69

ARTICLE 8 DEFAULTS

   69

Section 8.01.

 

Representations and Warranties

   69

Section 8.02.

 

Payment

   69

Section 8.03.

 

Covenants

   69

Section 8.04.

 

Other Obligations

   70

Section 8.05.

 

Bankruptcy

   70

Section 8.06.

 

Receivership, Etc.

   71

Section 8.07.

 

Condemnation

   71

Section 8.08.

 

Judgments

   71

Section 8.09.

 

ERISA

   71

Section 8.10.

 

Guaranty

   71

Section 8.11.

 

Change of Control

   72

 

ii



--------------------------------------------------------------------------------

ARTICLE 9 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   72

Section 9.01.

 

Acceleration; Allocation of Payments after Acceleration

   72

Section 9.02.

 

Judgment Currency

   73

Section 9.03.

 

Amendments

   74

Section 9.04.

 

Preservation of Rights

   75

ARTICLE 10 GENERAL PROVISIONS

   75

Section 10.01.

 

Survival of Representations

   75

Section 10.02.

 

Governmental Regulation

   75

Section 10.03.

 

Headings

   75

Section 10.04.

 

Entire Agreement

   75

Section 10.05.

 

Several Obligations

   76

Section 10.06.

 

Expenses; Indemnification

   76

Section 10.07.

 

Severability of Provisions

   76

Section 10.08.

 

Nonliability of Lenders

   77

Section 10.09.

 

CHOICE OF LAW

   77

Section 10.10.

 

CONSENT TO JURISDICTION

   77

Section 10.11.

 

WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES

   78

Section 10.12.

 

Binding Effect; Termination

   79

Section 10.13.

 

Confidentiality

   79

ARTICLE 11 THE AGENTS

   80

Section 11.01.

 

Appointment

   80

Section 11.02.

 

Powers

   80

Section 11.03.

 

General Immunity

   80

Section 11.04.

 

No Responsibility for Loans, Recitals, etc.

   81

Section 11.05.

 

Action on Instructions of Lenders

   81

Section 11.06.

 

Employment of Agents and Counsel

   81

Section 11.07.

 

Reliance on Documents; Counsel

   82

Section 11.08.

 

Reimbursement and Indemnification

   82

Section 11.09.

 

Rights as a Lender

   82

Section 11.10.

 

Lender Credit Decision

   83

Section 11.11.

 

Successor Administrative Agent/Fronting Agent

   83

ARTICLE 12 SETOFF; RATABLE PAYMENTS

   84

Section 12.01.

 

Setoff

   84

Section 12.02.

 

Ratable Payments

   84

ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS

   85

Section 13.01.

 

Successors and Assigns

   85

Section 13.02.

 

Participations

   85

Section 13.03.

 

Assignments

   86

Section 13.04.

 

Dissemination of Information

   87

Section 13.05.

 

Tax Treatment

   87

Section 13.06.

 

SPC’s

   87

 

iii



--------------------------------------------------------------------------------

ARTICLE 14 NOTICES

   88

Section 14.01.

 

Giving Notice

   88

Section 14.02.

 

Change of Address

   88

ARTICLE 15 COUNTERPARTS

   89

 

EXHIBITS

Exhibit A

  –    Committed Note

Exhibit B

  –    Competitive Bid Quote Request

Exhibit C

  –    Invitation For Competitive Bid Quotes

Exhibit D

  –    Competitive Bid Quote

Exhibit E

  –    Assumption Agreement

Exhibit F

  –    Assignment Agreement

Exhibit G

  –    Compliance Certificate

Exhibit H

  –    Committed Borrowing Notice

Exhibit I

  –    Dollar Continuation/Conversion Notice

Exhibit J

  –    Non-Dollar Continuation/Conversion Notice

Exhibit K

  –    Fronted Borrowing Notice

Exhibit L

  –    Competitive Borrowing Notice SCHEDULES

Schedule I

  –    Commitments

Schedule II

  –    Eurocurrency Payment Offices of the Administrative Agent

Schedule III

  –    MLA Cost

Schedule IV

  –    Pricing Schedule

Schedule V

  –    Notices

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

This Credit Agreement, dated as of May 28, 2004, is among Whirlpool Corporation,
a Delaware corporation, Whirlpool Europe B.V., a Netherlands corporation,
Whirlpool Finance B.V., a Netherlands corporation, the other Borrowers from time
to time party hereto, the Lenders from time to time party hereto, Citibank,
N.A., as Administrative Agent for such Lenders, Citibank, N.A., as Fronting
Agent, JPMorgan Chase Bank, as Syndication Agent, and ABN AMRO Bank N.V., ING
Bank N.V. and The Royal Bank of Scotland plc, as Documentation Agents.

 

W I T N E S S E T H:

 

WHEREAS, Whirlpool, certain other borrowers, Bank of America, N.A., individually
and as Administrative Agent, and certain lenders named therein entered into that
certain Long-Term Credit Agreement, dated as of June 1, 2001 (the “Existing
Long-Term Credit Facility”), and Whirlpool, certain other borrowers, Bank of
America, N.A., individually and as Administrative Agent, and certain lenders
named therein entered into that certain 364-Day Credit Agreement, dated as of
May 31, 2002 (the “Existing 364-Day Credit Agreement”); and

 

WHEREAS, pursuant to the terms of this Credit Agreement, on the Closing Date:
(i) the Existing Long-Term Credit Agreement shall be amended and restated as
hereafter set forth, (ii) all obligations outstanding under the Existing 364-Day
Credit Agreement shall be paid in full and the commitments thereunder terminated
and (iii) the lenders parties to the Existing Long-Term Credit Agreement that
are not parties to this Credit Agreement shall be released from their
commitments and other obligations under the Existing Long-Term Credit Agreement
and shall, contemporaneously with the initial borrowing hereunder, be repaid in
full all amounts owed to them under the Existing Long-Term Credit Agreement.

 

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01. Definitions.

 

As used in this Credit Agreement:

 

“Absolute Rate” means, with respect to a Loan made by a given Lender for the
relevant Absolute Rate Interest Period, the rate of interest per annum offered
by such Lender and accepted by the applicable Borrower pursuant to Section
2.05(f).

 



--------------------------------------------------------------------------------

“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the applicable Borrower at the same time and for the same Absolute Rate Interest
Period.

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.05.

 

“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance
or an Absolute Rate Loan, a period of not less than seven days commencing on a
Business Day selected by the applicable Borrower pursuant to this Credit
Agreement, but in no event extending beyond the scheduled Termination Date. If
such Absolute Rate Interest Period would end on a day which is not a Business
Day, such Absolute Rate Interest Period shall, subject to the preceding
sentence, end on the next succeeding Business Day.

 

“Absolute Rate Loan” means a Loan which bears interest at an Absolute Rate.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Credit Agreement, by which any Borrower
or any Subsidiary of a Borrower (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or in a series of transactions) at least
25% (in number of votes) of the equity securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency).

 

“Additional Borrowing Subsidiary” means any Subsidiary of Whirlpool duly
designated by Whirlpool pursuant to Section 2.09 to request Advances hereunder,
which Subsidiary shall have satisfied the conditions precedent set forth in
Section 5.02.

 

“Administrative Agent” means Citibank in its capacity as agent for the Lenders
pursuant to Article 11, and not in its individual capacity as a Lender, and any
successor Administrative Agent appointed pursuant to Article 11.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to a Borrower of the same Type
(or on the same interest basis in the case of Competitive Bid Advances) and, in
the case of Fixed Rate Advances, for the same Interest Period and includes each
of a Committed Advance and a Competitive Bid Advance and a Fronted Advance.

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlled” and
“controlling” have meanings correlative to the foregoing.

 

2



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder (which, as of the date of this Credit Agreement, is $1,200,000,000),
as reduced from time to time pursuant to the terms hereof.

 

“Aggregate Fronting Sublimit” means the aggregate of the Fronting Commitments of
all the Fronting Lenders hereunder (which, as of the date of this Credit
Agreement, is $200,000,000), as reduced from time to time pursuant to the terms
hereof.

 

“Agreed Currency” means, subject to Section 3.04, (i) Dollars, (ii) euros, (iii)
Sterling and (iv) any other currency (A) which is freely transferable and
convertible into Dollars, (B) in which deposits are customarily offered to banks
in the London interbank market, (C) which a Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and (D) which is acceptable to
each Lender; provided that, for purposes of clause (iv) above, the
Administrative Agent shall promptly notify each Lender of each such request and
unless each Lender shall have agreed to each such request within five Business
Days from the date of such notification by the Administrative Agent to such
Lender, such Lender shall be deemed to have disagreed with such request.

 

“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the higher of (i)
the Federal Funds Effective Rate most recently determined by the Administrative
Agent plus ½% per annum and (ii) the Prime Rate.

 

“Article” means an article of this Credit Agreement unless another document is
specifically referenced.

 

“Assumption Agreement” means an agreement of a Subsidiary of Whirlpool addressed
to the Lenders in substantially the form of Exhibit “E” hereto pursuant to which
such Subsidiary agrees to become a “Borrower” and be bound by the terms and
conditions of this Credit Agreement.

 

“Authorized Officer” means (i) the Chairman of the Board of Whirlpool, (ii) the
Executive Vice President and Chief Financial Officer of Whirlpool, (iii) the
Vice President and Treasurer of Whirlpool and (iv) any other officer of
Whirlpool authorized by resolution of the Board of Directors of Whirlpool to
execute and deliver on behalf of Whirlpool this Credit Agreement or any other
Loan Document.

 

“Authorized Representative” means any Authorized Officer and any other officer,
employee or agent of a Borrower designated from time to time as an Authorized
Representative in a written notice from any Authorized Officer to the
Administrative Agent.

 

“Bankruptcy Code” means Title 11, United States Code, Sections 1 et seq., as the
same may have been and may hereafter be amended from time to time, and any
successor thereto or replacement therefor which may be hereafter enacted.

 

3



--------------------------------------------------------------------------------

“Borrower” means, individually, Whirlpool or any Borrowing Subsidiary, and
“Borrowers” means collectively, Whirlpool and each Borrowing Subsidiary.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Subsidiary” means, individually, Whirlpool Europe, Whirlpool Finance
or any Additional Borrowing Subsidiary, and “Borrowing Subsidiaries” means,
collectively, Whirlpool Europe, Whirlpool Finance and each Additional Borrowing
Subsidiary.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Committed Advances or Eurocurrency Bid Rate Advances
and to any conversion of another Type of Advance into a Eurocurrency Committed
Advance, a day other than Saturday or Sunday on which banks are open for
business in New York City, on which dealings in Dollars are carried on in the
London interbank market and, where funds are to be paid or made available in a
currency other than Dollars, on which commercial banks are open for domestic and
international business (including dealings in deposits in such currency) in both
London and the place where such funds are to be paid or made available, (ii)
with respect to any borrowing, payment or rate selection of Fronted Advances, a
day other than Saturday or Sunday on which banks are open for business in London
and (a) where funds are to be paid or made available in an Agreed Currency other
than euros, a day on which commercial banks are open for domestic and
international business (including dealings in deposits in such Agreed Currency)
in the principal financial center of the country of such Agreed Currency and (b)
where funds are to be paid or made available in euros, a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer system is
open for business and (iii) for all other purposes, a day other than Saturday or
Sunday on which banks are open for business in New York City.

 

“Capitalized Lease” means any lease in which the obligation for rentals with
respect thereto is required to be capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles.

 

“Citibank” means Citibank, N.A. and its successors.

 

“Closing Date” is defined in Section 5.01.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, (i) for each Lender, the obligation of such Lender (a) to
make Loans to the Borrowers, (b) to purchase Participation Interests in Letters
of Credit in accordance with Section 2.04(c), or (c) to purchase Participation
Interests in Fronted Advances in accordance with Section 2.06(f), in each case
not exceeding the amount set

 

4



--------------------------------------------------------------------------------

forth on Schedule I hereto or as set forth in an applicable Assignment Agreement
in the form of Exhibit “F” hereto received by the Administrative Agent under the
terms of Section 13.03, as such amount may be modified from time to time
pursuant to the terms of this Credit Agreement and (ii) with respect to the
Issuing Lender, the LOC Commitment.

 

“Committed Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Committed Loans made by the Lenders to the applicable
Borrower at the same time, of the same Type and, in the case of Fixed Rate
Advances, for the same Interest Period.

 

“Committed Borrowing Notice” is defined in Section 2.03(e).

 

“Committed Loan” means a Loan made by a Lender pursuant to Section 2.03.

 

“Competitive Bid Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Competitive Bid Loans made by some or all of the
Lenders to the applicable Borrower at the same time, at the same interest basis,
and for the same Interest Period.

 

“Competitive Bid Borrowing Notice” is defined in Section 2.05(f).

 

“Competitive Bid Loan” means a Eurocurrency Bid Rate Loan or an Absolute Rate
Loan, as the case may be.

 

“Competitive Bid Margin” means the margin above or below the applicable
Eurocurrency Base Rate offered for a Eurocurrency Bid Rate Loan, expressed as a
percentage to be added or subtracted from such Eurocurrency Base Rate.

 

“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit “D” hereto completed and delivered by a Lender to the Administrative
Agent in accordance with Section 2.05(d).

 

“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit “B” hereto completed and delivered by a
Borrower to the Administrative Agent in accordance with Section 2.05(b).

 

“Consolidated EBIT” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (i) an amount,
which in the determination of such net income has been deducted for (a)
Consolidated Interest Expense for such period, (b) taxes in respect of, or
measured by, income or excess profits of Whirlpool and its Consolidated
Subsidiaries for such period and (c) without duplication, identifiable and
verifiable non-cash, non-recurring pre-tax charges taken by Whirlpool during
such period plus (or minus) (ii) to the extent included in the determination of
such net income (x) losses (or income) from discontinued operations for

 

5



--------------------------------------------------------------------------------

such period and (y) losses (or gains) from the effects of accounting changes
during such period.

 

“Consolidated EBITDA” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (i) an amount,
which in the determination of such net income has been deducted for (a)
Consolidated Interest Expense for such period, (b) taxes in respect of, or
measured by, income or excess profits of Whirlpool and its Consolidated
Subsidiaries for such period, (c) without duplication, identifiable and
verifiable non-cash, non-recurring pre-tax charges taken by Whirlpool during
such period and (d) depreciation and amortization expense for such period plus
(or minus) (ii) to the extent included in the determination of such net income
(x) losses (or income) from discontinued operations for such period and (y)
losses (or gains) from the effects of accounting changes during such period.

 

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of Whirlpool and its Consolidated Subsidiaries for such period (as
determined in accordance with generally accepted accounting principles).

 

“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary the accounts of which would be consolidated with
those of Whirlpool in its consolidated financial statements if such statements
were prepared as of such date in accordance with generally accepted accounting
principles.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Whirlpool or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Credit Agreement” means this Amended and Restated Long-Term Credit Agreement,
as it may be amended, supplemented or otherwise modified from time to time.

 

“Default” means an event described in Article 8.

 

“Documentation Agent” means any of ABN AMRO Bank N.V., ING Bank N.V. or The
Royal Bank of Scotland plc, in each case, so long as it is a Lender under this
Credit Agreement.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount of Dollars if
such currency is any currency other than Dollars, calculated at approximately
11:00 a.m. (London Time) as set forth on the applicable Telerate Screen on the
date of determination; provided that if more than one rate is listed then the
applicable conversion rate shall be the arithmetic average of such rates. If for
any reason such conversion rates are not available, the Dollar Amount shall be
calculated using the arithmetic average of

 

6



--------------------------------------------------------------------------------

the spot buying rates for such currency in Dollars as quoted to the
Administrative Agent or the Fronting Agent by three foreign exchange dealers of
recognized standing in the United States selected by the Administrative Agent or
the Fronting Agent at approximately 11:00 a.m. (London time) on any date of
determination. The Dollar Amount of each Advance shall be established two
Business Days prior to the first day of each Interest Period with respect
thereto.

 

“Dollar Continuation/Conversion Notice” is defined in Section 2.03(f).

 

“Dollars” and “$” each mean lawful money of the United States of America.

 

“Dutch Banking Act” means the Credit System Supervision Act 1992 (Wet toezicht
kredietwezen 1992).

 

“Dutch Borrower” means each Borrower that is incorporated or established in the
Netherlands.

 

“Dutch Exemption Regulation” means the Exemption Regulation relating to the
Credit System Supervision Act 1992 (Vrijstellingsregeling Wet toezicht
kredietwezen 1992) dated 26 June 2002.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“euro” means the common currency of participating members of the European
Community.

 

“Eurocurrency Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.05.

 

“Eurocurrency Base Rate” means, (i) with respect to (a) a Eurocurrency Committed
Advance or a Eurocurrency Committed Loan and (b) a Eurocurrency Bid Rate Advance
or a Eurocurrency Bid Rate Loan, in each case denominated in a particular Agreed
Currency (pursuant to Sections 2.01 and 2.05) for the relevant Eurocurrency
Interest Period: (1) the rate per annum equal to the rate (determined by the

 

7



--------------------------------------------------------------------------------

Administrative Agent in the case of a Eurocurrency Committed Advance or a
Eurocurrency Committed Loan) to be the offered rate that appears on the page of
the Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in such Agreed
Currency (for delivery on the first day of such Eurocurrency Interest Period)
with a term equivalent to such Eurocurrency Interest Period, determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Eurocurrency Interest Period, or (2) if the rate referenced in the
preceding clause (1) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum equal to the rate
(determined by the Administrative Agent in the case of a Eurocurrency Committed
Advance or a Eurocurrency Committed Loan) to be the offered rate on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in such Agreed Currency (for delivery on
the first day of such Eurocurrency Interest Period) with a term equivalent to
such Eurocurrency Interest Period, determined as of approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Eurocurrency
Interest Period, or (3) in the case of a Eurocurrency Committed Advance or a
Eurocurrency Committed Loan, if the rates referenced in the preceding clauses
(1) and (2) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in such Agreed Currency for delivery on the first day
of such Eurocurrency Interest Period in same day funds in the approximate amount
of the Eurocurrency Loan being made, continued or converted by Citibank and with
a term equivalent to such Eurocurrency Interest Period would be offered by
Citibank’s London Branch to major banks in the offshore Agreed Currency market
at their request at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Eurocurrency Interest Period and (ii) with
respect to a Fronted Advance or a Fronted Loan, the rate per annum determined by
the Fronting Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in such Agreed Currency for delivery on the first day
of such Eurocurrency Interest Period in same day funds in the approximate amount
of the Eurocurrency Loan being made, continued or converted by Citibank and with
a term equivalent to such Eurocurrency Interest Period would be offered by
Citibank’s London Branch to major banks in the offshore Agreed Currency market
at their request at approximately 11:00 A.M. (London time) on the first day of
such Eurocurrency Interest Period. The Eurocurrency Base Rate shall be rounded
upward to the next 1/100 of 1%.

 

“Eurocurrency Bid Rate” means, with respect to a Loan made by a given Lender for
the relevant Eurocurrency Interest Period, the sum of (i) the Eurocurrency Base
Rate and (ii) the Competitive Bid Margin offered by such Lender and accepted by
the applicable Borrower pursuant to Section 2.05(f).

 

“Eurocurrency Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurocurrency Bid Rate.

 

“Eurocurrency Bid Rate Loan” means a Competitive Bid Loan which bears interest
at a Eurocurrency Bid Rate.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Committed Advance” means an Advance which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.

 

“Eurocurrency Committed Loan” means a Loan which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.

 

“Eurocurrency Interest Period” means, (i) with respect to a Eurocurrency
Committed Advance, a Eurocurrency Committed Loan, a Eurocurrency Bid Rate
Advance or a Eurocurrency Bid Rate Loan, a period of one, two, three or six
months commencing on a Business Day selected by a Borrower pursuant to this
Credit Agreement and (ii) with respect to a Fronted Advance or a Fronted Loan, a
period of one to seven days commencing on a Business Day selected by Whirlpool
or Whirlpool Finance, as applicable, pursuant to Section 2.06(e) this Credit
Agreement. Except with respect to Fronted Advances and Fronted Loans, such
Eurocurrency Interest Period shall end on (but exclude) the day which
corresponds numerically to such date of commencement one, two, three or six
months thereafter, but in no event later than the scheduled Termination Date;
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Eurocurrency Interest
Period shall end on the last Business Day of such next, second, third or sixth
succeeding month. With respect to Fronted Advances and Fronted Loans, such
Eurocurrency Interest Period shall end on a day that is the selected number of
days from the beginning of such Eurocurrency Interest Period, but in no event
later than the scheduled Termination Date. If a Eurocurrency Interest Period
would otherwise end on a day which is not a Business Day, such Eurocurrency
Interest Period shall end on the next succeeding Business Day; provided,
however, except with respect to Fronted Advances and Fronted Loans, if said next
succeeding Business Day falls in a new month, such Eurocurrency Interest Period
shall end on the immediately preceding Business Day.

 

“Eurocurrency Loan” means a Eurocurrency Committed Loan, a Eurocurrency Bid Rate
Loan or a Fronted Loan, as applicable.

 

“Eurocurrency Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Eurocurrency Payment Office” means (i) with respect to the Administrative Agent
for each of the Agreed Currencies (a) the office, branch or affiliate of the
Administrative Agent specified as its “Eurocurrency Payment Office” for such
currency in Schedule II hereto or (b) such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to each Borrower and each Lender as its Eurocurrency Payment Office for
such currency and (ii) with respect to the Fronting Agent for each of the Agreed
Currencies (a) the office, branch or affiliate of the Fronting Agent specified
as its “Eurocurrency Payment Office” for such currency in Schedule II hereto or
(b) such other office, branch, affiliate or correspondent bank of the Fronting
Agent as it may from time to time specify to each Borrower and each Lender as
its Eurocurrency Payment Office for such currency.

 

9



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, (i) with respect to a Eurocurrency Committed Advance
or a Eurocurrency Committed Loan for each day during the relevant Eurocurrency
Interest Period, the sum of (a) the Eurocurrency Base Rate applicable to such
Eurocurrency Interest Period plus (b) the Eurocurrency Margin for such day plus
(c) the applicable MLA Cost and (ii) with respect to a Fronted Advance or a
Fronted Loan for each day during the relevant Eurocurrency Interest Period, the
sum of (a) the Eurocurrency Base Rate applicable to such Eurocurrency Interest
Period plus (b) the Eurocurrency Margin for such day plus (c) the applicable MLA
Cost.

 

“European Community” means the European countries that are signatories to the
Treaty on European Union.

 

“European Economic Area member state” means Austria, Belgium, Cyprus, the Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland, Portugal,
Slovakia, Slovenia, Spain, Sweden, United Kingdom, Iceland, Norway and
Liechtenstein.

 

“Existing 364-Day Credit Agreement” is defined in the preamble to this Credit
Agreement.

 

“Existing Long-Term Credit Agreement” is defined in the preamble to this Credit
Agreement.

 

“Facility Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum (rounded upwards to the nearest 1/100%) equal for each day during
such period to (i) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the preceding Business Day) by the Federal Reserve Bank of New York; or (ii)
if such rate is not so published for any day which is a Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Citibank on such day on such transactions as determined by the Administrative
Agent.

 

“Fixed Rate” means the Eurocurrency Rate, the Eurocurrency Bid Rate or the
Absolute Rate.

 

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

 

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

 

“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.

 

10



--------------------------------------------------------------------------------

“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.

 

“Foreign Borrower” is defined in Section 10.11(b).

 

“Foreign Subsidiary” means a Subsidiary of Whirlpool that is organized and
domiciled (and the majority of whose assets are located) outside of the United
States of America.

 

“Fronted Advance” means a borrowing hereunder consisting of the aggregate amount
of the several Fronted Loans made by the Fronting Lenders to Whirlpool or
Whirlpool Finance, as applicable, at the same time, of the same Type and for the
same Interest Period.

 

“Fronted Loan” means a Loan made by a Lender pursuant to Section 2.06.

 

“Fronting Agent” means Citibank, N.A. in its capacity as fronting agent for the
Lenders pursuant to Article 11, and not in its individual capacity as a Lender,
and any successor Fronting Agent appointed pursuant to Article 11.

 

“Fronted Borrowing Notice” is defined in Section 2.06(e).

 

“Fronting Commitment” means, for each Fronting Lender, the obligation of such
Lender to make Fronting Loans to Whirlpool and Whirlpool Finance not exceeding
the amount set forth on Schedule I hereto or as set forth in an applicable
Assignment Agreement in the form of Exhibit “F” hereto received by the
Administrative Agent under the terms of Section 13.03, as such amount may be
modified from time to time pursuant to the terms of this Credit Agreement.

 

“Fronting Lender” means each Lender that has a Fronting Commitment.

 

“Government Acts” is defined in Section 2.04(i)(i).

 

“Guaranteed Obligations” is defined in Section 4.01.

 

“Guaranty” of any Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon the obligation of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person or otherwise assures any creditor of such other
Person against loss, and shall include, without limitation, the contingent
liability of such Person under or in relation to any letter of credit (or
similar instrument), but shall exclude endorsements for collection or deposit in
the ordinary course of business.

 

11



--------------------------------------------------------------------------------

“Indebtedness” means, without duplication, with respect to each Borrower and
each Subsidiary of a Borrower, such Person’s (i) obligations for borrowed money,
(ii) obligations representing the deferred purchase price of any of its Property
or services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from any Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person, (vi) net liabilities under any
agreement, device or arrangement designed to protect at least one of the parties
thereto from the fluctuation of interest rates, exchange rates or forward rates
applicable to such party’s assets, liabilities or exchange transactions
(including any cancellation, buy back, reversal, termination or assignment
thereof), and (vii) Indebtedness of another Person for which such Person is
obligated pursuant to a Guaranty.

 

“Interest Coverage Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated EBIT for the twelve month period ending on such date
to (ii) Consolidated Interest Expense for the twelve month period ending on such
date.

 

“Interest Period” means a Eurocurrency Interest Period or an Absolute Rate
Interest Period.

 

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit ”C” hereto, completed and delivered
by the Administrative Agent to the Lenders in accordance with Section 2.05(c).

 

“Issuing Lender” means Citibank or any other Lender approved by Whirlpool.

 

“Lenders” means the financial institutions listed on the signature pages of this
Credit Agreement and their respective successors and assigns.

 

“Lending Installation” means any office, branch, subsidiary or affiliate of any
Lender or the Administrative Agent or the Fronting Agent.

 

“Letter of Credit” means any letter of credit issued by the Issuing Lender for
the account of the Borrower in accordance with Section 2.04.

 

“Leverage Ratio” means, as of any date of calculation thereof, the ratio of (i)
consolidated Indebtedness of Whirlpool and its Consolidated Subsidiaries on such
date to (ii) Consolidated EBITDA for the twelve month period ending on such
date.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

12



--------------------------------------------------------------------------------

“Loan” means, with respect to a Lender, such Lender’s portion, if any, of any
Advance.

 

“Loan Documents” means this Credit Agreement, each Note, the LOC Documents and
the Assumption Agreements.

 

“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.

 

“LOC Committed Amount” means $200,000,000, as it may be reduced from time to
time pursuant to the terms hereof.

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations. The
term “LOC Documents” shall not include any underlying agreements between the
account party and the beneficiary of a Letter of Credit.

 

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the applicable Borrower.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Whirlpool and its Subsidiaries taken as a whole, (ii) the ability of any
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

 

“Material Subsidiary” means a Subsidiary of Whirlpool that would constitute a
“Significant Subsidiary” under and as defined in Regulation S-X promulgated by
the Securities and Exchange Commission.

 

“MLA Cost” means an addition to the interest rate on any Loan made by any Lender
to compensate such Lender for the cost imputed to the Lender resulting from the
imposition from time to time under or pursuant to the Bank of England Act 1998
(the “Act”) and/or by the Bank of England and/or the Financial Services
Authority (“FSA”) (or other United Kingdom governmental authorities or agencies)
of a requirement to place non-interest bearing cash ratio deposits or special
deposits (whether interest bearing or not) with the Bank of England and/or fees
to the FSA calculated by reference to liabilities used to fund the Loans,
expressed as a rate per annum and determined in accordance with Schedule III.

 

13



--------------------------------------------------------------------------------

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which any Borrower or other member of the
Controlled Group is a party and to which more than one employer is obligated to
make contributions.

 

“Non-Dollar Continuation/Conversion Notice” is defined in Section 2.03(g).

 

“Non-Recourse Obligations” of a Person means Indebtedness of such Person (i)
incurred to finance the acquisition of property which property is subject to a
Lien securing such Indebtedness and generates rentals or other payments
sufficient to pay the entire principal of and interest on such Indebtedness on
or before the date or dates for payment thereof, (ii) which does not constitute
a general obligation of such Person but is repayable solely out of the rentals
or other sums payable with respect to the property subject to the Lien securing
such Indebtedness and the proceeds from the sale of such property because the
holder of such Indebtedness (hereinafter called the “Holder”) shall have agreed
in writing at or prior to the time such Indebtedness is incurred that (A) such
Person shall not have any personal liability whatsoever (other than for (I)
rentals or other sums received by such Person which are subject to the Lien
securing such Indebtedness, (II) any other rights assigned to the Holder, (III)
the proceeds from any sale or other disposition of the property subject to the
Lien securing such Indebtedness and (IV) breach by such Person of any customary
representation or warranty (such as a warranty as to ownership of property or a
warranty of quiet enjoyment)), either in its capacity as the owner of the
property or in any other capacity, to the Holder for any amounts payable with
respect to such Indebtedness and that such Indebtedness does not constitute a
general obligation of such Person, (B) the Holder shall look for repayment of
such Indebtedness and the payment of interest thereon and all other payments
with respect to such Indebtedness solely to the rentals or other sums payable
with respect to the property subject to the Lien securing such Indebtedness and
the proceeds from the sale of such property, and (iii) to the extent the Holder
may legally do so, the Holder waives any and all rights it may have to make the
election provided under 11 U.S.C. 1111(b)(l)(A) or any other similar or
successor provisions against such Person.

 

“Note” means a promissory note in substantially the form of Exhibit “A” hereto,
with appropriate insertions, duly executed and delivered to the Administrative
Agent by the applicable Borrower for the account of a Lender and payable to the
order of such Lender, including any amendment, modification, renewal or
replacement of such promissory note.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and the Notes, all LOC Obligations, all accrued and unpaid fees, all
obligations of Whirlpool under Article 4 and all other reimbursements,
indemnities or other obligations of the Borrowers to any Lender (including the
Issuing Lender), the Administrative Agent or the Fronting Agent arising under
the Loan Documents.

 

14



--------------------------------------------------------------------------------

“Off-Balance Sheet Obligations” means, with respect to each Borrower and each
Subsidiary of a Borrower, (i) the principal portion of such Person’s obligations
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product and (ii) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person.

 

“Original Borrowers” is defined in Section 5.01.

 

“Participant” is defined in Section 13.02.

 

“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.04(c) or in
Fronted Advances as provided in Section 2.06(f).

 

“Payment Date” means the last Business Day of each March, June, September and
December.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which a Borrower or any other member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means Schedule IV attached hereto.

 

“Prime Rate” means the per annum rate of interest established from time to time
by Citibank as its “Base Rate.” Such rate is a rate set by Citibank based upon
various factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Professional Market Party” means the following Persons:

 

(i) banks, insurance companies, securities firms, investment institutions,
savings institutions, pension funds, or subsidiaries of any of the foregoing,
that are (a) supervised or licensed under Netherlands law or (b) established in
a European Economic Area member state (other than the Netherlands), Monaco,
Puerto Rico, Saudi Arabia, Turkey, South Korea, the

 

15



--------------------------------------------------------------------------------

United States, Japan, Australia, Canada, Mexico, New Zealand or Switzerland, and
are adequately supervised in their country of establishment;

 

(ii) investment institutions (or their subsidiaries), which offer their
participations exclusively to professional market parties and are not required
to be supervised or licensed under Netherlands law;

 

(iii) the Dutch Government (de Staat der Nederlanden), DNB, foreign central
banks, foreign government bodies being part of central government, regional and
local governments, international treaty organizations and supranational
organizations;

 

(iv) institutions or enterprises having total assets of at least EUR 500,000,000
(or the equivalent thereof in another currency) according to the balance sheet
as at the end of the financial year preceding the year during which the relevant
transaction takes place; and

 

(v) institutions, enterprises, or natural persons having a net equity of at
least EUR 10,000,000 (or the equivalent thereof in another currency) as at the
end of the year preceding the year during which the relevant transaction takes
place and who or which have been active on the financial markets on an average
of twice a month over a period of at least two consecutive years preceding the
relevant transaction.

 

“Property” of a Person means any and all property and assets, whether real,
personal, tangible, intangible, or mixed, of such Person.

 

“Purchaser” is defined in Section 13.03.

 

“Purchasing Lender” is defined in Section 2.06(f).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock applicable to member banks of the Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the obtaining of credit for the purpose of purchasing or carrying
margin stock from (among others) member banks of the Federal Reserve System.

 

16



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event.

 

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the outstanding Advances (excluding Competitive Bid Advances if any
Committed Advances are outstanding) and Participation Interests in LOC
Obligations and Fronted Advances.

 

“Reserve Requirement” means, with respect to a Eurocurrency Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal, special, emergency and other reserves) which is imposed under
Regulation D on “Eurocurrency liabilities” (or in respect of any other category
of liabilities which includes deposits by reference to which the interest rate
on Eurocurrency Committed Loans or Fronted Loans is determined or any category
of extensions of credit or other assets which includes loans by a non-United
States office of the Administrative Agent to United States residents). The
Reserve Requirement shall be adjusted automatically on and as of the effective
date of any change in the applicable reserve requirement for all Interest
Periods beginning on or after such date.

 

“Section” means a numbered Section of this Credit Agreement, unless another
document is specifically referenced.

 

“Single Employer Plan” means a Plan maintained by Whirlpool or any member of the
Controlled Group for employees of Whirlpool or any member of the Controlled
Group.

 

“Sterling” means the lawful money of the United Kingdom.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be, directly or indirectly, so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Whirlpool.

 

“Substantial Portion” means, with respect to the Property of Whirlpool and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Whirlpool and its Subsidiaries as would be shown in the consolidated
financial

 

17



--------------------------------------------------------------------------------

statements of Whirlpool and its Subsidiaries as at the last day of the most
recent quarter for which financial statements have been delivered pursuant to
Section 7.01 or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of Whirlpool and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.

 

“Syndication Agent” means JPMorgan Chase Bank so long as it is a Lender under
this Credit Agreement.

 

“Taxes” is defined in Section 3.01(a).

 

“Termination Date” means the earlier of (i) May 27, 2009 and (ii) the date on
which the Commitments terminate pursuant to the terms of this Credit Agreement.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

 

“Type” means, with respect to any Loan or Advance, its nature as a Floating Rate
Advance or Loan, Eurocurrency Committed Advance or Loan, Eurocurrency Bid Rate
Advance or Loan or Absolute Rate Advance or Loan or Fronted Advance or Loan.

 

“Unfunded Vested Liabilities” means the amount (if any) by which the present
value of all currently accrued, vested and nonforfeitable benefits under all
Single Employer Plans exceeds the fair market value of all assets of such Plan
allocable to such benefits, all determined on an ongoing Plan basis as set forth
in the then most recent actuarial valuation for each such Plan.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Whirlpool” means Whirlpool Corporation, a Delaware corporation, and its
successors and assigns.

 

“Whirlpool Europe” means Whirlpool Europe B.V., a Netherlands corporation, and
its successors and assigns.

 

“Whirlpool Finance” means Whirlpool Finance B.V., a Netherlands corporation, and
its successors and assigns.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

18



--------------------------------------------------------------------------------

Section 1.02. Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with general accepted accounting principles in the United States of
America. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.01 (or, prior to the delivery of the first
financial statements pursuant to Section 7.01, consistent with the financial
statements dated December 31, 2003); provided, however, if (a) Whirlpool shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in generally accepted accounting
principles or the rules promulgated with respect thereto or (b) either the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the change in generally accepted accounting principles
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by Whirlpool to the Lenders as to which no such objection shall have been made.

 

ARTICLE 2

 

THE FACILITY

 

Section 2.01. Description of Facility.

 

Upon the terms and subject to the conditions set forth in this Credit Agreement,
the Lenders hereby grant to the Borrowers a revolving credit facility pursuant
to which:

 

(i) each Lender severally agrees to make Committed Loans in Agreed Currencies to
each of the Borrowers in accordance with Section 2.03;

 

(ii) the Issuing Lender agrees to issue Letters of Credit in Agreed Currencies
for the account of each of the Borrowers in accordance with Section 2.04; and

 

(iii) the Fronting Lenders agree to make Fronted Loans in Agreed Currencies for
the account of Whirlpool and Whirlpool Finance in accordance with Section 2.06;
and

 

(iv) each Lender may, in its sole discretion, make bids to make Competitive Bid
Loans in Dollars to each of the Borrowers in accordance with Section 2.05;

 

provided that (A) Floating Rate Loans and Competitive Bid Loans may only be
denominated in Dollars, (B) after giving effect to each Advance or Letter of
Credit, the outstanding Advances or Letters of Credit shall be denominated in no
more than five Agreed Currencies (including Dollars), (C) in no event may the
Dollar Amount of the aggregate principal amount of all

 

19



--------------------------------------------------------------------------------

outstanding Fronted Advances exceed the Aggregate Fronting Sublimit, (D) in no
event may the Dollar Amount of the aggregate principal amount of all outstanding
Advances plus the outstanding LOC Obligations exceed the Aggregate Commitment
and (E) in not event may the Dollar Amount of the aggregate principal amount of
all outstanding Committed Advances made by a Lender plus such Lender’s ratable
share of the outstanding LOC Obligations plus such Lender’s participation
interests in the outstanding Fronted Loans exceed such Lender’s Commitment.

 

Section 2.02. Availability of Facility; Required Payments.

 

Subject to all of the terms and conditions of this Credit Agreement, the
facility described herein is available from the Closing Date to the Termination
Date, and each Borrower may borrow, repay, reborrow and, subject to Section
2.04(a), request Letters of Credit at any time prior to the Termination Date.
The Commitments to lend and issue Letters of Credit hereunder shall expire on
the Termination Date. Each applicable Borrower promises to pay its outstanding
Advances and its other unpaid Obligations in full on the Termination Date.

 

Section 2.03. Committed Advances.

 

(a) Committed Advances. From and including the Closing Date and prior to the
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Credit Agreement and notwithstanding the amount of Competitive Bid
Loans and Fronted Loans made by such Lender, to make Committed Loans to the
Borrowers from time to time in amounts the Dollar Amount of which shall not
exceed in the aggregate at any one time outstanding the amount of its
Commitment. Each Committed Advance hereunder shall consist of borrowings made
from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment. The Committed Advances
shall be repaid as provided by the terms of Sections 2.02 and 2.03(g).

 

(b) Types of Committed Advances. The Committed Advances may be Floating Rate
Advances or Eurocurrency Committed Advances, or a combination thereof, selected
by the applicable Borrower in accordance with Sections 2.03(e), 2.03(f) and
2.03(g).

 

(c) Reductions in Aggregate Commitment. Whirlpool may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in integral
multiples of $25,000,000, upon at least three Business Days’ written notice to
the Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Dollar Amount of the aggregate principal amount of the
outstanding Advances plus the outstanding LOC Obligations.

 

(d) Minimum Amount of Each Committed Advance. Each Committed Advance made or
continued hereunder shall be in the minimum Dollar Amount of $25,000,000 or a
higher integral multiple of $5,000,000; provided, however, that any

 

20



--------------------------------------------------------------------------------

Floating Rate Advance may be in the aggregate amount of the unused Aggregate
Commitment.

 

(e) Method of Selecting Types and Interest Periods for New Committed Advances.
Subject to all of the terms and conditions of this Credit Agreement, each
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Committed Advance, the Interest Period applicable thereto, for each Committed
Advance from time to time made to it. A Borrower shall give the Administrative
Agent an irrevocable notice substantially in the form of Exhibit “H” hereto (a
“Committed Borrowing Notice”) not later than 11:30 a.m. (New York City time) on
the Borrowing Date of each Floating Rate Advance, three Business Days before the
Borrowing Date for each Eurocurrency Committed Advance denominated in Dollars,
and five Business Days before the Borrowing Date for each Eurocurrency Committed
Advance denominated in an Agreed Currency other than Dollars. A Committed
Borrowing Notice shall in accordance with all the terms and conditions of this
Credit Agreement specify:

 

(i) the Borrower to which such Committed Advance is to be made;

 

(ii) the Borrowing Date, which shall be a Business Day, of such Committed
Advance;

 

(iii) the Type of Committed Advance selected;

 

(iv) in the case of each Eurocurrency Committed Advance, the Agreed Currency of
such Committed Advance;

 

(v) the aggregate amount of such Committed Advance; and

 

(vi) in the case of each Eurocurrency Committed Advance, the Interest Period
applicable thereto.

 

(f) Continuation and Conversion of Dollar-Denominated Committed Advances.
Subject to all of the terms and conditions of this Credit Agreement, each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
such Floating Rate Advance is paid or converted into one or more
Dollar-denominated Eurocurrency Committed Advances. Subject to all of the terms
and conditions of this Credit Agreement, each Eurocurrency Committed Advance
denominated in Dollars shall continue as a Dollar-denominated Eurocurrency
Committed Advance until the end of the then applicable Interest Period therefor,
at which time such Eurocurrency Committed Advance shall be automatically
converted into a Floating Rate Advance (x) unless such Eurocurrency Committed
Advance is paid by the applicable Borrower or the applicable Borrower shall have
given the Administrative Agent an irrevocable notice substantially in the form
of Exhibit “I” hereto (a “Dollar Continuation/Conversion Notice”) requesting
that, at the end of such Interest Period, such Eurocurrency Committed Advance
continue as a Dollar-denominated Eurocurrency Committed Advance for the same or
another specified Interest Period, be converted into one or more new
Dollar-denominated

 

21



--------------------------------------------------------------------------------

Eurocurrency Committed Advances each having a specified new Interest Period or
be converted into a Floating Rate Advance or (y) if any Event of Default shall
have occurred and be continuing. Accordingly, but subject to all of the terms
and conditions of this Credit Agreement, each Borrower may elect from time to
time to convert all or any part (subject to Section 2.03(d)) of a
Dollar-denominated Committed Advance of any Type made to it into the other Type
of Dollar-denominated Committed Advance; provided that any conversion of a
Eurocurrency Committed Advance shall be made on, and only on, the last day of
the Interest Period applicable thereto. The applicable Borrower shall give the
Administrative Agent a Dollar Continuation/Conversion Notice with respect to
each continuation or conversion of a Dollar-denominated Committed Advance not
later than 11:30 A.M. (New York City time) at least three Business Days prior to
the date of the requested continuation or conversion, specifying in accordance
with all of the terms and conditions of this Credit Agreement:

 

(i) the requested date, which shall be a Business Day, of such continuation or
conversion;

 

(ii) the aggregate amount and Type of the Committed Advance which is to be
continued or converted;

 

(iii) the amount and Type(s) of the Dollar-denominated Committed Advance(s) into
which such Committed Advance is to be continued or converted; and

 

(iv) in the case of each continuation of or conversion into a Dollar-denominated
Eurocurrency Committed Advance, the Interest Period applicable thereto (provided
that if no Interest Period is specified, the applicable Borrower shall be deemed
to have requested an Interest Period of one month).

 

(g) Payment or Continuation and Conversion of Non-Dollar Denominated Committed
Advances. Subject to all of the terms and conditions of this Credit Agreement,
each Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars shall continue as a Eurocurrency Committed Advance denominated in the
same currency until the end of the then applicable Interest Period therefor, at
which time such Eurocurrency Committed Advance shall mature and be payable by
the applicable Borrower on the last day of the applicable Interest Period unless
the applicable Borrower shall have given the Administrative Agent an irrevocable
notice substantially in the form of Exhibit “J” hereto (a “Non-Dollar
Continuation/Conversion Notice”) requesting that, at the end of such Interest
Period, such Eurocurrency Committed Advance either continue as a Eurocurrency
Committed Advance denominated in the same currency for the same or another
specified Interest Period or be converted into one or more new Eurocurrency
Committed Advances each denominated in the same currency as that of the
converted Eurocurrency Committed Advance and having a specified new Interest
Period; provided that if after giving effect to any such conversion or
continuation, the aggregate Dollar Amount of the principal amount of all
Advances plus the outstanding LOC Obligations would exceed the Aggregate
Commitment, such Borrower

 

22



--------------------------------------------------------------------------------

shall prepay an aggregate principal amount of such Eurocurrency Committed
Advance on the last day of the Interest Period then ending such that the Dollar
Amount of the aggregate principal amount of all outstanding Advances plus the
outstanding LOC Obligations does not exceed the Aggregate Commitment.
Accordingly, but subject to all of the terms and conditions of this Credit
Agreement, each Borrower may elect from time to time to convert all or any part
(subject to Section 2.03(d)) of a Eurocurrency Committed Advance denominated in
an Agreed Currency other than Dollars made to it into any other Eurocurrency
Committed Advance(s) denominated in the same currency as the converted
Eurocurrency Committed Advance; provided that any such conversion shall be made
on, and only on, the last day of the Interest Period applicable to the converted
Eurocurrency Committed Advance. The applicable Borrower shall give the
Administrative Agent a Non-Dollar Continuation/Conversion Notice with respect to
each continuation or conversion of a Eurocurrency Committed Advance denominated
in an Agreed Currency other than Dollars not later than 11:30 A.M. (New York
City time) at least five Business Days prior to the date of the requested
continuation or conversion specifying in accordance with all of the terms and
conditions of this Credit Agreement:

 

(i) the requested date, which shall be a Business Day, of such continuation or
conversion;

 

(ii) the aggregate amount and Agreed Currency of the Eurocurrency Committed
Advance which is to be continued or converted;

 

(iii) the amount(s) of the Eurocurrency Committed Advance(s) into which such
Eurocurrency Committed Advance is to be continued or converted; and

 

(iv) the Interest Period applicable to each new Eurocurrency Committed Advance
(provided that if no Interest Period is specified or if an Event of Default has
occurred and is continuing, the applicable Borrower shall be deemed to have
requested an Interest Period of one month).

 

(h) Notice to Lenders. The Administrative Agent shall give prompt notice to each
Lender of each Dollar Continuation/Conversion Notice and each Non-Dollar
Continuation/Conversion Notice received by it.

 

Section 2.04. Letter of Credit Subfacility.

 

(a) Issuance. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein and upon the agreements of
the other Lenders set forth in this Section 2.04, the Issuing Lender agrees to
issue, and each Lender severally agrees to participate in the issuance by the
Issuing Lender of, standby Letters of Credit in Agreed Currencies from time to
time from the Closing Date until the date thirty days prior to the Termination
Date as any Borrower may request, in a form acceptable to the Issuing Lender;
provided, however, that (i) the Dollar Amount of the LOC Obligations outstanding
shall not at any time exceed the LOC Committed Amount and

 

23



--------------------------------------------------------------------------------

(ii) the Dollar Amount of the principal amount of all Advances plus the
outstanding LOC Obligations shall not at any time exceed the Aggregate
Commitment. The Issuing Lender shall not issue any Letter of Credit if (x) the
original expiry date of such Letter of Credit is more than one year from the
date of issuance (provided that such Letter of Credit may contain customary
“evergreen” provisions pursuant to which the expiry date is automatically
extended by a specific time period unless the Issuing Lender gives notice to the
beneficiary of such Letter of Credit at least a specified time period prior to
the expiry date then in effect) or (y) such Letter of Credit has an expiry date
extending beyond the Termination Date. The Issuing Lender shall be under no
obligation to issue any Letter of Credit if the issuance of such Letter of
Credit would violate any applicable laws, rules, regulations or orders or any
generally applicable policy of the Issuing Lender, including, without
limitation, any order, judgment or decree of any government authority or
arbitrator that by its terms purports to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any request or directive (whether or not
having the force of law) from any governmental authority with jurisdiction over
the Issuing Lender that prohibits, or requests that the Issuing Lender refrain
from the issuance of letters of credit generally or such Letter of Credit in
particular or that imposes upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or that imposes upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it. Each Letter of Credit shall be a
standby letter of credit and shall comply with the related LOC Documents. The
issuance and expiry dates of each Letter of Credit shall be a Business Day.

 

(b) Notice and Reports. Any Borrower may request the issuance of a Letter of
Credit by submitting a request therefor to the Issuing Lender (by completion of
the appropriate application forms of the Issuing Lender) at least three Business
Days prior to the requested date of issuance. At least quarterly (and more
frequently upon request) the Issuing Lender shall provide to the Administrative
Agent a detailed report specifying the Letters of Credit issued by the Issuing
Lender which are then issued and outstanding. The Administrative Agent shall
disseminate promptly to each of the Lenders the information provided by the
Issuing Lender pursuant to this subsection (b).

 

(c) Participation. Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a Participation Interest from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its pro
rata share of the obligations under such Letter of Credit (ratably in proportion
to the ratio that its respective Commitment bears to the Aggregate Commitment)
and shall absolutely, unconditionally and irrevocably assume and be obligated to
pay to the Issuing Lender and discharge when due, its pro rata share of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender’s Participation Interest in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any such Letter of Credit, each such Lender shall pay to the
Administrative Agent for the account of the Issuing Lender its pro rata share of
such unreimbursed drawing in same day funds on the day of notification by the
Administrative

 

24



--------------------------------------------------------------------------------

Agent of an unreimbursed drawing pursuant to the provisions of subsection (d)
below. The obligation of each Lender to so reimburse the Issuing Lender shall be
absolute and unconditional and shall not be affected by the occurrence of an
Unmatured Default, a Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
applicable Borrower to reimburse the Issuing Lender under any Letter of Credit,
together with interest as hereinafter provided.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the applicable Borrower and the
Administrative Agent. The applicable Borrower promises to reimburse the Issuing
Lender (such reimbursement to be made to the Administrative Agent for the
account of the Issuing Lender) on the day of drawing under any Letter of Credit
either in same day funds in the same Agreed Currency as the related drawing or
with a Committed Advance in Dollars in the Dollar Amount of such drawing. Unless
such Borrower shall promptly notify the Administrative Agent and the Issuing
Lender that such Borrower intends to otherwise reimburse the Issuing Lender for
such drawing, such Borrower shall be deemed to have requested that the Lenders
make a Committed Advance in Dollars in the Dollar Amount of the drawing as
provided in subsection (e) below on the related Letter of Credit, the proceeds
of which will be used to satisfy the related reimbursement obligations. Each
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment such Borrower may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of a Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
Issuing Lender will promptly notify the Administrative Agent, who shall, in
turn, promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender in Dollars and in immediately available funds, the
Dollar Amount of such Lender’s pro rata share of such unreimbursed drawing. Such
payment shall be made on the day such notice is received by such Lender from the
Administrative Agent if such notice is received at or before 11:00 A.M. (New
York City time), and otherwise such payment shall be made at or before 1:00 P.M.
(New York City time) on the Business Day next succeeding the day such notice is
received. If such Lender does not pay such amount to the Administrative Agent
for the account of the Issuing Lender in full upon such request, such Lender
shall, on demand, pay to the Administrative Agent for the account of the Issuing
Lender interest on the unpaid amount during the period from the date of such
drawing until such Lender pays such amount to the Administrative Agent for the
account of the Issuing Lender in full at a rate per annum equal to, if paid
within two Business Days of the date that such Lender is required to make
payments of such amount pursuant to the preceding sentence, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate. Each
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of an Unmatured Default or a

 

25



--------------------------------------------------------------------------------

Default or the acceleration of the obligations of the Borrowers hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever. Simultaneously with the making of each such payment by a Lender to
the Administrative Agent for the account of the Issuing Lender, such Lender
shall, automatically and without any further action on the part of the
Administrative Agent, the Issuing Lender or such Lender, acquire a Participation
Interest in an amount equal to such payment (excluding the portion of such
payment constituting interest owing to the Issuing Lender) in the related
unreimbursed drawing portion of the LOC Obligation and in the interest thereon
and in the related LOC Documents, and shall have a claim against the applicable
Borrower with respect thereto.

 

(e) Repayment with Committed Advances. On any day on which a Borrower shall have
requested, or been deemed to have requested a Committed Advance to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that a Committed Advance has been requested or deemed requested by
such Borrower to be made in connection with a drawing under a Letter of Credit,
in which case a Committed Advance comprised of Floating Rate Loans in the Dollar
Amount of the unreimbursed drawing shall be immediately made to such Borrower by
all Lenders (notwithstanding any termination of the Commitments pursuant to
Section 9.01) ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment (determined before giving effect to
any termination of the Commitments pursuant to Section 9.01) and the proceeds
thereof shall be paid directly to the Administrative Agent for the account of
the Issuing Lender for application to the respective LOC Obligations. Each such
Lender hereby irrevocably agrees to make its pro rata share of each such
Committed Advance immediately upon any such request or deemed request in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (i) the amount of such borrowing may not comply with the minimum
amount for Advances otherwise required hereunder, (ii) whether any conditions
specified in Section 5.03 are then satisfied, (iii) whether an Unmatured Default
or a Default then exists, (iv) failure for any such request or deemed request
for such Advance to be made by the time otherwise required hereunder, (v)
whether the date of such borrowing is a date on which Committed Advances are
otherwise permitted to be made hereunder or (vi) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing. In the event that any Committed Advance cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
any Borrower), then each such Lender hereby agrees that it shall forthwith
purchase (as of the date such borrowing would otherwise have occurred, but
adjusted for any payments received from the applicable Borrower on or after such
date and prior to such purchase) from the Issuing Lender such Participation
Interests in the outstanding LOC Obligations as shall be necessary to cause each
such Lender to share in such LOC Obligations ratably in proportion to the ratio
that their respective Commitments bear to the Aggregate Commitment (determined
before giving effect to any termination of the Commitments pursuant to Section
9.01)), provided that at the time any purchase of Participation Interests
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Administrative Agent for the

 

26



--------------------------------------------------------------------------------

account of the Issuing Lender, to the extent not paid to the Issuing Lender by
the applicable Borrower in accordance with the terms of subsection (d) above,
interest on the principal amount of Participation Interests purchased for each
day from and including the day upon which such borrowing would otherwise have
occurred to but excluding the date of payment for such Participation Interests,
at the rate equal to, if paid within two Business Days of the date of the
Committed Advance, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate.

 

(f) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, including without limitation
Section 2.04(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of any
Subsidiary of a Borrower, provided that notwithstanding such statement, such
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect such
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.

 

(g) Renewal, Extension. The renewal or extension of any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

(h) Uniform Customs and Practices. The Issuing Lender may have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits
(the “UCP”) or the International Standby Practices 1998 (the “ISP98”), in either
case as published as of the date of issue by the International Chamber of
Commerce, in which case the UCP or the ISP98, as applicable, may be incorporated
therein and deemed in all respects to be a part thereof.

 

(i) Indemnification; Nature of Issuing Lender’s Duties.

 

(i) In addition to its other obligations under this Section 2.04, each Borrower
hereby agrees to pay, and protect, indemnify and save each Lender harmless from
and against, any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that such Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit or (B) the failure of the Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

 

(ii) As between the Borrowers and the Lenders (including the Issuing Lender),
the applicable Borrower shall assume all risks of the acts, omissions or misuse
of any Letter of Credit by the beneficiary thereof. Except to the extent arising
solely from the gross negligence or willful misconduct of such Lender, no Lender
(including the Issuing Lender) shall be responsible: (A) for the form,

 

27



--------------------------------------------------------------------------------

validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (D) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a Letter of Credit or of the proceeds thereof; and (E)
for any consequences arising from causes beyond the control of such Lender,
including, without limitation, any Government Acts. None of the above shall
affect, impair, or prevent the vesting of the Issuing Lender’s rights or powers
hereunder.

 

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Lender
(including the Issuing Lender), under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Lender under any resulting liability to any Borrower. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify each Lender (including the Issuing Lender) against any and
all risks involved in the issuance of the Letters of Credit, all of which risks
are hereby assumed by the Borrowers, including, without limitation, any and all
Government Acts. No Lender (including the Issuing Lender) shall, in any way, be
liable for any failure by the Issuing Lender to pay any drawing under any Letter
of Credit as a result of any Government Acts or any other cause beyond the
control of the Issuing Lender.

 

(iv) Nothing in this Section 2.04(i) is intended to limit the reimbursement
obligations of any Borrower contained in subsection (d) above. The obligations
of each Borrower under this Section 2.04(i) shall survive the termination of
this Credit Agreement. No act or omission of any current or prior beneficiary of
a Letter of Credit shall in any way affect or impair the rights of the Lenders
(including the Issuing Lender) to enforce any right, power or benefit under this
Credit Agreement.

 

(v) Notwithstanding anything to the contrary contained in this Section 2.04(i),
no Borrower shall have any obligation to indemnify the Issuing Lender in respect
of any liability incurred by the Issuing Lender (A) arising solely out of the
gross negligence or willful misconduct of the Issuing Lender, as determined by a
court of competent jurisdiction, or (B) caused by the Issuing Lender’s failure
to pay under any Letter of Credit after presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit, as determined
by a court of competent jurisdiction, unless such payment is prohibited by any
law, regulation, court order or decree.

 

28



--------------------------------------------------------------------------------

(j) Responsibility of Issuing Lender. It is expressly understood and agreed that
the obligations of the Issuing Lender hereunder to the Lenders are only those
expressly set forth in this Credit Agreement and that the Issuing Lender shall
be entitled to assume that the conditions precedent set forth in Section 5.03
have been satisfied unless it shall have acquired actual knowledge that any such
condition precedent has not been satisfied; provided, however, that nothing set
forth in this Section 2.04 shall be deemed to prejudice the right of any Lender
to recover from the Issuing Lender any amounts made available by such Lender to
the Issuing Lender pursuant to this Section 2.04 in the event that it is
determined by a court of competent jurisdiction that the payment with respect to
a Letter of Credit constituted gross negligence or willful misconduct on the
part of the Issuing Lender.

 

(k) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.

 

(l) Appointment of Issuing Lender. Citibank is hereby appointed as Issuing
Lender hereunder and under each other Loan Document and each of the Lenders
authorizes the Issuing Lender to act on behalf of the Lenders with respect to
any Letters of Credit and related LOC Documents.

 

Section 2.05. Competitive Bid Advances.

 

(a) Competitive Bid Option; Repayment of Competitive Bid Advances. In addition
to Committed Advances pursuant to Section 2.03 and Fronted Advances pursuant to
Section 2.06, but subject to all of the terms and conditions of this Credit
Agreement (including, without limitation, the limitation set forth in Section
2.01 as to the maximum aggregate principal amount of all outstanding Advances
and LOC Obligations hereunder), each Borrower may, as set forth in this Section
2.05, request the Lenders, prior to the Termination Date, to make offers to make
Competitive Bid Advances in Dollars to such Borrower. Each Lender may, but shall
have no obligation to, make such offers and the applicable Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section 2.05. Each applicable Borrower promises to repay each of its
Competitive Bid Advances in full by on the last day of the Interest Period
applicable thereto.

 

(b) Competitive Bid Quote Request. When a Borrower wishes to request offers to
make Competitive Bid Loans under this Section 2.05, such Borrower shall transmit
to the Administrative Agent by telecopy a Competitive Bid Quote Request so as to
be received no later than 11:30 A.M. (New York City time) at least (x) five
Business Days prior to the Borrowing Date proposed therein, in the case of a
Eurocurrency Auction, or (y) one Business Day prior to the Borrowing Date
proposed therein, in the case of an Absolute Rate Auction, specifying in
accordance with all of the terms of this Credit Agreement:

 

(i) the proposed Borrowing Date for the proposed Competitive Bid Advance;

 

29



--------------------------------------------------------------------------------

(ii) the aggregate principal amount of such Competitive Bid Advance;

 

(iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate, or both;

 

(iv) the Interest Period applicable thereto; and

 

(v) the Borrower to which such proposed Competitive Bid Advance is to be made.

 

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period and for a Eurocurrency Auction and an Absolute Rate Auction in a
single Competitive Bid Quote Request. No Competitive Bid Quote Request shall be
given within five Business Days (or upon reasonable prior notice to the Lenders,
such other number of days as the Borrowers and the Administrative Agent may
agree) of any other Competitive Bid Quote Request. Each Competitive Bid Quote
Request shall be in a minimum amount of $25,000,000 or a larger multiple of
$5,000,000. A Competitive Bid Quote Request that does not conform substantially
to the format of Exhibit “B” hereto shall be rejected, and the Administrative
Agent shall promptly notify the applicable Borrower of such rejection by
telecopy.

 

(c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request that is not rejected pursuant to Section 2.05(b),
the Administrative Agent shall send to each of the Lenders by telecopy an
Invitation for Competitive Bid Quotes which shall constitute an invitation by
the applicable Borrower to each Lender to submit Competitive Bid Quotes offering
to make the Competitive Bid Loans to which such Competitive Bid Quote Request
relates in accordance with this Section 2.05.

 

(d) Submission and Contents of Competitive Bid Quotes. (i) Each Lender may, in
its sole discretion, submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.05(d) and must be submitted to the Administrative
Agent by telecopy at its offices specified in or pursuant to Article 14 not
later than (i) (A) 1:45 P.M. (New York City time) in the case of Citibank and
(B) 2:00 p.m. (New York City time) in the case of each other Lender, at least
four Business Days prior to the proposed Borrowing Date in the case of a
Eurocurrency Auction, or (ii) (A) 10:15 A.M. (New York City time) in the case of
Citibank and (B) 10:30 A.M. (New York City time) in the case of each other
Lender, on the proposed Borrowing Date in the case of an Absolute Rate Auction
(or, in any such case upon reasonable prior notice to the Lenders, such other
time and date as the Borrowers and the Administrative Agent may agree; provided
that Citibank shall always

 

30



--------------------------------------------------------------------------------

be required to submit its Competitive Bid Quotes not less than fifteen minutes
prior to the other Lenders). Subject to Articles 5 and 6, any Competitive Bid
Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the applicable Borrower.

 

(i) Each Competitive Bid Quote shall in any case specify:

 

(A) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes;

 

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, (1) which principal amount may be greater than, less than or
equal to the Commitment of the quoting Lender, but in no case greater than the
unutilized Aggregate Commitment, (2) which principal amount must be at least
$5,000,000 and an integral multiple of $1,000,000, and (3) which principal
amount may not exceed the principal amount of Competitive Bid Loans for which
offers were requested;

 

(C) in the case of a Eurocurrency Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan;

 

(D) in the case of an Absolute Rate Auction, the Absolute Rate offered for each
such Competitive Bid Loan;

 

(E) the applicable Interest Period; and

 

(F) the identity of the quoting Lender.

 

(ii) The Administrative Agent shall reject any Competitive Bid Quote that:

 

(A) is not substantially in the form of Exhibit “D” hereto or does not specify
all of the information required by Section 2.05(d)(i);

 

(B) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit “D” hereto;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

 

(D) arrives after the time set forth in Section 2.05(d)(i).

 

(iii) If any Competitive Bid Quote shall be rejected pursuant to Section
2.05(d)(ii), then the Administrative Agent shall notify the relevant Lender of
such rejection as soon as practicable.

 

31



--------------------------------------------------------------------------------

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
applicable Borrower of the terms (i) of any Competitive Bid Quote submitted by a
Lender that is in accordance with Section 2.05 and (ii) of any Competitive Bid
Quote that is in accordance with Section 2.05 and amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Lender with respect to the same Competitive Bid Quote Request. Any such
subsequent Competitive Bid Quote shall be disregarded by the Administrative
Agent unless such subsequent Competitive Bid Quote specifically states that it
is submitted solely to correct a manifest error in such former Competitive Bid
Quote. The Administrative Agent’s notice to the applicable Borrower shall
specify the aggregate principal amount of Competitive Bid Loans for which offers
have been received for each Interest Period specified in the related Competitive
Bid Quote Request and the respective principal amounts and Competitive Bid
Margins or Absolute Rates, as the case may be, so offered.

 

(f) Acceptance and Notice by Borrower. Subject to the receipt of the notice from
the Administrative Agent referred to in Section 2.05(e), not later than 11:30
A.M. (New York City time) (i) at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurocurrency Auction or (ii) on the proposed
Borrowing Date, in the case of an Absolute Rate Auction, the applicable Borrower
shall notify the Administrative Agent of such Borrower’s acceptance or rejection
of the offers so notified to it pursuant to Section 2.05(e); provided, however,
that the failure by such Borrower to give such notice to the Administrative
Agent shall be deemed to be a rejection by such Borrower of all such offers. In
the case of acceptance, such notice substantially in the form or Exhibit “L”
hereto (a “Competitive Bid Borrowing Notice”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
applicable Borrower may accept or reject any Competitive Bid Quote in whole or
in part; provided that:

 

(i) the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

 

(ii) acceptance of offers may only be made on the basis of ascending Competitive
Bid Margins or Absolute Rates, as the case may be; and

 

(iii) the applicable Borrower may not accept any offer of the type described in
Section 2.05(d)(ii) or that otherwise fails to comply with the requirements of
this Credit Agreement for the purpose of obtaining a Competitive Bid Loan under
this Credit Agreement.

 

(g) Allocation by the Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Margins or Absolute Rates, as the case may
be, for a greater aggregate principal amount than the amount in respect of which
offers are permitted to be accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by

 

32



--------------------------------------------------------------------------------

the Administrative Agent among such Lenders as nearly as possible (in such
multiples of $1,000,000 as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amount of such offers. Allocations by the
Administrative Agent of the amounts of Competitive Bid Loans shall be conclusive
in the absence of manifest error. The Administrative Agent shall promptly, but
in any event on the same Business Day in the case of Eurocurrency Bid Rate
Advances, and by 12:30 P.M. (New York City time) on the same Business Day in the
case of Absolute Rate Advances, notify each Lender of its receipt of a
Competitive Bid Borrowing Notice and the aggregate principal amount of each
Competitive Bid Advance allocated to each participating Lender.

 

Section 2.06. Fronted Advance Subfacility.

 

(a) Fronted Advances. From and including the Closing Date and prior to the
Termination Date, each Fronting Lender severally agrees, on the terms and
conditions set forth in this Credit Agreement and notwithstanding the amount of
Competitive Bid Loans made by such Fronting Lender, to make Fronted Loans to
Whirlpool and Whirlpool Finance from time to time in amounts the Dollar Amount
of which shall not exceed, in the aggregate at any one time outstanding, the
amount of its Fronting Commitment. Each Fronted Advance hereunder shall consist
of borrowings made from the several Fronting Lenders ratably in proportion to
the ratio that their respective Fronting Commitments bear to the Aggregate
Fronting Sublimit. The Fronted Advances shall be repaid as provided by the terms
of Sections 2.02 and 2.06(f).

 

(b) Types of Fronted Advances. The Fronted Advances shall be Fixed Rate
Advances.

 

(c) Reductions in Aggregate Fronting Sublimit. Whirlpool may permanently reduce
the Aggregate Fronting Sublimit in whole, or in part ratably among the Fronting
Lenders in integral multiples of $25,000,000, upon at least three Business Days’
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Fronting Sublimit may not be reduced below the Dollar Amount of the
aggregate principal amount of the outstanding Fronted Advances.

 

(d) Minimum Amount of Each Fronted Advance. Each Fronted Advance made or
continued hereunder shall be in the minimum Dollar Amount of $25,000,000.

 

(e) Method of Requesting New Fronted Advances. Whirlpool or Whirlpool Finance,
as applicable, shall give the Fronting Agent, with a copy to the Administrative
Agent, an irrevocable notice substantially in the form of Exhibit “K” hereto (a
“Fronted Borrowing Notice”) not later than 9:30 a.m. (London, England time) on
the Borrowing Date of each Fronted Advance. A Fronted Borrowing Notice shall in
accordance with all the terms and conditions of this Credit Agreement specify:

 

(i) the Borrower to which such Fronted Advance is to be made;

 

33



--------------------------------------------------------------------------------

(ii) the Borrowing Date, which shall be a Business Day, of such Fronted Advance;

 

(iii) the Agreed Currency of such Fronted Advance;

 

(iv) the aggregate amount of such Fronted Advance; and

 

(v) the Interest Period of such Fronted Advance, which shall be for a period of
one to seven days.

 

(f) Payment and Participations of Fronted Advances. At the time that a Fronting
Lender makes a Fronted Loan, each Lender (a “Purchasing Lender”) shall be
deemed, without any further action by any Person, to have purchased from such
Fronting Lender an unfunded participation (ratably in proportion to the ratio
that such Purchasing Lender’s Commitment bears to the Aggregate Commitment),
without recourse or warranty of such Fronting Lender, in such Fronted Loan.
Whirlpool and Whirlpool Finance each agree to repay all Fronted Advances
obtained by such Borrower on the earlier of (i) the last day of the Interest
Period for such Advance or (ii) the Termination Date. Notwithstanding anything
to the contrary contained herein, neither Whirlpool nor Whirlpool Finance shall
be permitted to request a new Fronted Advance to repay an outstanding Fronted
Advance if the period from the date of the first outstanding Fronted Advance to
the date of the repayment of the new Fronted Advance would exceed seven days.

 

Each repayment of a Fronted Advance may be accomplished by requesting a
Committed Advance, which request is not subject to the conditions set forth in
Section 5.03. In the event that Whirlpool or Whirlpool Finance, as applicable,
shall fail to timely repay any Fronted Advance, and in any event upon (A) a
request by the Fronting Agent, (B) the occurrence of a Default described in
Section 8.05 or 8.06 or (C) the acceleration of any Obligations or termination
of any Commitment pursuant to Section 9.01, each Purchasing Lender shall fund
its participation in accordance with the preceding paragraph in such Fronted
Advance (regardless of (1) whether the conditions precedent thereto set forth in
Section 5.03 hereof are then satisfied, (2) whether or not Whirlpool or
Whirlpool Finance, as applicable, has submitted a Committed Borrowing Notice and
whether or not the Commitments are then in effect, (3) whether an Unmatured
Default or a Default exists or (4) whether all the Obligations have been
accelerated) and pay the proceeds thereof to the Fronting Agent, for the account
of the Fronting Lenders, at the Fronting Agent’s Eurocurrency Payment Office, or
at such other Lending Installation of the Fronting Agent as may be specified in
writing by the Fronting Agent, in the applicable Agreed Currency and in
immediately available funds. If such amount is not in fact made available to the
Fronting Agent, for the account of the Fronting Lenders, by any Purchasing
Lender, the Fronting Lenders shall be entitled to recover such amount on demand
from such Purchasing Lender, together with accrued interest thereon for each day
from the date of demand thereof, if paid within two Business Days after demand
at the Federal Funds Effective Rate and thereafter at the Alternate Base Rate.
If a Purchasing Lender does not pay such amount forthwith as required by this
Section

 

34



--------------------------------------------------------------------------------

2.06(f), and until such time as such Purchasing Lender makes the required
payment, the Fronting Lenders shall be deemed to continue to have outstanding
Fronted Advances in the amount of such unpaid participation obligation for all
purposes of the Loan Documents other than those provisions requiring the other
Purchasing Lenders to purchase a participation therein. Further, such Purchasing
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due to it hereunder to the
Fronting Lenders to fund Fronted Advances in the amount of the participation in
Fronted Advances that such Purchasing Lender failed to purchase pursuant to this
Section 2.06(f) until such amount has been purchased (as a result of such
assignment or otherwise).

 

Section 2.07. Fees.

 

(a) Facility Fee. Whirlpool hereby agrees to pay to the Administrative Agent for
the account of the Lenders, ratably in proportion to their Commitments, a
facility fee at the Facility Fee Rate on the daily actual amount of the
Aggregate Commitment (without regard to the outstanding principal amount of the
Loans) for the period from and including the Closing Date to but excluding the
Termination Date, which fee shall be payable quarterly in arrears on each
Payment Date, commencing June 30, 2004, and on the Termination Date.

 

(b) Utilization Fee. With respect to each day that the Dollar Amount of the
aggregate outstanding principal amount of all Loans plus LOC Obligations exceeds
the product of (i) one-half (1/2) times (ii) the Aggregate Commitment, Whirlpool
hereby agrees to pay to the Administrative Agent, for the account of the
Lenders, ratably in proportion to their Commitments, a utilization fee at a per
annum rate equal to 0.125% on the Dollar Amount of the aggregate outstanding
principal amount of the Loans plus LOC Obligations on each such day, which fee
shall be payable quarterly in arrears on each Payment Date, commencing June 30,
2004, and on the Termination Date.

 

(c) Administration Fees. Whirlpool hereby agrees to pay to the Administrative
Agent and the Fronting Agent for their respective accounts such arrangement and
administration fees as are heretofore and hereafter agreed upon in writing by
Whirlpool and the Administrative Agent or the Fronting Agent, as applicable.

 

(d) Competitive Bid Fees. Upon submission of a Competitive Bid Quote Request to
the Administrative Agent, the applicable Borrower hereby agrees to pay to the
Administrative Agent for its sole account an auction fee of $1,000.

 

(e) Letter of Credit Fees.

 

(i) In consideration of the issuance of Letters of Credit hereunder, each
Borrower hereby agrees to pay to the Administrative Agent, for the account of
each Lender, an issuance fee on the actual daily maximum amount available to be
drawn under each such Letter of Credit issued for the account of such Borrower
computed at a per annum rate for each day from the date of issuance to the date
of expiration

 

35



--------------------------------------------------------------------------------

equal to the Eurocurrency Margin in effect from time to time; such issuance fee
shall be allocated among the Lenders ratably in proportion to the ratio that
their respective Commitments bear to the Aggregate Commitment and shall be
payable quarterly in arrears on each Payment Date, commencing June 30, 2004, and
on the Termination Date.

 

(ii) In addition to the issuance fee payable pursuant to clause (i) above, each
Borrower hereby agrees to pay to the Issuing Lender, without sharing by the
other Lenders (A) a letter of credit fronting fee of 0.125% on the actual daily
maximum amount available to be drawn under each Letter of Credit issued for the
account of such Borrower computed at a per annum rate for each day from the date
of issuance to the date of expiration (which fronting fee shall be shall be
payable quarterly in arrears on each Payment Date, commencing June 30, 2004, and
on the Termination Date) and (B) the customary charges from time to time of the
Issuing Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit.

 

(f) Fronting Fees. Whirlpool hereby agrees to pay to the Fronting Agent, for the
account of the Fronting Lenders, ratably in proportion to their Fronting
Commitments, a fronting fee at a per annum rate equal to 0.125% on the Dollar
Amount of the aggregate outstanding principal amount of the Fronted Loans on
each such day, which fee shall be payable quarterly in arrears on each Payment
Date, commencing June 30, 2004, and on the Termination Date.

 

Section 2.08. General Facility Terms.

 

(a) Method of Borrowing. On each Borrowing Date, each applicable Lender shall
make available its Loan or Loans, if any, in the requested Agreed Currency, (i)
if such Loan is denominated in Dollars, not later than 1:00 P.M. (New York City
time) in funds immediately available to the Administrative Agent, at its address
specified in or pursuant to Article 14, (ii) if such Loan (other than a Fronted
Loan) is denominated in another currency, not later than 12:00 noon, local time
in the city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in funds immediately available to the Administrative Agent, at the
Administrative Agent’s Eurocurrency Payment Office for such currency and (iii)
if such Loan is a Fronted Loan, not later than 12:00 noon (London, England
time), in funds immediately available to the Fronting Agent, at the Fronting
Agent’s Eurocurrency Payment Office for such currency. The Administrative Agent
or Fronting Agent, as applicable, will make the funds so received from the
applicable Lenders available to the applicable Borrower at the Administrative
Agent’s or Fronting Agent’s aforesaid address, as applicable. Notwithstanding
the foregoing provisions of this Section 2.08(a), to the extent that a Loan made
by a Lender matures on the Borrowing Date of a requested Loan denominated in the
same Agreed Currency as that of the maturing Loan, such Lender shall apply the
proceeds of the Loan it is then making to the repayment of principal of the
maturing Loan.

 

36



--------------------------------------------------------------------------------

(b) Prepayments.

 

(i) Optional Prepayments. Each Borrower may from time to time prepay all of its
outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000 (and in integral multiples of $1,000,000 if in excess thereof), any
portion of the outstanding Floating Rate Advances upon one Business Day’s prior
notice to the Administrative Agent. Each Borrower may from time to time prepay
all of its outstanding Eurocurrency Committed Advances, or, in a minimum
aggregate Dollar Amount of $5,000,000 and in integral multiples of $1,000,000 if
in excess thereof, any portion of the outstanding Eurocurrency Committed
Advances upon three Business Days’ prior notice to the Administrative Agent.
Whirlpool or Whirlpool Finance, as applicable, may from time to time prepay all
of its outstanding Fronted Advances, or, in a minimum aggregate Dollar Amount of
$5,000,000, any portion of the outstanding Fronted Advances upon three Business
Days’ prior notice to the Fronting Agent (with a copy to the Administrative
Agent). No Competitive Bid Loan may be prepaid prior to the last day of its
applicable Interest Period without the prior consent of the Lender holding such
Competitive Bid Loan, which consent may be given or withheld at such Lender’s
sole and absolute discretion. Any such prepayment pursuant to the foregoing
provisions of this Section 2.08 of a Eurocurrency Committed Advance, a Fronted
Advance or a Competitive Bid Loan prior to the end of its applicable Interest
Period shall be subject to the provisions of Section 3.05.

 

(ii) Mandatory Prepayments.

 

(A) Aggregate Commitment. If at any time, the sum of the Dollar Amount of the
aggregate outstanding principal amount of Advances plus LOC Obligations shall
exceed the Aggregate Commitment, the Borrowers immediately shall prepay
outstanding Advances and (after all Advances have been repaid) cash
collateralize LOC Obligations, in an amount sufficient to eliminate such excess.

 

(B) LOC Committed Amount. If at any time, the sum of the Dollar Amount of the
aggregate principal amount of LOC Obligations shall exceed the LOC Committed
Amount, the Borrowers immediately shall cash collateralize LOC Obligations in an
amount sufficient to eliminate such excess.

 

(C) Aggregate Fronting Sublimit. If at any time, the Dollar Amount of the
aggregate outstanding principal amount of Fronted Advances shall exceed the
Aggregate Fronting Sublimit, the Borrowers immediately shall prepay outstanding
Fronted Advances in an amount sufficient to eliminate such excess.

 

37



--------------------------------------------------------------------------------

(c) Interest Rates; Interest Periods. Subject to Section 2.08(d), (i) each
Floating Rate Advance (and each Floating Rate Loan making up such Floating Rate
Advance) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurocurrency Committed Advance pursuant to Section 2.03(f) to but excluding the
date it is paid or is converted into a Eurocurrency Committed Advance pursuant
to Section 2.03(f), at a rate per annum equal to the Alternate Base Rate for
such day, (ii) each Eurocurrency Committed Advance (and each Eurocurrency Loan
making up such Eurocurrency Committed Advance) shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at a rate per annum equal to the Eurocurrency Rate determined
pursuant hereto as applicable to such Eurocurrency Committed Advance for each
day during such Interest Period, (iii) each Fronted Advance (and each Fronted
Loan making up such Fronted Advance) shall bear interest on the outstanding
principal amount thereof from and including the first day of each Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at a rate per annum equal to the Eurocurrency Rate determined pursuant
hereto as applicable to such Fronted Advance for each day during such Interest
Period, (iv) each Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at a rate per annum equal to the Absolute Rate determined pursuant hereto as
applicable to such Absolute Rate Loan, and (v) each Eurocurrency Bid Rate Loan
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at a rate per annum equal to the
Eurocurrency Bid Rate determined pursuant hereto as applicable to such
Eurocurrency Bid Rate Loan. Changes in the rate of interest on each Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. No Interest Period shall end after the Termination Date.

 

(d) Rate after Certain Defaults.

 

(i) During the existence of any Default (other than pursuant to Section
8.02(i)), the Required Lenders may, at their option by notice to the Borrowers,
declare that each Advance and the issuance fees on each outstanding Letter of
Credit shall bear interest or accrue an issuance fee, respectively, at a rate
per annum equal to the rate otherwise applicable to such Advance or such fee
plus 1% per annum.

 

(ii) During the existence of any Default under Section 8.02(i), each Advance
(and each Loan making up such Advance) not paid when due, whether by
acceleration or otherwise, and any reimbursement obligation arising from any
Letter of Credit not paid when due shall, in each case, bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance matures (or the date such reimbursement obligation arises), whether
by acceleration or otherwise, to but excluding the date it is paid, at the rate
otherwise applicable to such Advance plus 2% per annum or, if no rate is
applicable, the Alternate Base Rate plus 2% per annum, payable on demand.

 

38



--------------------------------------------------------------------------------

(iii) During the existence of any Default, the Required Lenders may, at their
option, by notice to the Borrowers, declare that no Advance may be converted
into or continued as a Dollar-denominated Eurocurrency Committed Advance.

 

(e) Interest Payment Dates; Interest Basis. Interest accrued on each Floating
Rate Advance shall be payable on each Payment Date, commencing on the first such
date to occur after the date hereof, on any date on which such Floating Rate
Advance is prepaid or converted, whether due to acceleration or otherwise, at
maturity and thereafter on demand. Subject to the next sentence, interest
accrued on each Fixed Rate Advance shall be payable on the last day of its
applicable Interest Period, on any date on which such Fixed Rate Advance is
prepaid, whether due to acceleration or otherwise, at maturity and thereafter on
demand. Interest accrued on each Fixed Rate Advance having an Interest Period
longer than three months shall also be payable on the last day of each 90 day
interval (in the case of Absolute Rate Advances) or three-month interval (in the
case of Eurocurrency Committed Advances or Eurocurrency Bid Rate Advances)
during such Interest Period. Interest on all Fixed Rate Advances (other than
Fixed Rate Advances denominated in Sterling), all Floating Rate Advances which
bear interest based on the Federal Funds Effective Rate and all fees due
hereunder shall be calculated for the actual number of days elapsed on the basis
of a 360-day year. Interest on all Fixed Rate Advances denominated in Sterling
shall be calculated for the actual number of days elapsed on the basis of a
365/366 day year. Interest on all Floating Rate Advances which bear interest
based on the Prime Rate shall be calculated for the actual number of days
elapsed on the basis of a 365, or when appropriate 366, day year. Interest shall
be payable for the day an Advance is made but not for the day of any payment on
the amount paid if payment is received prior to noon (local time) at the place
of payment. If any payment of principal of, or interest on, an Advance or of
fees due hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment such extension of time shall be included in computing interest
in connection with such payment. Each Borrower promises to pay interest on its
respective Advances as provided in this Section 2.08(e).

 

(f) Method of Payment.

 

(i) General. Each Advance and each reimbursement obligation with respect to a
drawing under a Letter of Credit shall be paid, repaid or prepaid in the
currency in which such Advance or the related drawing was made in the amount
borrowed or paid and interest payable thereon shall be paid in such currency.
Subject to the last sentence of Section 2.08(a), (A) all amounts of principal,
interest, fees and other Obligations payable by the Borrowers in Dollars under
the Loan Documents (other than in respect of Fronted Advances) shall be made in
Dollars by 1:00 P.M. (New York City time) on the date when due in funds
immediately available, without condition or deduction for any counterclaim,
defense, recoupment or setoff, to the Administrative Agent at the Administrative

 

39



--------------------------------------------------------------------------------

Agent’s address specified pursuant to Article 14, or at such other Lending
Installation of the Administrative Agent as may be specified in writing by the
Administrative Agent to the Borrowers, (B) all amounts of principal and interest
payable by Whirlpool or Whirlpool Finance, as applicable, with respect to
Fronted Advances shall be made in the applicable currency by 12:00 noon (London,
England time or, in the case of amounts payable in Dollars, New York time) on
the date when due, in funds immediately available, without condition or
deduction for any counterclaim, defense, recoupment or setoff, for the account
of the Fronting Agent, at the Fronting Agent’s Eurocurrency Payment Office for
such currency and (C) all other amounts of principal, interest and other
Obligations payable by the Borrowers in any currency other than Dollars under
the Loan Documents shall be made in such currency by 12:00 noon (local time) on
the date when due, in funds immediately available, without condition or
deduction for any counterclaim, defense, recoupment or setoff, for the account
of the Administrative Agent or the Fronting Agent, as applicable, at its
Eurocurrency Payment Office for such currency. Prior to the existence of a
Default, all amounts due hereunder and all payments of reimbursement obligations
arising from drawings under Letters of Credit shall be made ratably among the
applicable Lenders in the case of payments of principal or interest in respect
of Competitive Bid Advances and ratably among all of the Lenders in the case of
all other payments (other than reimbursement obligations under Letters of Credit
paid to and fronting fees retained by the Issuing Lender for its own account,
payments of principal and interest in respect of Fronted Advances (which are
subject to Section 2.08(f)(ii) below) and fronting fees retained by the Fronting
Lenders for their own accounts, the administrative and auction fees retained by
the Administrative Agent for its own account and the administrative fee retained
by the Fronting Agent for its own account). Except as provided in Section
9.01(b), during the existence of any Default, all payments of principal due
hereunder and all payments of reimbursement obligations arising from drawings
under Letters of Credit shall be applied ratably among all outstanding Advances
and Participation Interests. Each payment delivered to the Administrative Agent
or the Fronting Agent, as applicable, for the account of any Lender shall be
delivered promptly, but in any event not later than the close of business on the
date received by the Administrative Agent or the Fronting Agent, as applicable,
if received by the Administrative Agent or the Fronting Agent, as applicable, by
12:00 noon (local time), by the Administrative Agent or the Fronting Agent, as
applicable, to such Lender in the same type and currency of funds which the
Administrative Agent or the Fronting Agent, as applicable, received at such
Lender’s address specified pursuant to Article 14 or at any Lending Installation
specified by such Lender in a written notice received by the Administrative
Agent or the Fronting Agent, as applicable. If the Administrative Agent or the
Fronting Agent, as applicable, shall fail to pay any Lender the amount due such
Lender pursuant to this Section when due, the Administrative Agent or the
Fronting Agent, as applicable, shall be obligated to pay to such Lender interest
on the amount that should have been paid hereunder for each day from the date
such amount shall have become due until the date such amount is paid at the
Federal Funds Effective Rate for such day.

 

40



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 2.08(f), if, after the
making of any Advance or issuance of any Letter of Credit in any currency other
than Dollars, currency control or exchange regulations are imposed in the
country which issues such currency with the result that different types of such
currency (the “New Currency”) are introduced and the type of currency in which
the Advance was made or such Letter of Credit was issued (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Administrative Agent or the Fronting Agent, as applicable, for
the account of the applicable Lenders in such Original Currency, then all
payments to be made by such Borrower hereunder or under any other Loan Document
in such currency shall be made in such amount and such type of the New Currency
as shall be equivalent (based upon market value) to the amount of such payment
otherwise due hereunder or under such Loan Document in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations. In
addition, notwithstanding the foregoing provisions of this Section 2.08(f), if,
after the making of any Advance or issuance of any Letter of Credit in any
currency other than Dollars, the applicable Borrower is not able to make payment
to the Administrative Agent or the Fronting Agent, as applicable, for the
account of the applicable Lenders in the type of currency in which such Advance
was made or such Letter of Credit was issued (or in any New Currency as set
forth above) because of the imposition of any such currency control or exchange
regulation, then such Advance or reimbursement obligations shall instead be
repaid when due in Dollars in a principal amount equal to the Dollar Amount (as
of the date of repayment) of such Advance or such reimbursement obligations. In
the event any amount paid to any Lender hereunder is rescinded or must otherwise
be returned by the Administrative Agent or the Fronting Agent, as applicable,
each Lender shall, upon the request of the Administrative Agent or the Fronting
Agent, as applicable, repay to the Administrative Agent or the Fronting Agent,
as applicable, the amount so paid to such Lender, with interest for the period
commencing on the date such payment is returned by the Administrative Agent or
the Fronting Agent, as applicable, until the date the Administrative Agent or
the Fronting Agent, as applicable, receives such repayment at a rate per annum
equal to, during the period to but excluding the date two Business Days after
such request, the Federal Funds Effective Rate, and thereafter, the Alternate
Base Rate plus two percent (2%) per annum.

 

(ii) Allocation Among the Lenders of Payments Received in Respect of Fronted
Loans and Fronted Advances. Each Fronting Lender shall receive, for its own
account, all payments or prepayments of principal with respect to its Fronted
Loans; provided, however, upon the funding of the Purchasing Lenders’
Participation Interests with respect to a Fronted Loan pursuant to Section
2.06(f), such Purchasing Lenders shall be deemed Fronting Lenders with respect
to such Fronted Loan and shall be entitled to receive their pro rata share of
any payment or prepayment of principal with respect to such Fronted Loan. Until
the Purchasing Lenders are required to fund their Participation Interest in a
Funded

 

41



--------------------------------------------------------------------------------

Loan, subject to Section 2.08(d), (i) the Fronting Lender that made such Fronted
Loan shall receive interest on such Fronted Loan equal to (A) the Eurocurrency
Base Rate for such Fronted Loan plus (B) its ratable share of the Eurocurrency
Margin (in proportion to the ratio that its Commitment bears to the Aggregate
Commitment) for such Fronted Loan plus (C) its MLA Cost for such Fronted Loan
and (ii) each Purchasing Lender shall receive interest on such Fronted Loan in
an amount equal to its ratable share of the Eurocurrency Margin (in proportion
to the ratio that its Commitments bear to the Aggregate Commitment) for such
Fronted Loan. After the Purchasing Lenders fund their Participation Interests in
a Fronted Loan, subject to Section 2.08(d), each Fronting Lender with respect to
such Fronted Loan shall receive interest on such Fronted Loan equal to (A) the
Eurocurrency Base Rate for such Fronted Loan plus (B) its ratable share of the
Eurocurrency Margin for such Fronted Loan plus (C) its MLA Cost for such Fronted
Loan. For purposes of clarification, this Section 2.08(f)(ii) is intended to
address the allocation among the Lenders of payments of principal and interest
on Fronted Loans and Fronted Advances received from the Borrowers and is not
intended to create any additional obligation of any Borrower hereunder.

 

(g) Evidence of Debt; Telephonic Notices. Each Lender is hereby authorized to
record in accordance with its usual practice, the date, the currency, the amount
and the maturity of each of its Loans made hereunder; provided, however, that
any failure to so record shall not affect any Borrower’s obligations under this
Credit Agreement. Upon the request of any Lender made through the Administrative
Agent such Lender’s Loans shall be evidenced by a Note. Except as otherwise set
forth herein, each Borrower hereby authorizes the Lenders and the Administrative
Agent to extend or continue Advances, effect selections of Types of Advances and
transfer funds based on telephonic notices made by any Person or Persons the
Administrative Agent, the Fronting Agent or any Lender reasonably believes to be
an Authorized Representative. If requested by the Administrative Agent or the
Fronting Agent, as applicable, or any Lender, each Borrower agrees to deliver
promptly to the Administrative Agent or the Fronting Agent, as applicable, a
written confirmation of each telephonic notice given by it signed by an
Authorized Representative. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent, the Fronting Agent
and the Lenders, the records of the Administrative Agent, the Fronting Agent and
the Lenders shall govern absent manifest error.

 

(h) Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof, (i) the Administrative Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Aggregate Fronting
Sublimit reduction notice, Committed Borrowing Notice, Dollar
Continuation/Conversion Notice, Non-Dollar Continuation Conversion Notice,
Competitive Bid Borrowing Notice, and repayment notice received by it hereunder
and (ii) the Fronting Agent will notify each Fronting Lender of the contents of
each Fronted Borrowing Notice and repayment notice received by it hereunder. In
addition, (A) with respect to each Committed Borrowing Notice, the
Administrative Agent shall notify each Lender of its pro rata share of the
Advance to be made pursuant to such Committed Borrowing Notice and (B) with
respect

 

42



--------------------------------------------------------------------------------

to each Fronted Borrowing Notice, the Fronting Agent shall notify each Fronting
Lender of its pro rata share of the Advance to be made pursuant to such Fronted
Borrowing Notice. The Administrative Agent will notify the applicable Borrower
and each Lender of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Borrower
and each Lender prompt notice of each change in the Alternate Base Rate;
provided, however, that the Administrative Agent’s failure to give any such
notice will not affect any Borrower’s obligation to pay interest to the Lenders
at the applicable interest rate. The Fronting Agent will notify Whirlpool,
Whirlpool Finance and each Fronting Lender of the interest rate applicable to
each Fronted Advance promptly upon determination of such interest rate;
provided, however, that the Fronting Agent’s failure to give any such notice
will not affect Whirlpool’s or Whirlpool Finance’s obligation to pay interest to
the Fronting Lenders at the applicable interest rate.

 

(i) Non-Receipt of Funds by the Administrative Agent or the Fronting Agent.
Unless the applicable Borrower or Lender, as the case may be, notifies the
Administrative Agent or the Fronting Agent, as applicable, prior to the date on
which it is scheduled to make payment to the Administrative Agent or the
Fronting Agent, as applicable, of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of a Borrower, a payment of principal, interest or fees
to the Administrative Agent or the Fronting Agent, as applicable, for the
account of the applicable Lenders, that it does not intend to make such
scheduled payment, the Administrative Agent or the Fronting Agent, as
applicable, may assume that such scheduled payment has been made. The
Administrative Agent or the Fronting Agent, as applicable, may, but shall not be
obligated to, make the amount of such scheduled payment available to the
intended recipient in reliance upon such assumption. If such Lender or Borrower,
as the case may be, has not in fact made such scheduled payment to the
Administrative Agent or the Fronting Agent, as applicable, the recipient of such
scheduled payment shall, on demand by the Administrative Agent or the Fronting
Agent, as applicable, repay to the Administrative Agent or the Fronting Agent,
as applicable, the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Administrative Agent or the Fronting Agent, as applicable,
until the date the Administrative Agent or the Fronting Agent, as applicable,
recovers such amount at a rate per annum equal to (x) in the case of such a
repayment due from a Lender, the Federal Funds Effective Rate for such day, or
(y) in the case of such a repayment due from a Borrower, the interest rate
applicable to the relevant Loan.

 

(j) Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article 5 with respect to any Advance or any Letter of Credit in
any currency other than Dollars, if there shall occur on or prior to the date of
such Advance or issuance of such Letter of Credit any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Committed Loans or Fronted Loans, as applicable, comprising such
Advance or such Letter of Credit to be denominated in the currency specified by
the applicable Borrower, then the Administrative Agent shall

 

43



--------------------------------------------------------------------------------

forthwith give notice thereof to such Borrower and the Lenders, and such Loans
or such Letter of Credit shall not be denominated in such currency but shall, in
the case of Eurocurrency Committed Loans, be made on such Borrowing Date as
Floating Rate Loans or issued on such date in Dollars, in the case of Letters of
Credit, be issued on such date in Dollars and, in the case of Fronted Loans, be
made on such Borrowing Date as Fixed Rate Loans on such date in Dollars, in an
aggregate principal amount or face amount equal to the Dollar Amount of the
aggregate principal amount or face amount specified in the related Committed
Borrowing Notice, LOC Documents or Fronted Borrowing Notice, as applicable,
unless such Borrower notifies the Administrative Agent at least one Business Day
before such date that it elects not to borrow or have such Letter of Credit
issued on such date.

 

(k) Lending Installations. Subject to Section 3.06, each Lender may (i) from
time to time book its Loans at any Lending Installation(s) selected by such
Lender, and (ii) by written or telecopy notice to the Administrative Agent (and,
if applicable, the Fronting Agent) and the Borrowers, designate (or change any
such prior designation) a Lending Installation through which Loans of a
particular Type will be made by it and for whose account payments on such Loans
are to be made. All terms of this Credit Agreement shall apply to any such
Lending Installation and any Notes of a Lender shall be deemed held by such
Lender for the benefit of its appropriate Lending Installation. Each Lender will
notify the Administrative Agent (and, if applicable, the Fronting Agent) and
Whirlpool on or prior to the date of this Credit Agreement of the Lending
Installation which it intends to utilize for each Type and currency of Loan
hereunder.

 

(l) Withholding Tax Exemption.

 

(i) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

 

(A) (1) on or before the date of any payment by a Borrower incorporated in the
United States under this Credit Agreement to such Lender, deliver to the
Borrowers incorporated in the United States and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Credit Agreement, including any fees,
without deduction or withholding of any United States federal income taxes;

 

(2) deliver to the Borrowers and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrowers; and

 

44



--------------------------------------------------------------------------------

(3) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrowers or the
Administrative Agent; or

 

(B) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (1) represent to the Borrowers (for the
benefit of the Borrowers, the Administrative Agent and the Fronting Agent) that
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (2)
agree to furnish to the Borrowers, on or before the date of any payment by the
Borrowers, with a copy to the Administrative Agent, two accurate and complete
original signed copies of Internal Revenue Service Form W-8BEN, or successor
applicable form certifying to such Lender’s legal entitlement at the date of
such certificate to an exemption from U.S. withholding tax under the provisions
of Section 881(c) of the Code with respect to payments to be made under this
Credit Agreement (and to deliver to the Borrowers, the Administrative Agent and
the Fronting Agent two further copies of such form on or before the date it
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by the Borrowers or the Administrative
Agent for filing and completing such forms), and (3) agree, to the extent
legally entitled to do so, upon reasonable request by the Borrowers, to provide
to the Borrowers (for the benefit of the Borrowers and the Administrative Agent)
such other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Credit Agreement; provided, that any Lender that delivers
the forms and representation provided in this clause (B) must also deliver to
the Borrower or Administrative Agent two accurate, complete and signed copies of
either Internal Revenue Service Form W-8BEN or W-8ECI, or, in each case, an
applicable successor form, establishing a complete exemption from withholding of
United States federal income tax imposed on the payment of any fees, if
applicable, to such Lender.

 

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrowers and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 13.02 or 13.03 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements required pursuant to this subsection (i); provided that in the case
of a participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (i) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

 

45



--------------------------------------------------------------------------------

(ii) If any withholding, deduction or other taxes (whether United States,
Netherlands or otherwise) shall be or become applicable after the date of this
Credit Agreement to any payments by the Borrowers to a Lender hereunder, such
Lender shall use reasonable efforts to make, fund or maintain the Loan or Loans,
as the case may be, through another lending office located in another
jurisdiction so as to reduce, to the fullest extent possible, the Borrowers’
liability hereunder, if the making, funding or maintenance of such Loan or Loans
through such other office does not, in the reasonable judgment of the Lender,
materially affect the Lender of such Loan.

 

(m) Allocation of the Aggregate Commitment Among the Borrowers. The Borrowers
understand and agree that (i) subject to the terms and conditions of this Credit
Agreement, the Lenders will honor Committed Borrowing Notices, Competitive Bid
Borrowing Notices, requests for the issuance of Letters of Credit and Fronted
Borrowing Notices in the order received by the Administrative Agent or the
Fronting Agent, as applicable, and (ii) as a result, one or more of the
Borrowers may be unable to borrow or increase borrowings hereunder if other
Borrowers have already borrowed hereunder in amounts which have caused the
Dollar Amount of the aggregate outstanding principal amount of the Loans plus
the outstanding LOC Obligations to equal the Aggregate Commitment.

 

Section 2.09. Borrowing Subsidiaries; Additional Borrowing Subsidiaries.

 

Whirlpool may at any time or from time to time, with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
designate any of its Subsidiaries (other than any Subsidiary having its seat or
its center of management in Austria) to become an “Additional Borrowing
Subsidiary” (and thereby a “Borrowing Subsidiary” and a “Borrower”) hereunder by
satisfying the conditions precedent set forth in Section 5.02. Upon satisfaction
of such conditions precedent such Subsidiary shall for all purposes be a party
hereto as a Borrower as fully as if it had executed and delivered this Credit
Agreement. So long as the principal of and interest on any Advances made to any
Borrowing Subsidiary under this Credit Agreement and any LOC Obligations of such
Borrowing Subsidiary shall have been repaid or paid in full and all other
obligations of such Borrowing Subsidiary under this Credit Agreement shall have
been fully performed (and all Letters of Credit issued for the account of such
Borrowing Subsidiary have been fully cash-collateralized to the satisfaction of
the Administrative Agent and the Issuing Lender), Whirlpool may, by not less
than five Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), terminate such Borrowing Subsidiary’s
status as a Borrower hereunder; provided, however, that Whirlpool shall
concurrently terminate, if applicable, the status as a Borrower hereunder of any
Subsidiary of the terminated Borrowing Subsidiary.

 

Section 2.10. Regulation D Compensation.

 

Each Lender may require each Borrower to pay, contemporaneously with each
payment of interest on its Eurocurrency Committed Loans and Fronted Loans,
additional interest on the related Eurocurrency Committed Loan or Fronted Loan
of such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the Eurocurrency Base

 

46



--------------------------------------------------------------------------------

Rate then in effect for such Loan divided by (B) one minus the Reserve
Requirement applicable to such Lender over (ii) such Eurocurrency Base Rate. Any
Lender wishing to require payment of such additional interest (x) shall so
notify the Borrower and the Administrative Agent, in which case such additional
interest on the Eurocurrency Committed Loans or Fronted Loans of such Lender to
such Borrower shall be payable to such Lender at the place indicated in such
notice with respect to each Interest Period commencing at least three Business
Days after the giving of such notice and (y) shall notify such Borrower at least
five Business Days prior to each date on which interest is payable on its
Eurocurrency Committed Loans or Fronted Loans of the amount then due such Lender
under this Section.

 

ARTICLE 3

 

CHANGE IN CIRCUMSTANCES

 

Section 3.01. Taxes.

 

(a) Payments to be Free and Clear. Except as otherwise provided in Section
3.01(c), all sums payable by each Borrower under the Loan Documents, whether in
respect of principal, interest, fees or otherwise, shall be paid without
deduction for any present and future taxes, levies, imposts, deductions, charges
or withholdings imposed by any government or any political subdivision or taxing
authority thereof (but excluding franchise taxes and any tax imposed on or
measured by the net income, receipts, profits or gains of any Lender) and all
interest, penalties or similar liabilities with respect thereto (collectively,
“Taxes”), which amounts shall be paid by the applicable Borrower as provided in
Section 3.01(b) below. The applicable Borrower will pay each Lender the amounts
necessary such that the net amount of the principal, interest, fees or other
sums received and retained by each Lender is not less than the amount payable
under this Credit Agreement.

 

(b) Grossing-up of Payments. Except as otherwise provided in Section 3.01(c),
if: (i) any Borrower or any other Person is required by law to make any
deduction or withholding on account of any Taxes from any sum paid or expressed
to be payable by such Borrower to any Lender under this Credit Agreement, or
(ii) any party to this Credit Agreement (or any Person on its behalf) other than
a Borrower is required by law to deduct or withhold any Tax from, or make a
payment of Taxes with respect to, any such sum received or receivable by any
Lender under this Credit Agreement:

 

(A) the applicable party shall notify the Administrative Agent and, if such
party is not the applicable Borrower, the Administrative Agent will notify the
applicable Borrower of any such requirement or any change in any such
requirement as soon as such party becomes aware of it;

 

(B) the applicable Borrower shall pay all Taxes before the date on which
penalties attached thereto become due and payable, such payment to be made (if
the liability to pay is imposed on such Borrower) for its own account or

 

47



--------------------------------------------------------------------------------

(if that liability is imposed on any other party to this Credit Agreement) on
behalf of and in the name of that party;

 

(C) the sum payable by the applicable Borrower in respect of which the relevant
deduction, withholding or payment is required shall (except, in the case of any
such payment, to the extent that the amount thereof is not ascertainable when
that sum is paid) be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, that party receives on the due
date and retains (free from any liability in respect of any such deduction,
withholding or payment of Taxes) a sum equal to that which it would have
received and so retained had no such deduction, withholding or payment of Taxes
been required or made; and

 

(D) within thirty days after payment of any sum from which the applicable
Borrower is required by law to make any deduction or withholding of Taxes, and
within thirty days after the due date of payment of any Tax or other amount
which it is required to pay pursuant to the foregoing subsection (B) of this
Section 3.01(b), the applicable Borrower shall deliver to the Administrative
Agent all such certified documents and other evidence as to the making of such
deduction, withholding or payment as (x) are satisfactory to the affected
parties as proof of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority, and (y) are required by any
such party to enable it to claim a tax credit with respect to such deduction,
withholding or payment.

 

(c) Conditions to Gross-up. Notwithstanding any provision of this Section 3.01
to the contrary, no Borrower shall have any obligation to pay any Taxes pursuant
to this Section 3.01, or to pay any amount to the Administrative Agent or any
Lender pursuant to this Section 3.01, to the extent that such amount results
from the failure of any Lender or the Administrative Agent or Fronting Agent to
comply with its obligations pursuant to Section 2.08(l) or Section 13.05.

 

(d) Refunds. If any Lender receives a refund in respect of Taxes paid by any
Borrower, it shall promptly pay such refund, together with any other amounts
paid by such Borrower pursuant to Section 3.01 in connection with such refunded
Taxes, to such Borrower, provided that such Borrower agrees to promptly return
such refund to the applicable Lender after it receives notice from the
applicable Lender that it is required to repay such refund. Nothing in this
Section shall be deemed to require any Lender to disclose confidential tax
information.

 

Section 3.02. Increased Costs.

 

If, at any time after the date of this Credit Agreement, the adoption of any
applicable law or the application of any applicable governmental or
quasi-governmental rule, regulation policy, guideline or directive (whether or
not having the force of law), or any change therein, or any change in the
interpretation or administration thereof, or the compliance of any Lender
therewith,

 

(i) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than amounts paid pursuant to Section 2.10 and other
than reserves and assessments taken into account in determining the interest
rate applicable to Eurocurrency Committed Advances or Fronted Advances), or

 

48



--------------------------------------------------------------------------------

(ii) imposes any other condition (not being included within the Taxes covered by
Section 3.01), the result of which is to increase the cost to any Lender or any
applicable Lending Installation of making, funding or maintaining Eurocurrency
Loans or Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Eurocurrency Loans or Letters
of Credit, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Eurocurrency Loans held or
interest received by it, by an amount deemed material by such Lender, then,
within 15 days of demand by such Lender, the applicable Borrower or Whirlpool
shall pay such Lender that portion of such increased expense incurred or
reduction in an amount received which such Lender determines is attributable to
making, funding and maintaining its Eurocurrency Loans or Letters of Credit and
its Commitment to make Eurocurrency Loans or issue or participate in Letters of
Credit; provided, however, that any amount payable pursuant to this Section 3.02
shall be limited to the amount incurred from and after the date one hundred
fifty days prior to the date that such Lender makes such demand; and provided,
further, that any amount payable pursuant to this Section 3.02 shall be paid by
the applicable Borrower to the extent that such amount is reasonably allocable
to such Borrower and the Advances made to it and shall otherwise be payable by
Whirlpool.

 

Section 3.03. Changes in Capital Adequacy Regulations.

 

If a Lender determines that the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereafter defined), then, within 15 days of demand by such Lender (with a copy
of such demand to the Administrative Agent), the applicable Borrower or
Whirlpool shall pay such Lender the amount which such Lender reasonably
determines is necessary to compensate it for any shortfall in the rate of return
on the portion of such increased capital which such Lender determines is
attributable to this Credit Agreement, its Loans, its Letters of Credit or its
obligation to make Loans or issue Letters of Credit hereunder (after taking into
account such Lender’s policies as to capital adequacy); provided, however, that
any amount payable pursuant to this Section 3.03 shall be limited to the amount
incurred from and after the date one hundred fifty days prior to the date that
such Lender makes such demand; and provided, further, that any amount payable
pursuant to this Section 3.02 shall be paid by the applicable Borrower to the
extent that such amount is reasonably allocable to such Borrower and the
Advances made to it and shall otherwise be payable by Whirlpool. “Change” means
(i) any change after the date of this Credit Agreement in the Risk-Based Capital
Guidelines (as hereafter defined), or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or

 

49



--------------------------------------------------------------------------------

directive (whether or not having the force of law) after the date of this Credit
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (x) the risk-based
capital guidelines in effect in the United States on the date of this Credit
Agreement, including transition rules, and (y) the corresponding capital
regulations promulgated by regulatory authorities outside the United States in
effect on the date of this Credit Agreement, including transition rules.

 

Section 3.04. Availability of Types and Currencies.

 

If any Lender determines that maintenance at a suitable Lending Installation of
any Type of its Eurocurrency Loans or any Letter of Credit denominated in any
Agreed Currency would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, and notifies the Borrowers and the
Administrative Agent of such determination, then the affected currency shall
cease to be an Agreed Currency and the Administrative Agent and the Fronting
Agent shall suspend the availability of the affected Type and currency of
Advance and Letters of Credit and, if such Lender determines that it is
necessary, require that any Eurocurrency Loan of the affected Type and currency
be repaid or any Letters of Credit denominated in the affected currency be cash
collateralized. If any Lender determines that deposits of a type and maturity
appropriate to match fund Eurocurrency Committed Advances or Fronted Advances
denominated in any Agreed Currency are not available, then the affected currency
shall cease to be an Agreed Currency and the Administrative Agent and the
Fronting Agent shall suspend the availability of Eurocurrency Committed Advances
or Fronted Advances denominated in the affected currency. If any Lender
determines that the combination of the interest rate applicable to Eurocurrency
Committed Advances, Letters of Credit and Fronted Advances denominated in any
Agreed Currency and payments due pursuant to Sections 3.01 and 3.02 with respect
to such Eurocurrency Committed Advances, such Letters of Credit or such Fronted
Advances does not accurately reflect the cost of making or maintaining
Eurocurrency Committed Advances, Letters of Credit and Fronted Advances in the
affected currency, then the affected currency shall cease to be an Agreed
Currency and the Administrative Agent and the Fronting Agent shall suspend the
availability of Eurocurrency Committed Advances, Letters of Credit and Fronted
Advances denominated in the affected currency.

 

Section 3.05. Funding Indemnification.

 

If any payment of a Fixed Rate Loan occurs on a date which is not the last day
of the applicable Interest Period, whether because of acceleration, prepayment
or otherwise, or a Fixed Rate Loan is not made on the date specified by the
applicable Borrower for any reason other than default by a Lender, such Borrower
will indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Fixed Rate Loan (but
excluding loss of profits).

 

Section 3.06. Mitigation of Additional Costs or Adverse Circumstances.

 

If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:

 

(i) an increase in the liability of a Borrower to such Lender under Section
3.01, 3.02 or 3.03;

 

50



--------------------------------------------------------------------------------

(ii) the unavailability of a Type or currency of Committed Advance or Fronted
Advance under Section 3.04; or

 

(iii) a Lender being unable to deliver the forms required by Section 2.08(l);

 

then, without in any way limiting, reducing or otherwise qualifying the
applicable Borrower’s obligations under any of the Sections referred to above in
this Section 3.06, such Lender shall promptly upon becoming aware of the same
notify the Administrative Agent thereof and shall, in consultation with the
Administrative Agent and Whirlpool and to the extent that it can do so without
disadvantaging itself, take such reasonable steps as may be reasonably open to
it to mitigate the effects of such circumstances (including, without limitation,
the designation of an alternate Lending Installation or the transfer of its
Loans to another Lending Installation). If and so long as a Lender has been
unable to take, or has not taken, steps acceptable to Whirlpool to mitigate the
effect of the circumstances in question, such Lender shall be obliged, at the
request and expense of Whirlpool, to assign all its rights and obligations
hereunder to another Person nominated by Whirlpool with the approval of the
Administrative Agent and each Issuing Lender (which shall not be unreasonably
withheld) and willing to participate in the facility in place of such Lender;
provided that (i) all obligations owed to such assigning Lender (including, if
such Lender is the Issuing Lender, the cancellation or replacement of or other
accommodation with respect to outstanding Letters of Credit in a manner
satisfactory to it) shall be paid in full and (ii) such Person satisfies all of
the requirements of this Credit Agreement including, but not limited to,
providing the forms required by Sections 2.08(l) and 13.03(b). Notwithstanding
any such assignment, the obligations of the Borrowers under Sections 3.01, 3.02,
3.03 and 10.06 shall survive any such assignment and be enforceable by such
Lender.

 

Section 3.07. Lender Statements; Survival of Indemnity.

 

Each Lender shall deliver to the applicable Borrower and Whirlpool a written
statement of such Lender as to the amount due, if any, under Section 3.01, 3.02,
3.03 or 3.05. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the applicable Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Fixed Rate Loan shall be calculated as though each Lender funded its Fixed Rate
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Fixed Rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement shall be payable within 15 days
after receipt by the applicable Borrower and Whirlpool of the written statement.
The obligations of any Borrower under Sections 3.01, 3.02, 3.03 or 3.05 shall
survive payment of any other of such Borrower’s Obligations and the termination
of this Credit Agreement.

 

51



--------------------------------------------------------------------------------

ARTICLE 4

 

GUARANTY

 

Section 4.01. Guaranty.

 

For valuable consideration, the receipt of which is hereby acknowledged, and to
induce the Lenders to make Advances and issue or participate in Letters of
Credit to each of the Borrowing Subsidiaries, Whirlpool hereby irrevocably,
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future obligations of each of the Borrowing
Subsidiaries to the Administrative Agent, the Fronting Agent and the Lenders, or
any of them, under or with respect to the Loan Documents, whether for principal,
interest (including, without limitation, all interest accruing subsequent to the
commencement of any case, proceeding or other action relating to any Borrowing
Subsidiary under the Bankruptcy Code or any similar law with respect to the
bankruptcy, insolvency or reorganization of any Borrowing Subsidiary, and all
interest which, but for any such case, proceeding or other action would
otherwise accrue), fees, expenses or otherwise (collectively, the “Guaranteed
Obligations”). Whirlpool also agrees that all payments under this guaranty shall
be made in the same currency and manner as provided herein for the Guaranteed
Obligations.

 

Section 4.02. Waivers.

 

Whirlpool waives notice of the acceptance of this guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Whirlpool
further waives presentment, protest, notice of notices delivered or demand made
on any Borrowing Subsidiary or action or delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require the
Administrative Agent, the Fronting Agent and the Lenders to sue any Borrowing
Subsidiary, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Guaranteed Obligations or any part
thereof.

 

Section 4.03. Guaranty Absolute.

 

This guaranty is a guaranty of payment and not of collection, it is a primary
obligation of Whirlpool and not one of surety, and the validity and
enforceability of this guaranty shall be absolute and unconditional irrespective
of, and shall not be impaired or affected by, any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
any collateral; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral,
any other guaranties with respect to the Guaranteed Obligations or any part
thereof, or any other obligation of any Person with respect to the

 

52



--------------------------------------------------------------------------------

Guaranteed Obligations or any part thereof; (e) the enforceability or validity
of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral; (f) the application of payments received from any source to the
payment of obligations other than the Guaranteed Obligations, any part thereof
or amounts which are not covered by this guaranty even though the Administrative
Agent, the Fronting Agent and the Lenders might lawfully have elected to apply
such payments to any part or all of the Guaranteed Obligations or to amounts
which are not covered by this guaranty; (g) any change in the ownership of any
Borrowing Subsidiary or the insolvency, bankruptcy or any other change in the
legal status of any Borrowing Subsidiary; (h) the change in or the imposition of
any law, decree, regulation or other governmental act which does or might
impair, delay or in any way affect the validity, enforceability or payment when
due of the Guaranteed Obligations; (i) the failure of Whirlpool or any Borrowing
Subsidiary to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this guaranty, or to
take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this guaranty; (j) the
existence of any claim, setoff or other rights which Whirlpool may have at any
time against any Borrowing Subsidiary, or any other Person in connection
herewith or an unrelated transaction; or (k) any other circumstances, whether or
not similar to any of the foregoing, which could constitute a defense to a
guarantor; all whether or not Whirlpool shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (k) of this
Section 4.03. It is agreed that Whirlpool’s liability hereunder is several and
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that
Whirlpool’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by any Borrowing Subsidiary of the Guaranteed Obligations in
the manner agreed upon between such Borrowing Subsidiary and the Administrative
Agent and the Lenders.

 

Section 4.04. Continuing Guaranty.

 

The Lenders may make or continue Loans to and issue Letters of Credit for the
account of any of the Borrowing Subsidiaries from time to time without notice to
or authorization from Whirlpool regardless of the financial or other condition
of any Borrowing Subsidiary at the time any Loan is made or continued or any
Letter of Credit is issued, and no Lender shall have any obligation to disclose
or discuss with Whirlpool its assessment of the financial condition of any of
the Borrowing Subsidiaries. This guaranty shall continue in effect,
notwithstanding any extensions, modifications, renewals or indulgences with
respect to, or substitution for, the Guaranteed Obligations or any part thereof,
until all of the Guaranteed Obligations shall have been paid in full and all of
the Commitments shall have expired or been terminated.

 

Section 4.05. Delay of Subrogation.

 

Until the Guaranteed Obligations have been paid in full, Whirlpool shall not
exercise any right of subrogation with respect to payments made by Whirlpool
pursuant to this guaranty.

 

53



--------------------------------------------------------------------------------

Section 4.06. Acceleration.

 

Whirlpool agrees that, as between Whirlpool on the one hand, and the Lenders,
the Fronting Agent and the Administrative Agent, on the other hand, the
obligations of any Borrowing Subsidiary guaranteed under this Article 4 may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Section 9.01 for purposes of this Article 4,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Borrowing Subsidiary or otherwise)
preventing such declaration as against such Borrowing Subsidiary and that, in
the event of such declaration or automatic acceleration, such obligations
(whether or not due and payable by such Borrowing Subsidiary) shall forthwith
become due and payable by Whirlpool for purposes of this Article 4.

 

Section 4.07. Reinstatement.

 

The obligations of Whirlpool under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Whirlpool agrees that it will indemnify the Administrative Agent, the Fronting
Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent, the Fronting Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

ARTICLE 5

 

CONDITIONS PRECEDENT

 

Section 5.01. Effectiveness.

 

This Credit Agreement shall not be effective and no Lender shall be required to
make the initial Advance nor will the Issuing Lender be required to issue
Letters of Credit hereunder to any Borrower which is an original signatory
hereto (each, an “Original Borrower” and collectively, the “Original Borrowers”)
until a date (the “Closing Date”) upon which the Original Borrowers have
furnished or caused to be furnished to the Administrative Agent the following:

 

(i) A copy of the articles, certificate or charter of incorporation or similar
document of each Original Borrower, certified by the Secretary or Assistant
Secretary or other Authorized Representative of each Original Borrower or by the
appropriate governmental officer in the jurisdiction of incorporation or
organization of each Original Borrower within ten days of the Closing Date;

 

(ii) A certificate of good standing, to the extent applicable, for each Original
Borrower from its jurisdiction of incorporation dated within ten days of the
Closing Date;

 

54



--------------------------------------------------------------------------------

(iii) A copy, certified as of the Closing Date by the Secretary or Assistant
Secretary or other Authorized Representative of each Original Borrower, of its
by-laws or similar governing document;

 

(iv) A copy, certified as of the Closing Date by the Secretary or Assistant
Secretary or other Authorized Representative of each Original Borrower, of the
resolutions of its Board of Directors (and resolutions of other bodies, if any
are reasonably deemed necessary by counsel for any Lender) authorizing the
execution of this Credit Agreement and the other Loan Documents to be executed
by it;

 

(v) An incumbency certificate, executed as of the Closing Date by the Secretary
or an Assistant Secretary of Whirlpool, which shall identify by name and title
and bear the signature of all of the Authorized Officers, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by Whirlpool;

 

(vi) An incumbency certificate, executed as of the Closing Date by the Secretary
or an Assistant Secretary or other Authorized Representative of each Original
Borrower, which shall identify by name and title and bear the signature of the
officers of such Original Borrower authorized to sign this Credit Agreement and
the other Loan Documents to be executed by such Original Borrower and to receive
extensions of credit hereunder, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by such Original Borrower;

 

(vii) A certificate, signed by an Authorized Officer stating that on the Closing
Date (i) no Default or Unmatured Default has occurred and is continuing, and
(ii) the representations and warranties contained in Article 6 are true and
correct in all material respects;

 

(viii) Written opinions of counsel to each Original Borrower given upon the
express instructions of each Original Borrower, each dated the Closing Date and
addressed to the Administrative Agent and each of the Lenders, in form and
substance satisfactory to the Administrative Agent;

 

(ix) Evidence of payment in full of all obligations under (and as defined in)
the Existing 364-Day Credit Agreement which would be due and payable upon
termination of such Existing 364-Day Credit Agreement and the termination of all
commitments under the Existing 364-Day Credit Agreement;

 

(x) Since December 31, 2003, there has been no development or event relating to
or affecting Whirlpool or any of its Subsidiaries that has had or could be
reasonably expected to have a Material Adverse Effect; and

 

(xi) Such other documents and information as any Lender or its counsel may have
reasonably requested.

 

55



--------------------------------------------------------------------------------

Section 5.02. Initial Advance to Each Additional Borrowing Subsidiary.

 

No Lender shall be required to make an Advance nor shall the Issuing Lender be
required to issue Letters of Credit hereunder to an Additional Borrowing
Subsidiary unless such Additional Borrowing Subsidiary has furnished or caused
to be furnished to the Administrative Agent the following:

 

(i) An Assumption Agreement executed and delivered by such Additional Borrowing
Subsidiary and containing the written consent of Whirlpool at the foot thereof,
as contemplated by Section 2.09;

 

(ii) A copy of the articles, certificate or charter of incorporation or other
similar document of such Additional Borrowing Subsidiary, certified by the
appropriate governmental officer in the jurisdiction of incorporation of such
Additional Borrowing Subsidiary within ten days of the date of delivery;

 

(iii) A certificate of good standing, to the extent applicable, for such
Additional Borrowing Subsidiary from its jurisdiction of incorporation dated
within ten days of the date of delivery;

 

(iv) A copy, certified as of the date of delivery by the Secretary or Assistant
Secretary of such Additional Borrowing Subsidiary, of its by-laws;

 

(v) A copy, certified as of the date of delivery by the Secretary or Assistant
Secretary of such Additional Borrowing Subsidiary, of the resolutions of its
Board of Directors (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for any Lender) authorizing the execution of its
Assumption Agreement and the other Loan Documents to be executed by it;

 

(vi) An incumbency certificate, executed as of the date of delivery by the
Secretary or an Assistant Secretary of such Additional Borrowing Subsidiary,
which shall identify by name and title and bear the signature of the officers of
such Additional Borrowing Subsidiary authorized to sign its Assumption Agreement
and the other Loan Documents to be executed by such Additional Borrowing
Subsidiary and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Additional Borrowing Subsidiary; and

 

(vii) Written opinions of counsel to such Additional Borrowing Subsidiary given
upon the express instructions of each Additional Borrowing Subsidiary, each
dated the date of delivery and addressed to the Administrative Agent and each of
the Lenders, in form and substance satisfactory to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

Section 5.03. Each Extension of Credit.

 

No Lender shall be required to make any Advance (including, without limitation,
the initial Advance hereunder) nor shall the Issuing Lender be required to issue
any Letter of Credit, unless on the applicable Borrowing Date:

 

(i) Prior to and after giving effect to such Advance or issuance of such Letter
of Credit there exists no Default or Unmatured Default;

 

(ii) The representations and warranties contained in Article 6 are true and
correct as of such Borrowing Date or date of issuance of any Letter of Credit
(except the representations and warranties set forth in Sections 6.04, 6.05 and
6.07, which representations and warranties shall be true and correct as of the
respective dates specified therein);

 

(iii) All legal matters incident to the making of such Advance or issuance of
such Letter of Credit shall be reasonably satisfactory to the Lenders and their
counsel; and

 

(iv) The applicable Borrower shall have delivered the applicable notices
described in Section 2.03(a), 2.04(b), 2.05(f) or 2.06(e).

 

Each request for extension of credit hereunder shall constitute a representation
and warranty by the applicable Borrower that the conditions contained in
Sections 5.03(i) and (ii) have been satisfied.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers represents and warrants to the Lenders that:

 

Section 6.01. Existence and Standing.

 

It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

 

Section 6.02. Authorization and Validity.

 

It has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. Its
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other proceedings, and the Loan Documents to

 

57



--------------------------------------------------------------------------------

which it is a party constitute its legal, valid and binding obligations
enforceable against it in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
money) contained herein or therein may be limited by equitable principles
generally and by principles of good faith and fair dealing.

 

Section 6.03. No Conflict; Government Consent.

 

Neither its execution and delivery of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor its
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Subsidiaries or the articles, certificate or charter of incorporation or by-laws
or other organizational documents of it or any of its Subsidiaries or the
provisions of any indenture, instrument or agreement to which it or any of its
Subsidiaries is a party or is subject, or by which it or its Property is bound,
or conflict with or constitute a default thereunder, or result in the creation
or imposition of any Lien in, of or on the Property of it or any of its
Subsidiaries pursuant to the terms of any such indenture, instrument or
agreement, in any such case which violation, conflict, default, creation or
imposition has not had or could not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, its execution,
delivery and performance of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party other than
those the absence of which has not had or could not reasonably be expected to
have a Material Adverse Effect.

 

Section 6.04. Financial Statements.

 

The December 31, 2003 financial statements of Whirlpool and its Consolidated
Subsidiaries were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of Whirlpool and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.

 

Section 6.05. Material Adverse Change.

 

As of the date of this Credit Agreement, there has been no change since December
31, 2003 in the business, Property, condition (financial or otherwise) or
results of operations of Whirlpool and its Consolidated Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.06. Taxes.

 

Whirlpool and its Subsidiaries have filed all United States federal income tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant

 

58



--------------------------------------------------------------------------------

to said returns or pursuant to any assessment received by Whirlpool or any of
its Subsidiaries, except such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided. No material tax
liens have been filed and no material claims are being asserted with respect to
any such taxes. The charges, accruals and reserves on the books of Whirlpool and
its Subsidiaries in respect of any taxes or other governmental charges are
adequate.

 

Section 6.07. Litigation and Contingent Obligations.

 

As of the date of this Credit Agreement, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to its knowledge,
threatened against or affecting it or any of its Subsidiaries which has had or
could reasonably be expected to have a Material Adverse Effect, and neither it
nor any of its Subsidiaries has any material contingent obligations not provided
for or disclosed in the financial statements referred to in Section 6.04.

 

Section 6.08. ERISA.

 

No member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to Multiemployer Plans in excess of $50,000,000
in the aggregate. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, no member of the Controlled Group has withdrawn from
any Plan or initiated steps to do so, and no steps have been taken to reorganize
or terminate any Plan.

 

Section 6.09. Accuracy of Information.

 

No information or report furnished by it to the Administrative Agent, the
Fronting Agent or the Lenders in connection with the negotiation of, or
compliance with, the Loan Documents contains any material misstatement of fact
or omits to state a material fact necessary to make the statements contained
therein not misleading.

 

Section 6.10. Material Agreements.

 

Neither it nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing any Indebtedness or Off-Balance Sheet
Obligations with an outstanding principal amount (or implied or attributed
principal amount) in excess of $50,000,000.

 

Section 6.11. Compliance with Laws.

 

It and its Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
except where non-compliance with any such statute, rule, regulation,

 

59



--------------------------------------------------------------------------------

order or restriction cannot reasonably be expected to have a Material Adverse
Effect. Neither it nor any of its Subsidiaries has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.12. Public Utility Holding Company Act.

 

Neither Whirlpool nor any of its Subsidiaries is a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

Section 6.13. Investment Company Act.

 

Neither Whirlpool nor any of its Subsidiaries is an “investment company” or an
“affiliated person” thereof or an “affiliated person” of such affiliated person
as such terms are defined in the Investment Company Act of 1940, as amended.

 

Section 6.14. Environmental Matters.

 

In the ordinary course of its business, Whirlpool conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
Whirlpool and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or hazardous substances, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, Whirlpool has concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, would not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.15 Proper Legal Form.

 

Each Loan Document to which a Borrower that is not domiciled in the United
States is a party is in proper legal form under the law of the jurisdiction in
which such Borrower is organized, formed or incorporated for the enforcement
thereof against such Borrower under the law of such jurisdiction. To ensure the
legality, validity, enforceability or admissibility in evidence of each such
Loan Document in such jurisdiction, it is not necessary that any such Loan
Document or any other document be filed or recorded with any court or other
authority of such

 

60



--------------------------------------------------------------------------------

jurisdiction or that any stamp or similar tax be paid on or in respect of any
such Loan Documents.

 

Section 6.16 Solvency.

 

Immediately after giving effect to each Advance or Letter of Credit made or
issued on or after the Closing Date, (a) each of the applicable Borrower and
Whirlpool is able to pay its debts and other liabilities, contingent obligations
and other commitments as they mature in the normal course of business, (b)
neither such Borrower nor Whirlpool intends to, nor does it believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) neither such Borrower
nor Whirlpool is engaged in a business or a transaction, nor is it about to
engage in a business or a transaction, for which such Person’s assets would
constitute unreasonably small capital, (d) the fair value of the assets of each
of such Borrower and Whirlpool is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of each of such Borrower and
Whirlpool is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

Section 6.17 Tax Shelter Regulations.

 

The Borrowers do not intend to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If any
Borrower so notifies the Administrative Agent, such Borrower acknowledges that
one or more of the Lenders may treat its Advances as part of a transaction that
is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.

 

Section 6.18 Representations of Dutch Borrowers.

 

(a) Each Dutch Borrower is in compliance with the applicable provisions of the
Dutch Banking Act and any implementing regulations, including, without
limitation, the Dutch Exemption Regulation; and

 

(b) Each Dutch Borrower has verified the status of each Lender as a Professional
Market Party.

 

61



--------------------------------------------------------------------------------

ARTICLE 7

 

COVENANTS

 

During the term of this Credit Agreement, unless the Required Lenders shall
otherwise consent in writing:

 

Section 7.01. Financial Reporting.

 

The Borrowers will maintain, for Whirlpool and each of its Subsidiaries, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Administrative Agent, for
distribution to the Lenders:

 

(i) Within 90 days after the close of each of Whirlpool’s fiscal years, an
unqualified audit report certified by independent certified public accountants
of recognized national standing selected by Whirlpool, prepared in accordance
with generally accepted accounting principles on a consolidated basis for
Whirlpool and its Consolidated Subsidiaries, including a consolidated balance
sheet as of the end of such period and related consolidated statements of
earnings and cash flows, and accompanied by a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default, or if, in the opinion of such accountants, any Default or Unmatured
Default shall exist, stating the nature and status thereof;

 

(ii) Within 60 days after the close of each of the first three quarterly periods
of each of Whirlpool’s fiscal years, for Whirlpool and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of such
period and a consolidated statement of earnings and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all
certified, subject to year-end audit adjustments, by an Authorized Officer;

 

(iii) Together with the financial statements required pursuant to clauses (i)
and (ii) above, a compliance certificate in substantially the form of Exhibit
“G” hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this Credit Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof;

 

(iv) Promptly upon the furnishing thereof to the shareholders of Whirlpool,
copies of all financial statements, reports and proxy statements so furnished;

 

(v) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which Whirlpool or any of
its Subsidiaries files with the Securities and Exchange Commission;

 

(vi) If and when Whirlpool or any member of the Controlled Group (A) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any

 

62



--------------------------------------------------------------------------------

Plan which would constitute grounds for a termination of such Plan under ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any Reportable Event, (B) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, (C) receives notice that any
Multiemployer Plan is in reorganization under Section 4242 of ERISA or may
become insolvent under Section 4245 of ERISA, or (D) receives notice from the
PBGC that it will institute proceedings asserting liability under Title IV of
ERISA or to terminate a Plan under Section 4042 of ERISA or will apply to the
appropriate United States District Court to seek the appointment of a trustee to
administer any Plan, then, in each such event, Whirlpool shall deliver to the
Administrative Agent copies of such notice given, required to be given or
received, as the case may be; provided that Whirlpool shall be required to
deliver copies of the notices referred to in this Section 7.01(vi) only to the
extent that it knows or should know of the giving or receipt of such a notice;

 

(vii) Within a reasonable time after receipt of a request therefor, which time
shall in any event be not less than two days nor more than thirty days, such
other information (including non-financial information) as the Administrative
Agent or any Lender may from time to time reasonably request; and

 

(viii) Promptly after a Borrower has notified the Administrative Agent of any
intention by such Borrower to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form.

 

Section 7.02. Use of Proceeds.

 

Each of the Borrowers will use the proceeds of the Advances and the issuance of
Letters of Credit only for general corporate purposes (including the financing
of Acquisitions) and to repay outstanding Advances or replace existing Letters
of Credit. No Borrower will, and no Borrower will permit any of its Subsidiaries
to, use any of the proceeds of the Advances to (i) purchase or carry any “margin
stock” (as defined in Regulation U) or in contravention of Regulation X or (ii)
make an Acquisition of capital stock of another Person unless the board of
directors (or other comparable governing body) of such Person has duly approved
such Acquisition.

 

Section 7.03. Notice of Default.

 

Promptly after any Authorized Officer referenced in clauses (i), (ii) or (iii)
of the definition of Authorized Officer or any assistant treasurer becomes aware
of the occurrence of any Default or Unmatured Default, Whirlpool will give
notice in writing to the Administrative Agent of the occurrence of such Default
or Unmatured Default.

 

Section 7.04. Existence.

 

Each of the Borrowers will, and will cause each of its Subsidiaries to, do all
things necessary to remain duly incorporated or otherwise organized, validly
existing and (to the extent

 

63



--------------------------------------------------------------------------------

applicable) in good standing in its jurisdiction of incorporation or
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which the character of the properties owned or leased by it
therein or in which the transaction of its business is such that failure to
maintain such authority has resulted or could result in a Material Adverse
Effect; provided, however, that the existence of any Subsidiary which is not a
Borrower may be terminated and any right, franchise or license of any Subsidiary
which is not a Borrower may be terminated or abandoned if in the good faith
judgment of the appropriate officer or officers of Whirlpool, such termination
or abandonment is in its best interest and is not materially disadvantageous to
the Lenders.

 

Section 7.05. Taxes.

 

Each of the Borrowers will, and will cause each of its Subsidiaries to, pay when
due all material taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings diligently conducted (or, in the case of
any such tax, those the payment of which can be delayed without penalty) and
with respect to which adequate reserves have been set aside.

 

Section 7.06. Insurance.

 

Each of the Borrowers will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies, or by way of such
self-insurance as Whirlpool considers appropriate, insurance on its Property in
such amounts and covering such risks of loss of a character usually insured by
corporations of comparable size and financial strength and with comparable
risks.

 

Section 7.07. Compliance with Laws.

 

Each of the Borrowers will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including, without limitation, all
laws, rules or regulations under ERISA and all environmental laws and
regulations) which, if violated, could reasonably be expected to have a Material
Adverse Effect.

 

Section 7.08. Inspection.

 

Each of the Borrowers will, and will cause each of its Subsidiaries to, permit
the Lenders, by their respective representatives and agents, to inspect at all
reasonable times, and at the risk and expense of the inspecting party, any of
the Properties, corporate books and financial records of such Borrower and each
of its Subsidiaries, to examine and make copies (subject to any confidentiality
agreement reasonably acceptable to the applicable Borrower and the inspecting
party, copyright laws and similar reasonable requirements) of the books of
accounts and other financial records of such Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of such Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.

 

64



--------------------------------------------------------------------------------

Section 7.09. Consolidations, Mergers, Dissolution and Sale of Assets.

 

Whirlpool will not, nor will it permit any Borrowing Subsidiary to, sell, lease,
transfer or otherwise dispose of all or substantially all of its assets (whether
by a single transaction or a number of related transactions and whether at one
time or over a period of time) or to dissolve or to consolidate with or merge
into any Person or permit any Person to merge into it, except that (i) Whirlpool
or such Borrowing Subsidiary may consolidate with or merge into, any other
Person, or permit another Person to merge into it so long as (a) if such
transaction involves Whirlpool, Whirlpool shall be the continuing or surviving
Person, (b) subject to clause (a), if such transaction involves a Borrowing
Subsidiary, a Borrowing Subsidiary shall be the continuing or surviving Person
and (c) immediately after such merger or consolidation or sale, there shall not
exist any Default or Unmatured Default and (ii) a Borrowing Subsidiary may sell
all or substantially all of its assets to Whirlpool.

 

Section 7.10. Liens.

 

No Borrower will, nor will any Borrower permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien in or on any of its Property,
except:

 

(i) Liens existing on the date of this Credit Agreement securing Indebtedness
outstanding on the date of this Credit Agreement;

 

(ii) Liens for taxes not delinquent and Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted and
in respect to which such Borrower or such Subsidiary, as the case may be, shall
have set aside on its books an adequate reserve;

 

(iii) purchase money Liens (including those incurred in connection with
synthetic leases) on fixed assets or other physical Properties hereafter
acquired and not theretofore owned by any Borrower or any Subsidiary of a
Borrower (provided such Liens are created at the time of acquisition or within
90 days thereafter), and Liens existing on the date of acquisition on fixed
assets or other physical Properties acquired by any Borrower or any Subsidiary
of a Borrower after the date hereof and not theretofore owned by any Borrower or
any Subsidiary of a Borrower, if in each such case, such fixed assets or
physical Properties are not or shall not thereby become encumbered in an amount
in excess of the fair market value thereof at the time such Lien was or will be
created (as determined in good faith by the Board of Directors of such Borrower
or such Subsidiary, as the case may be) plus any amount in excess of such fair
market value which shall have been applied to Section 7.10(xvi) below, and
refundings or extensions of the foregoing Liens for amounts not exceeding the
principal amounts so refunded or extended and applying only to the same fixed
assets or physical Property theretofore subject to such Lien and fixtures and
building improvements thereon;

 

(iv) (A) any deposit or pledge as security for the performance of any contract
or understanding not directly or indirectly in connection with the borrowing of
money or

 

65



--------------------------------------------------------------------------------

the security of Indebtedness, if made and continuing in the ordinary course of
business, (B) any deposit or pledge with any governmental agency required or
permitted to qualify any Borrower or any Subsidiary of a Borrower to conduct
business, to maintain self-insurance or to obtain the benefits of any law
pertaining to workmen’s compensation, unemployment insurance, old age pensions,
social security or similar matters, or to obtain any stay or discharge in any
legal or administrative proceedings, (C) deposits or pledges made in the
ordinary course of business to obtain the release of mechanics’, workmen’s,
repairmen’s or warehousemen’s Liens or the release of property in the possession
of a common carrier, (D) easements, licenses, franchises or minor encumbrances
on or over any real property which do not materially detract from the value of
such real property or its use in the business of the applicable Borrower or
Subsidiary, or (E) other deposits or pledges similar to those referred to in
clauses (B) and (C) of this Section 7.10(iv), if made and continuing in the
ordinary course of business;

 

(v) Liens of carriers, warehousemen, mechanics, laborers and materialmen for
sums not yet due or being contested in good faith and by appropriate proceedings
diligently conducted, if such reserve or other appropriate provision, if any, as
shall be required by generally accepted accounting principles shall have been
made therefor;

 

(vi) Liens on Property of any Subsidiary of a Borrower exclusively in favor of
one or more of the Borrowers or other Subsidiaries of a Borrower;

 

(vii) mortgages, pledges, Liens or charges existing on Property acquired by any
Borrower or any Subsidiary of a Borrower through the exercise of rights arising
out of defaults on receivables of any Borrower or any Subsidiary of a Borrower;

 

(viii) any banker’s Lien or right of offset on moneys of any Borrower or any
Subsidiary of a Borrower in favor of any lender or holder of its commercial
paper deposited with such lender or holder in the ordinary course of business;

 

(ix) Liens securing Indebtedness in respect of lease obligations which with
respect to any Borrower or any Subsidiary of a Borrower constitute Non-Recourse
Obligations;

 

(x) interests of lessees in Property owned by any Borrower or any Subsidiary of
a Borrower where such interests are created in the ordinary course of their
respective leasing activities and are not created directly or indirectly in
connection with the borrowing of money or the securing of Indebtedness by any
Borrower or any Subsidiary of a Borrower;

 

(xi) Liens incidental to the conduct of the business of any Borrower or any
Subsidiary of a Borrower or the ownership of their respective Properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
the value of their Properties or materially impair the use thereof in the
operation of their businesses;

 

66



--------------------------------------------------------------------------------

(xii) Judgment liens which are not a Default under Section 8.08;

 

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law or regulation to secure the payment of customs duties in connection with the
importation of goods and deposits made to secure statutory obligations in the
form of excise taxes;

 

(xiv) Statutory liens of depository or collecting banks on items in collection
and any accompanying documents or the proceeds thereof;

 

(xv) Liens arising from precautionary UCC financing statement filings regarding
operating leases; and

 

(xvi) Liens in addition to the Liens permitted by Sections 7.10(i) through (xv),
inclusive; provided that such Liens may not exist if: (a) the value of all
assets subject to such Liens at any time exceeds an amount equal to 15% of the
value of all assets of Whirlpool and its Consolidated Subsidiaries or (b) the
value of all assets located in the United States of America subject to such
Liens at any time exceeds an amount equal to 5% of the value of all assets of
Whirlpool and its Consolidated Subsidiaries, in each case, as shown on its most
recent audited consolidated balance sheet and as determined in accordance with
generally accepted accounting principles or (c) the incurrence of the
Indebtedness or Off-Balance Sheet Obligations to be secured by such Liens would
cause a violation of Section 7.11.

 

Section 7.11. Subsidiary Indebtedness.

 

Whirlpool will not permit its Subsidiaries to, contract, create, incur, assume
or permit to exist Indebtedness or Off-Balance Sheet Obligations if the sum of:
(i) the aggregate amount of all Indebtedness and Off-Balance Sheet Obligations
contracted, created, incurred, assumed or permitted by a Subsidiary of Whirlpool
(other than Indebtedness incurred by a Borrowing Subsidiary under this Credit
Agreement) plus (ii) without duplication, the amount of all Indebtedness and
Off-Balance Sheet Obligations subject to a Lien (other than Liens permitted by
Sections 7.10(i) through (xv) inclusive) exceeds 15% of the value of all assets
of Whirlpool and its Consolidated Subsidiaries, as shown on its most recent
audited consolidated balance sheet and as determined in accordance with
generally accepted accounting principles.

 

Section 7.12. Leverage Ratio.

 

Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, a Leverage Ratio of less than or equal to 3.0 to 1.0.

 

Section 7.13. Interest Coverage Ratio.

 

Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, an Interest Coverage Ratio of greater than or equal to 2.0 to 1.0.

 

67



--------------------------------------------------------------------------------

Section 7.14. Ownership of Borrowing Subsidiaries.

 

Each Borrowing Subsidiary shall at all times be a wholly-owned Subsidiary of
Whirlpool.

 

Section 7.15. Transactions with Affiliates.

 

Whirlpool will not, and will not permit any Subsidiary to, directly or
indirectly, pay any material amount of funds to or for the account of, make any
material investment (whether by acquisition of stock or indebtedness, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Indebtedness, or otherwise) in, lease,
sell, transfer or otherwise dispose of any material assets, tangible or
intangible, to, or participate in, or effect, any material transaction with, any
Affiliate except on an arms-length basis on terms at least as favorable to
Whirlpool or such Subsidiary as would have been obtained from a third party who
was not an Affiliate.

 

Section 7.16. Limitation on Restricted Actions.

 

No Borrower will, nor will it permit its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s capital stock (or other equity interests), (b) pay any
Indebtedness owed to any Borrower, (c) make loans or advances to any Borrower or
(d) transfer any of its property to any Borrower, except for (i) encumbrances or
restrictions existing under or by reason of this Credit Agreement, (ii) those
imposed by applicable laws or regulations, (iii) agreements in existence and as
in effect on the Closing Date (and any refundings, replacements or refinancing
of the same not in excess of the then outstanding amount of the obligations
thereunder and containing restrictions which are not less favorable to Whirlpool
and its Subsidiaries), (iv) in connection with any Lien permitted by Section
7.10 or any document or instrument governing any such Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Lien, (v) pursuant to customary restrictions and conditions contained in
any agreement relating to any sale of assets not prohibited hereunder pending
the consummation of such sale and (vi) customary non-assignment provisions in
contracts.

 

Section 7.17. Limitation on Negative Pledges.

 

No Borrower will, nor will it permit its Subsidiaries to, enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) as set
forth in this Credit Agreement, (b) agreements in existence and as in effect on
the Closing Date (and any refundings, replacements of the same not in excess of
the then outstanding amount of the obligations thereunder and containing
restrictions which are not less favorable to Whirlpool and its Subsidiaries),
(c) in connection with any Lien permitted by Section 7.10 or any document or
instrument governing any such Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien, (d) customary
restrictions and conditions contained in any agreement relating

 

68



--------------------------------------------------------------------------------

to the sale of any assets not prohibited hereunder pending the consummation of
such sale, (vi) customary non-assignment provisions in contracts and (vii) in
connection with Indebtedness incurred by a Foreign Subsidiary that is otherwise
permitted hereunder, encumbrances or restrictions that are required by
applicable law or governmental regulation on the ability of such Foreign
Subsidiary to pay dividends or make distributions.

 

Section 7.18. Material Contracts.

 

Each of the Borrowers will, and will cause its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all contracts to
which it is a party or by which it is bound, other than such non-performance as
would not reasonably be expected to have a Material Adverse Effect. For purposes
of this Section 7.18 “contracts” shall not include indentures, mortgages,
security agreements or other debt instruments or agreements securing debt
instruments.

 

ARTICLE 8

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

Section 8.01. Representations and Warranties.

 

Any representation or warranty made or deemed made by or on behalf of any
Borrower to the Lenders, the Fronting Agent or the Administrative Agent under or
in connection with this Credit Agreement or in any certificate or other
information delivered in connection with this Credit Agreement or any other Loan
Document shall be materially false on the date as of which made or deemed made.

 

Section 8.02. Payment.

 

(i) Nonpayment of principal under the Loan Documents or reimbursement
obligations arising from drawings under Letters of Credit when due, or

 

(ii) nonpayment of interest or of any facility fee, utilization fee, letter of
credit fee, fronting fee or any other obligations under any of the Loan
Documents within five days after the same becomes due.

 

Section 8.03. Covenants.

 

(a) The breach by any Borrower of any of the terms or provisions of Section
7.02, 7.09, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.17 or 7.18.

 

(b) The breach by any Borrower of any of the terms or provisions of Section 7.01
and such breach shall continue unremedied for a period of five or more Business
Days.

 

69



--------------------------------------------------------------------------------

(c) The breach by any Borrower (other than a breach which constitutes a Default
under Section 8.01, 8.02, 8.03(a) or 8.03(b)) of any of the terms or provisions
of this Credit Agreement and such breach shall continue unremedied for a period
of thirty or more days after the earlier of (i) receipt of written notice from
the Administrative Agent or any Lender as to such breach or (ii) the date on
which an Authorized Representative of a Borrower became aware of such breach.

 

Section 8.04. Other Obligations.

 

Failure of any Borrower or Subsidiary of a Borrower to pay when due Indebtedness
(other than the Obligations) or Off-Balance Sheet Obligations in an aggregate
amount greater than $50,000,000 (or the Dollar Amount of Indebtedness or
Off-Balance Sheet Obligations denominated in a currency other than Dollars); or
the default by any Borrower or any Subsidiary of a Borrower in the performance
of any term, provision or condition contained in any agreement under which any
Indebtedness (other than the Obligations) or Off-Balance Sheet Obligations in an
aggregate amount greater than $50,000,000 (or the Dollar Amount of Indebtedness
or Off-Balance Sheet Obligations denominated in a currency other than Dollars)
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of any Indebtedness or Off-Balance Sheet Obligations to cause,
Indebtedness or Off-Balance Sheet Obligations in an aggregate amount greater
than $50,000,000 (or the Dollar Amount of Indebtedness or Off-Balance Sheet
Obligations denominated in a currency other than Dollars) to become due prior to
its stated maturity; or Indebtedness (other than the Obligations) or Off-Balance
Sheet Obligations in an aggregate amount greater than $50,000,000 (or the Dollar
Amount of Indebtedness or Off-Balance Sheet Obligations denominated in a
currency other than Dollars) shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.

 

Section 8.05. Bankruptcy.

 

Any Borrower or any Material Subsidiary of a Borrower shall (i) have an order
for relief entered with respect to it under the Bankruptcy Code or any other
bankruptcy, insolvency or other similar law as now or hereafter in effect, (ii)
make an assignment for the benefit of creditors, (iii) fail to pay, or admit in
writing its inability to pay, its debts generally as they become due, (iv) apply
for, seek, consent to, or acquiesce in the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (v) institute any proceeding seeking an order for
relief under the Bankruptcy Code or any other bankruptcy, insolvency or other
similar law as now or hereafter in effect or seeking to adjudicate it as
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
the Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (vi)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this Section 8.05 or (vii) fail to contest in good faith any
appointment or proceeding described in Section 8.06.

 

70



--------------------------------------------------------------------------------

Section 8.06. Receivership, Etc.

 

Without the application, approval or consent of any Borrower or any Material
Subsidiary of a Borrower, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Borrower or any Material Subsidiary of a
Borrower or any Substantial Portion of the Property of any such Person, or a
proceeding described in Section 8.05(v) shall be instituted against any Borrower
or any Material Subsidiary of a Borrower and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 90 consecutive days.

 

Section 8.07. Condemnation.

 

Any court, government or governmental agency shall condemn, seize or otherwise
appropriate, or take custody or control of (each a “Condemnation”), all or any
portion of the Property of any Borrower or any Subsidiary of a Borrower which,
when taken together with all other Property of any Borrower or any Subsidiary of
a Borrower so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such
Condemnation occurs, constitutes a Substantial Portion.

 

Section 8.08. Judgments.

 

Any Borrower or any Subsidiary of a Borrower shall fail within sixty days to
pay, bond or otherwise discharge any judgment or order for the payment of money
in excess of $50,000,000 which is not stayed on appeal or otherwise being
appropriately contested in good faith.

 

Section 8.09. ERISA.

 

Whirlpool or any other member of the Controlled Group shall fail to pay when due
any amount or amounts which it shall have become liable to pay to the PBGC or to
any Plan, or any notice of intent to terminate a Plan having aggregate Unfunded
Vested Liabilities in excess of $50,000,000 shall be filed by a member of the
Controlled Group and/or any Plan administrator, or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any such Plan, or a condition shall exist
which would entitle the PBGC to obtain a decree adjudicating that any such Plan
must be terminated.

 

Section 8.10. Guaranty.

 

Whirlpool’s guaranty of the Guaranteed Obligations pursuant to Article 4 shall
cease to be in full force and effect as a legal, valid, binding and enforceable
obligation of Whirlpool or Whirlpool shall disaffirm or seek to disaffirm any of
its obligations under or with respect to its guaranty of the Guaranteed
Obligations pursuant to Article 4.

 

71



--------------------------------------------------------------------------------

Section 8.11. Change of Control.

 

Any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
common stock of Whirlpool; or, during any period of 12 consecutive calendar
months, individuals who were directors of Whirlpool on the first day of such
period (together with any new directors whose election or nomination to the
Board of Directors of Whirlpool was approved by a vote of at least a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease for any reason other than retirement, death, or disability
to constitute a majority of the board of directors of Whirlpool.

 

ARTICLE 9

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

Section 9.01. Acceleration; Allocation of Payments after Acceleration.

 

(a) If any Default described in Section 8.05 or 8.06 occurs, the obligations of
the Lenders to make Loans and issue Letters of Credit hereunder shall
automatically terminate and the Obligations of the Borrowers shall immediately
become due and payable without presentment, demand, protest or notice of any
kind (all of which each Borrower hereby expressly waives) or any other election
or action on the part of the Administrative Agent, the Fronting Agent or any
Lender. If any other Default occurs, the Required Lenders may (i) terminate or
suspend the obligations of the Lenders to make Loans and issue Letters of Credit
hereunder, (ii) declare the Obligations of the Borrowers to be due and payable,
or both, or (iii) direct the Borrowers to pay to the Administrative Agent
additional cash, to be held by the Administrative Agent, for the benefit of the
Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credit then outstanding, in each case upon written notice
to the Borrowers, whereupon such obligations shall terminate or be suspended, as
the case may be, and/or the Obligations shall become immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which each Borrower hereby expressly waives.

 

(b) Notwithstanding any other provisions of this Credit Agreement, after
acceleration of the Obligations, all amounts collected or received by the
Administrative Agent, the Fronting Agent or any Lender on account of amounts
outstanding under any of the Loan Documents shall be paid over or delivered as
follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent, the Fronting Agent or any of the Lenders in connection with enforcing the
rights of the Lenders under the Loan Documents;

 

72



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Administrative Agent, the Fronting
Agent the Issuing Lender or any Lender;

 

THIRD, to the payment of all accrued interest payable to the Lenders hereunder;

 

FOURTH, to the payment of the outstanding principal amount of the Advances and
to the payment or cash collateralization of the outstanding LOC Obligations, pro
rata, as set forth below;

 

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Advances
and LOC Obligations held by such Lender bears to the aggregate then outstanding
Advances and LOC Obligations) of amounts available to be applied pursuant to
clauses “FIRST”, “THIRD,” “FOURTH” and “FIFTH” above; and (c) to the extent that
any amounts available for distribution pursuant to clause “FOURTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (x) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section 9.01.

 

Section 9.02. Judgment Currency.

 

(i) The Borrowers’ obligations under the Credit Documents to make payments in an
applicable Agreed Currency (the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Fronting Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Fronting Agent or such Lender under the Credit Documents. If, for the purpose of
obtaining or enforcing judgment against any Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Dollar Amount, determined as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

73



--------------------------------------------------------------------------------

(ii) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, such amount payable by the applicable Borrower shall be reduced or
increased, as applicable, such that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Each Borrower agrees to pay any additional amounts payable by it under
this subsection (ii) as a separate obligation notwithstanding any such judgment
or judicial award.

 

Section 9.03. Amendments.

 

Subject to the provisions of this Article 9, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall
without the consent of each Lender directly or indirectly affected thereby:

 

(i) Extend the maturity of any Loan or reduce the principal amount thereof, or
reduce the rate or extend the time of payment of any interest thereon or extend
the time of payment of any reimbursement obligation under a Letter of Credit;

 

(ii) Reduce the rate or extend the time of payment of any fees due hereunder or
amounts due under Section 3.01, 3.02, 3.03 or 3.05;

 

(iii) Increase the percentage specified in clause (i) in the definition of
Required Lenders or reduce the percentage specified in clause (ii) in the
definition of Required Lenders;

 

(iv) Extend the Termination Date or increase the amount of the Commitment of any
Lender hereunder, or permit any Borrower to assign its rights under this Credit
Agreement;

 

(v) Amend, modify or waive Section 9.01, this Section 9.03, or Article 12; or

 

(vi) Release Whirlpool from its Guaranteed Obligations.

 

No amendment of any provision of this Credit Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. No amendment of any provision of this Credit Agreement
relating to the Fronting Agent shall be effective without the written consent of
the Fronting Agent. No amendment to Section 2.04 or any other provision hereof
relating to the Issuing Lender shall be effective without the written consent of
the Issuing Lender. No amendment to Section 2.06 or any other provision hereof

 

74



--------------------------------------------------------------------------------

relating to the Fronting Lenders shall be effective without the written consent
of the Fronting Lenders holding at least a majority of the Fronting Commitments.
The Administrative Agent may waive payment of the fee required under Section
13.03(b) without obtaining the consent of any of the Lenders.

 

Section 9.04. Preservation of Rights.

 

No delay or omission of the Lenders, the Fronting Agent or the Administrative
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
any Borrower to satisfy the conditions precedent to such Loan or Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders or the Required Lenders, as
applicable, pursuant to Section 9.03, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the
Administrative Agent, the Fronting Agent and the Lenders until the Obligations
have been paid in full.

 

ARTICLE 10

 

GENERAL PROVISIONS

 

Section 10.01. Survival of Representations.

 

All representations and warranties of the Borrowers contained in this Credit
Agreement shall survive the making of the Loans and issuance of the Letters of
Credit herein contemplated.

 

Section 10.02. Governmental Regulation.

 

Anything contained in this Credit Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to any Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

Section 10.03. Headings.

 

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

 

Section 10.04. Entire Agreement.

 

The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent, the Fronting Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent, the Fronting

 

75



--------------------------------------------------------------------------------

Agent and the Lenders relating to the subject matter thereof except as
contemplated in Section 2.07(c).

 

Section 10.05. Several Obligations.

 

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent or the Fronting Agent is authorized to act as
such). The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder. No
Lender shall have any liability for the failure of any other Lender to perform
its obligations hereunder. This Credit Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Credit Agreement and their respective successors and assigns.

 

Section 10.06. Expenses; Indemnification.

 

Whirlpool shall reimburse the Administrative Agent and the Fronting Agent for
any costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees) paid or incurred by the Administrative Agent and the Fronting
Agent in connection with the preparation, negotiation review, execution,
delivery, amendment, modification and administration of the Loan Documents.
Whirlpool also agrees to reimburse the Administrative Agent, the Fronting Agent
and the Lenders for any costs, internal charges and out-of- pocket expenses
(including attorneys’ fees and time charges of attorneys for the Administrative
Agent, the Fronting Agent and the Lenders, which attorneys may be employees of
the Administrative Agent, the Fronting Agent or any Lender) paid or incurred by
the Administrative Agent, the Fronting Agent or any Lender in connection with
the collection and enforcement of the Loan Documents. Whirlpool further agrees
to indemnify the Administrative Agent, the Fronting Agent, the Issuing Lender
and each Lender and each of their respective directors, officers, affiliates,
agents and employees (each an “Indemnified Person”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent, the Fronting Agent, the Issuing Lender, a Lender or
any other Indemnified Person is a party thereto) which any of them may pay or
incur arising out of or relating to the Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit hereunder; provided,
however, that Whirlpool shall not be liable to any Indemnified Person for any
such loss, claim, damage, penalty, judgment, liability or expense resulting from
such Indemnified Person’s gross negligence or willful misconduct.
Notwithstanding anything in this Credit Agreement to the contrary, Whirlpool
shall indemnify the Lenders for all losses, taxes (including withholding taxes),
liabilities and expenses incurred or arising out of making Advances or issuing
Letters of Credit in Agreed Currencies other than Dollars. The obligations of
Whirlpool under this Section 10.06 shall survive the termination of this Credit
Agreement.

 

Section 10.07. Severability of Provisions.

 

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid

 

76



--------------------------------------------------------------------------------

without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

Section 10.08. Nonliability of Lenders.

 

The relationship between the Borrowers and the Lenders and the Administrative
Agent and the Fronting Agent shall be solely that of borrower and lender.
Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Administrative Agent, the Fronting
Agent nor any Lender undertakes any responsibility to the Borrowers to review or
inform any of the Borrowers of any matter in connection with any phase of the
business or operations of any of the Borrowers.

 

Section 10.09. CHOICE OF LAW.

 

THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

 

Section 10.10. CONSENT TO JURISDICTION.

 

(a) EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES TO THE EXTENT ALLOWED BY LAW ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE FRONTING AGENT OR ANY LENDER TO
BRING PROCEEDINGS AGAINST A BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY A BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE
FRONTING AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
FRONTING AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK CITY, UNLESS SUCH BORROWER IS UNABLE TO
OBTAIN SUCH JURISDICTION.

 

(b) Each Subsidiary Borrower domiciled outside of the United States (a “Foreign
Borrower”) hereby irrevocably appoints Whirlpool as its true and lawful
attorney-in-fact (the “Service of Process Agent”) in its name, place and stead
to accept service of any and all writs, summons and other legal process and any
such enforcement proceeding brought in the State of New York and agrees that
service by the mailing, of copies thereof by registered or certified

 

77



--------------------------------------------------------------------------------

mail, postage prepaid, to it at the address for notices pursuant to Section V,
such service to become effective 30 days after such mailing, of any enforcement
proceeding may be made upon such Service of Process Agent and that it will take
such action as necessary to continue such appointment in full force and effect
or to appoint another such Service of Process Agent satisfactory to the
Administrative Agent for service of process. Whirlpool hereby irrevocably
accepts such appointment and agrees to serve in the capacity of Service of
Process Agent.

 

(c) With respect to each Foreign Borrower:

 

(i) Without limiting the generality of subsections (a) and (b) of this Section
10.10, such Foreign Borrower agrees that any controversy or claim with respect
to it arising out of or relating to this Credit Agreement or the other Loan
Documents may, at the sole option of the Administrative Agent and the Lenders,
be settled immediately by submitting the same to binding arbitration in the City
of New York, New York (or such other place as the parties may agree) in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Upon the request and submission of any controversy or claim for
arbitration hereunder, the Administrative Agent shall give such Foreign Borrower
not less than 45 days written notice of the request for arbitration, the nature
of the controversy or claim, and the time and place set for arbitration. Such
Foreign Borrower agrees that such notice is reasonable to enable it sufficient
time to prepare and present its case before the arbitration panel. Judgment on
the award rendered by the arbitration panel may be entered in any court
including, without limitation, any court of the State of New York or any federal
court sitting in the State of New York. The expenses of arbitration shall be
paid by such Foreign Borrower.

 

(ii) The provisions of subsection (i) above are intended to comply with the
requirements of the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (the “Convention”). To the extent that any provisions of such
subsection (i) are not consistent with or fail to conform to the requirements
set out in the Convention, such subsection (i) shall be deemed amended to
conform to the requirements of the Convention.

 

(iii) Such Foreign Borrower hereby specifically consents and submits to the
jurisdiction of the courts of the State of New York and courts of the United
States located in the State of New York for purposes of entry of a judgment or
arbitration award entered by the arbitration panel.

 

Section 10.11. WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.

 

AS AN INDUCEMENT TO ENTER INTO THIS CREDIT AGREEMENT, EACH BORROWER, THE
ADMINISTRATIVE AGENT, THE FRONTING AGENT AND EACH LENDER HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT

 

78



--------------------------------------------------------------------------------

OR THE RELATIONSHIP ESTABLISHED THEREUNDER. Each Borrower agrees not to assert
any claim against the Administrative Agent, the Fronting Agent, the Issuing
Lender, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys or agents, or any theory of liability
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to any transactions contemplated therein.

 

Section 10.12. Binding Effect; Termination.

 

(i) This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.01 have been satisfied or waived by the
Lenders and it shall have been executed by the Original Borrowers and the
Administrative Agent and the Fronting Agent, and the Administrative Agent shall
have received copies hereof (telefaxed or otherwise) which, when taken together,
bear the signatures of each Lender, and thereafter this Credit Agreement shall
be binding upon and inure to the benefit of the Borrowers, the Administrative
Agent, the Fronting Agent and each Lender and their respective successors and
assigns.

 

(ii) This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, LOC Obligations, interest, fees and other
Obligations have been paid in full and all Commitments and Letters of Credit
have been terminated. Upon termination, the Borrowers shall have no further
obligations (other than the indemnification provisions that survive) under the
Loan Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent, the Fronting Agent or any Lender, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise, then the Loan
Documents shall automatically be reinstated and all amounts required to be
restored or returned and all costs and expenses incurred by the Administrative
Agent, the Fronting Agent or a Lender in connection therewith shall be deemed
included as part of the Obligations.

 

Section 10.13. Confidentiality.

 

Each of the Administrative Agent, the Fronting Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Credit
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.13, to (i) any Purchaser of
or Participant in, or any prospective Purchaser of or Participant in, any of its
rights or obligations under this Credit Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit

 

79



--------------------------------------------------------------------------------

derivative transaction relating to Obligations; (g) with the consent of
Whirlpool; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.13 or (ii) becomes
available to the Administrative Agent, the Fronting Agent or any Lender on a
nonconfidential basis from a source other than Whirlpool and its Subsidiaries;
or (i) to the National Association of Insurance Commissioners or any other
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s or its Affiliates’ investment portfolio
in connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to Whirlpool and its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent,
the Fronting Agent or any Lender on a nonconfidential basis prior to disclosure
by Whirlpool and its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

ARTICLE 11

 

THE AGENTS

 

Section 11.01. Appointment.

 

Citibank, N.A. is hereby appointed Administrative Agent hereunder and under each
other Loan Document, and each of the Lenders authorizes the Administrative Agent
to act as the agent of such Lender, and Citibank, N.A. is hereby appointed
Fronting Agent hereunder and under each other Loan Document, and each of the
Lenders authorizes the Fronting Agent to act as the fronting agent of such
Lender. Each of the Administrative Agent and the Fronting Agent agrees to act as
such upon the express conditions contained in this Article 11. Neither the
Administrative Agent nor the Fronting Agent shall have any fiduciary
relationship in respect of any Lender by reason of this Credit Agreement.

 

Section 11.02. Powers.

 

Each of the Administrative Agent and the Fronting Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent or the Fronting Agent, as applicable, by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
Neither the Administrative Agent nor the Fronting Agent shall have any implied
duties to the Lenders or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Administrative Agent or the Fronting Agent, as applicable.

 

Section 11.03. General Immunity.

 

Neither the Administrative Agent, the Fronting Agent, the Syndication Agent, any
Documentation Agent nor any of their respective directors, officers, agents or
employees shall be

 

80



--------------------------------------------------------------------------------

liable to any of the Borrowers, the Lenders or any Lender for any action taken
or omitted to be taken by it or them under or in connection with the Loan
Documents except for its or their own gross negligence or willful misconduct.

 

Section 11.04. No Responsibility for Loans, Recitals, etc.

 

Neither the Administrative Agent, the Fronting Agent, the Syndication Agent, any
Documentation Agent nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made by any other Person
in connection with any Loan Document or any extension of credit hereunder; (ii)
the performance or observance of any of the covenants or agreements of any other
Person under any Loan Document; (iii) the satisfaction of any condition
specified in Article 5, except receipt of items required to be delivered to the
Administrative Agent or the Fronting Agent, as applicable; or (iv) the due
execution, legality, validity, enforceability (other than its own execution and
delivery), genuineness, sufficiency or value of, or the perfection or priority
of any lien or security interest created or purported to be created under or in
connection with, this Agreement or any other instrument or document furnished
pursuant hereto. Neither the Administrative Agent, the Fronting Agent, the
Syndication Agent nor any Documentation Agent shall have any duty to disclose to
the Lenders information that is not required to be furnished by a Borrower to
the Administrative Agent or the Fronting Agent at such time, but is voluntarily
furnished by any Borrower to the Administrative Agent, the Fronting Agent, the
Syndication Agent or any Documentation Agent (either in its capacity as
Administrative Agent, the Fronting Agent, Syndication Agent or Documentation
Agent, as the case may be, or in its individual capacity). Neither the
Syndication Agent, any Documentation Agent, the Co-Lead Arrangers nor the Joint
Book Managers shall have any duties or obligations in that capacity under the
Loan Documents.

 

Section 11.05. Action on Instructions of Lenders.

 

The Administrative Agent and the Fronting Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders or all the Lenders, as applicable, and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
Each of the Administrative Agent and the Fronting Agent shall be fully justified
in failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action, provided that such
indemnity shall not include liability, costs and expenses arising from the gross
negligence or willful misconduct of the Administrative Agent or the Fronting
Agent, as applicable.

 

Section 11.06. Employment of Agents and Counsel.

 

Each of the Administrative Agent and the Fronting Agent may execute any of its
duties as Administrative Agent or as the Fronting Agent, as applicable,
hereunder and under any other Loan Document by or through agents, and
attorneys-in-fact and shall not be answerable to the

 

81



--------------------------------------------------------------------------------

Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Each of the Administrative Agent and the
Fronting Agent shall be entitled to advice of counsel concerning all matters
pertaining to the agency hereby created and its duties hereunder and under any
other Loan Document.

 

Section 11.07. Reliance on Documents; Counsel.

 

Each of the Administrative Agent and the Fronting Agent shall be entitled to
rely upon any Note, LOC Document, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document reasonably and in good faith
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent or the Fronting Agent, which
counsel may be employees of the Administrative Agent or the Fronting Agent.

 

Section 11.08. Reimbursement and Indemnification.

 

The Lenders agree to reimburse and indemnify the Administrative Agent and the
Fronting Agent ratably in proportion to their respective Commitments for (i) any
amounts not reimbursed by the Borrowers for which the Administrative Agent
(acting as such) or the Fronting Agent (acting as such) is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses not reimbursed by the Borrowers incurred by the Administrative Agent or
the Fronting Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents, and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever and not reimbursed by the Borrowers which may be imposed on, incurred
by or asserted against the Administrative Agent (acting as such) or the Fronting
Agent (acting as such) in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Administrative Agent or the Fronting Agent, as
applicable.

 

Section 11.09. Rights as a Lender.

 

With respect to its respective Commitment, Loans made by it, and any Notes
issued to it, the Administrative Agent, the Fronting Agent, the Syndication
Agent and each Documentation Agent shall have the same rights and powers
hereunder and under any other Loan Document as any Lender and may exercise the
same as though it were not the Administrative Agent, the Fronting Agent, the
Syndication Agent or a Documentation Agent, as the case may be, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent, the Fronting Agent, the Syndication Agent and each
Documentation Agent in its individual capacity as a Lender. The Administrative
Agent, the Fronting Agent, the Syndication Agent, each Documentation Agent and
each Lender may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition

 

82



--------------------------------------------------------------------------------

to those contemplated by this Credit Agreement or any other Loan Document, with
any Borrower or any Subsidiary of a Borrower.

 

Section 11.10. Lender Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Fronting Agent, the Syndication Agent, any
Documentation Agent or any other Lender and based on the financial statements
prepared by Whirlpool and the other Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement and the other Loan Documents. Each
Lender also acknowledges that it will independently and without reliance upon
the Administrative Agent, the Fronting Agent, the Syndication Agent, any
Documentation Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Credit Agreement and
the other Loan Documents.

 

Section 11.11. Successor Administrative Agent/Fronting Agent.

 

Each of the Administrative Agent or the Fronting Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrowers, such resignation
to be effective upon the appointment of a successor Administrative Agent or
Fronting Agent, as applicable. Upon any such resignation, the Required Lenders
shall have the right to appoint (with, so long as no Default shall have occurred
and be continuing, the consent of Whirlpool, which consent shall not be
unreasonably withheld), on behalf of the Borrowers and the Lenders, a successor
Administrative Agent or Fronting Agent, as applicable. If no successor
Administrative Agent or Fronting Agent, as applicable, shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the resigning Administrative Agent’s or Fronting
Agent’s, as applicable, giving notice of its resignation, then such resignation
shall nevertheless become effective and thereafter the Lenders shall perform all
duties of the Administrative Agent or the Fronting Agent, as applicable, until
such time as the Required Lenders appoint a successor in accordance with the
terms above. No successor Administrative Agent or Fronting Agent shall be deemed
to be appointed hereunder until such successor has accepted the appointment. Any
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent or as Fronting Agent, as applicable,
hereunder by a successor Administrative Agent or Fronting Agent, as applicable,
such successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Administrative Agent or resigning
Fronting Agent, as applicable. Upon the effectiveness of the resignation of an
Administrative Agent or a Fronting Agent, the resigning Person shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. After the effectiveness of the resignation of any Administrative
Agent or Fronting Agent, the provisions of this Article 11 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent or Fronting Agent hereunder
and under the other Loan Documents.

 

83



--------------------------------------------------------------------------------

ARTICLE 12

 

SETOFF; RATABLE PAYMENTS

 

Section 12.01. Setoff.

 

In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Borrower becomes insolvent, however evidenced, or any
Default (or Unmatured Default pursuant to Section 8.02, 8.05 or 8.06) occurs,
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other indebtedness at
any time held or owing by any Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due, matured or unmatured, contingent or non-contingent.

 

Section 12.02. Ratable Payments.

 

If, after the occurrence of a Default, any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance (other than a
Competitive Bid Advance) or LOC Obligations (other than payments received
pursuant to Article 3) in a greater proportion than that received by any other
Lender, such Lender agrees, promptly upon demand, to purchase a portion of the
Loans comprising such Advance held by the other Lenders or to purchase a
Participation Interest in such LOC Obligations so that after such purchase each
Lender will hold its ratable proportion of Loans comprising such Advance or
Participation Interests in such LOC Obligations. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise restored.
The Borrowers agree that any Lender so purchasing such a participation may, to
the fullest extent permitted by law, exercise all rights of payment, including
setoff, banker’s lien or counterclaim, with respect to such participation as
fully as if such Lender were a holder of such Loan, LOC Obligation or other
obligation in the amount of such participation. Except as otherwise expressly
provided in this Credit Agreement, if any Lender or the Administrative Agent
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender or the Administrative Agent to the Administrative Agent
or such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall be made together with interest thereon if
paid within two Business Days of the date when such amount is due at a per annum
rate equal to the Federal Funds Effective Rate and thereafter at a per annum
rate equal to the Alternate Base Rate until the date such amount is paid to the
Administrative Agent or such other Lender. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section 12.02 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 12.02 to share in
the benefits of any recovery on such secured claim.

 

84



--------------------------------------------------------------------------------

ARTICLE 13

 

BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS

 

Section 13.01. Successors and Assigns.

 

The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrowers, the Lenders, the Issuing Lender, the Fronting
Agent and the Administrative Agent and their respective successors and assigns,
except that (i) no Borrower shall have the right to assign its rights or
obligations under the Loan Documents, and (ii) any assignment by any Lender must
be made in compliance with Section 13.03. Notwithstanding clause (ii) of this
Section, any Lender may at any time, without the consent of any Borrower, the
Syndication Agent, the Documentation Agents, the Fronting Agent or the
Administrative Agent, assign all or any portion of its rights under this Credit
Agreement and its Notes, if any, to a Federal Reserve Bank; provided, however,
that no such assignment shall release the transferor Lender from its obligations
hereunder. The Administrative Agent and the Fronting Agent may treat the payee
of any Note as the owner thereof for all purposes hereof unless and until such
payee complies with Section 13.03 in the case of an assignment thereof or, in
the case of any other transfer, a written notice of the transfer is filed with
the Administrative Agent and the Fronting Agent. Any assignee or transferee of a
Lender’s rights or obligations hereunder agrees by acceptance thereof to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of any Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.

 

Section 13.02. Participations.

 

(a) Permitted Participations; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in all or
a portion of its rights, obligations or rights and obligations under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, all amounts payable by
the Borrowers under this Credit Agreement shall be determined as if such Lender
had not sold such participating interests, and the Borrowers and the
Administrative Agent and the Fronting Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or

 

85



--------------------------------------------------------------------------------

Commitment in which such Participant has an interest which forgives principal,
interest or fees or reduces the interest rate or fees payable with respect to
any such Loan, Letter of Credit or Commitment, postpones any date fixed for any
regularly-scheduled payment of principal of, or interest or fees on, any such
Loan, Letter of Credit or Commitment, releases any guarantor of any such Loan or
releases any substantial portion of collateral, if any, securing any such Loan.

 

(c) Benefit of Setoff. The Borrowers agree that each Participant shall be deemed
to have the right of setoff provided in Section 12.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.01 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.02 as if each Participant were a Lender.

 

Section 13.03. Assignments.

 

(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) any part of its rights and
obligations under the Loan Documents; provided that, no assignment may be made
without the prior written consent of Whirlpool and the Administrative Agent in
their sole discretion, unless (i) such Lender retains at all times a Commitment
which, is not less than $15,000,000 (unless such Lender is assigning all of its
Commitment), (ii) each such assignment to any Purchaser of any portion of such
Lender’s Commitment shall be in an amount which is not less than $15,000,000
(or, if less, the remaining amount of its Commitment) and in integral multiples
of $1,000,000 in excess thereof and (iii) such Lender has confirmed that the
Purchaser has the status of a Professional Market Party. Each such assignment
shall be substantially in the form of Exhibit “F” hereto or in such other form
as may be agreed to by the parties thereto. The consent of Whirlpool and the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an affiliate thereof, and
the consent of each Issuing Lender shall be required prior to any assignment
becoming effective; provided, however, that if a Default has occurred and is
continuing, the consent of Whirlpool shall not be required. No consents required
by this Section 13.03(a) shall be unreasonably withheld.

 

(b) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment substantially in the form attached as Annex ”I” to Exhibit
“F” hereto (a “Notice of Assignment”), together with any consent required by
Section 13.03(a), (ii) payment of a $5,000 processing fee to the Administrative
Agent for processing such assignment and (iii) recordation of such assignment in
the Register as required by Section 13.03(c), such assignment shall become
effective on the effective date specified in such Notice of Assignment. The
Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment, Loans and Participation Interests under the applicable assignment
agreement are “plan assets” as defined under ERISA and that

 

86



--------------------------------------------------------------------------------

the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Credit Agreement and any other Loan Document executed by the Lenders and shall
have all the rights and obligations of a Lender under the Loan Documents, to the
same extent as if it were an original party hereto, and no further consent or
action by the Borrowers, the Lenders or the Administrative Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment, Loans and Participation Interests assigned to such
Purchaser.

 

(c) Register. The Borrowers hereby designate the Administrative Agent to serve
as the Borrowers’ agent, solely for the purpose of this paragraph, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender, and each repayment in
respect of the principal amount of the Loans of each Lender and annexed to which
the Administrative Agent shall retain a copy of Notice of Assignment delivered
to the Administrative Agent pursuant to Section 13.03(b). The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provisions herein to the contrary. A
Lender’s Commitment and the Loans made pursuant thereto may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer in the Register. Any assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto shall be registered in the
Register only upon delivery to the Administrative Agent of a Notice of
Assignment duly executed by the assignor thereof. No assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be effective unless
such assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

Section 13.04. Dissemination of Information.

 

Each Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in such Lender’s possession concerning the creditworthiness of the Borrowers and
their Subsidiaries.

 

Section 13.05. Tax Treatment.

 

If any interest in any Loan Document is transferred to any Transferee, the
transferor Lender shall cause such Transferee, as a condition to such transfer,
to comply with the provisions of Section 2.08(l).

 

Section 13.06. SPC’s.

 

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any

 

87



--------------------------------------------------------------------------------

part of any Advance that such Granting Lender would otherwise be obligated to
fund pursuant to this Credit Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, (ii) if an SPC elects
not to exercise such option or otherwise fails to fund all or any part of such
Advance, the Granting Lender shall be obligated to fund such Advance pursuant to
the terms hereof, (iii) no SPC shall have any voting rights pursuant to Section
9.03 (all such voting rights shall be retained by the Granting Lenders), (iv)
with respect to notices, payments and other matters hereunder, the Credit
Parties, the Administrative Agent, the Fronting Agent and the Lenders shall not
be obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender and (v) the
Granting Lender has confirmed that the SPC has the status of a Professional
Market Party. The funding of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent that, and as if, such
Advance were funded by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or payment under this Credit
Agreement for which a Lender would otherwise be liable for so long as, and to
the extent, the Granting Lender provides such indemnity or makes such payment.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPC. This Section may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advance is being funded by an SPC at
the time of such amendment.

 

ARTICLE 14

 

NOTICES

 

Section 14.01. Giving Notice.

 

Except as otherwise permitted by Section 2.08(g), all notices and other
communications provided to any party hereto under this Credit Agreement or any
other Loan Document shall be in writing or by telecopy (and promptly confirmed)
and addressed or delivered to such party at its address set forth on Schedule V
hereto or at such other address as may be designated by such party in a notice
to the other parties. Any notice, if mailed and properly addressed with postage
prepaid, or sent overnight delivery via a reputable carrier, shall be deemed
given when received; any notice, if transmitted by telecopy, shall be deemed
given when transmitted.

 

Section 14.02. Change of Address.

 

Subject to Section 10.10(b), each Borrower, the Administrative Agent, the
Fronting Agent and each Lender may change the address for service of notice upon
it by a notice in writing to the other parties hereto.

 

88



--------------------------------------------------------------------------------

ARTICLE 15

 

COUNTERPARTS

 

This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Credit Agreement by signing any such counterpart. This
Credit Agreement shall be effective when it has been executed by the Borrowers,
the Administrative Agent, the Fronting Agent and the Lenders and the
Administrative Agent has either received such executed counterparts or has been
notified, by telecopy, that such party has executed its counterparts. Delivery
of an executed counterpart by facsimile shall be effective as an original
executed counterpart and shall be deemed a representation that an original
executed counterpart will be delivered.

 

ARTICLE 16

 

PATRIOT ACT NOTICE

 

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and the Lenders have
caused this Amended and Restated Long-Term Credit Agreement to be duly executed
by their duly authorized officers, all as of the day and year first above
written.

 

WHIRLPOOL CORPORATION By:   /s/    BLAIR CLARK             Blair Clark

Title:

 

Vice President and Treasurer

2000, M-63

Benton Harbor, Michigan 49022

Attn: Vice President and Treasurer

Telecopy No.: 269-923-5515

 

WHIRLPOOL EUROPE B.V. By:   /s/    BLAIR CLARK             Blair Clark

Title:

 

Attorney-in-Fact

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Treasurer

Telecopy No.: 269-923-5515

 

WHIRLPOOL FINANCE B.V. By:   /s/    BLAIR CLARK             Blair Clark

Title:

 

Attorney-in-Fact

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Treasurer

Telecopy.No.: 269-923-5515

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Fronting

Agent, Issuing Lender, Fronting Lender and a Lender

By:   /s/    CAROLYN A. KEE        

Name:

  CAROLYN A. KEE

Title:

  Vice President

 

2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Syndication Agent,

Issuing Lender, Fronting Lender and a Lender

By:   /s/    TINA L. RUYTER        

Name:

  TINA L. RUYTER

Title:

  VICE PRESIDENT

 

3



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Documentation Agent

and a Lender

By:   /s/    ANGELA NOIQUE        

Name:

  Angela Noique

Title:

  Group Vice President

 

By:   /s/    PETER J. HALLAN        

Name:

  Peter J. Hallan

Title:

  Vice President

 

4



--------------------------------------------------------------------------------

ING BANK N.V., as Documentation Agent and a

Lender

By:   /s/    M. MCDAFFY        

Name:

  M.McDAFFY

Title:

  DIRECTOR

 

By:   /s/    CAROLINE BUGGLE        

Name:

  CAROLINE BUGGLE

Title:

  ASSISTANT MANAGER

 

5



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as

Documentation Agent and a Lender

By:   /s/    JAYNE SEAFORD        

Name:

  Jayne Seaford

Title:

  Senior Vice President

 

6



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.

By:   /s/    KATHLEEN DE LATHAUWER        

Name:

  Kathleen de Lathauwer

Title:

  Senior Vice President

 

By:   /s/    DOUGLAS V. RIAHI        

Name:

  Douglas V. Riahi

Title:

  Senior Vice President

 

7



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:   /s/    SHARON BURKS HOROS        

Name:

  Sharon Burks Horos

Title:

  Vice President

 

8



--------------------------------------------------------------------------------

BNP PARIBAS – CHICAGO BRANCH

By:   /s/    THOMAS H. AMBROSE        

Name:

  Thomas H. Ambrose

Title:

  Director

 

By:   /s/    PETER C. LABRIE        

Name:

  Peter C. Labrie

Title:

  Central Region Manager

 

9



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:   /s/    YASUHIKO IMAI        

Name:

  Yasuhiko Imai

Title:

  Senior Vice President

 

10



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI TRUST COMPANY By:   /s/    P. SHAH        

Name:

  P. SHAH

Title:

  Vice President

 

11



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:   /s/    CHRISTOPHER L. MCKEAN        

Name:

  CHRISTOPHER L. McKEAN

Title:

  SECOND VICE PRESIDENT

 

12



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

By:   /s/    DAVID B. EDWARDS        

Name:

  DAVID B. EDWARDS

Title:

  SENIOR VICE PRESIDENT By:   /s/    ERIBERTO DE GUZMAN        

Name:

  Eriberto De Guzman

Title:

  SUP

 

13



--------------------------------------------------------------------------------

UNICREDITO ITALIANO S.P.A.
New York Branch By:   /s/    SAIYED A. ABBAS        

Name:

  Saiyed A. Abbas

Title:

  Vice President By:   /s/    LUCIANO GENEDESE        

Name:

  Luciano Genedese

Title:

  First Vice President

 

14



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By:   /s/    JOHN GIANNONE        

Name:

  John Giannone

Title:

  Director

 

15



--------------------------------------------------------------------------------

BANCA INTESA S.P.A.

By:   /s/    FRANK MAFFEI             Frank Maffei     Vice President By:  
/s/    ANTHONY GIOBBI             Anthony Giobbi     First Vice President

 

16



--------------------------------------------------------------------------------

BANCA NAZIONALE DEL LAVORO S.p.A., NEW YORK BRANCH By:   /s/    FRANCESCO DI
MARIO        

Name:

  Francesco Di Mario

Title:

  Vice President By:   /s/    CARLO VECCHI        

Name:

  Carlo Vecchi

Title:

  Senior Vice President

 

17



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By:   /s/    DAMODAR
MENON        

Name:

  Damodar Menon

Title:

  Director

 

18



--------------------------------------------------------------------------------

BANK AUSTRIA CREDITANSTALT AG

        By:   /s/    PETER KADLETZ                   /s/    HLLKE
SCHUBERT        

Name:

  Peter Kadletz           Hllke Schubert

Title:

  Managing Director           Senior Manager

 

19



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC

By:   /s/    THOMAS P. HICKEY        

Name:

  Thomas P. Hickey

Title:

  Vice President By:   /s/    GERALD E. CHELIUS, JR.        

Name:

  Gerald E. Chelius, Jr.

Title:

  SVP Credit

 

20



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:   /s/    MATTHEW J. SCHULZ        

Name:

  Matthew J. Schulz

Title:

  Vice President

 

21



--------------------------------------------------------------------------------

EXHIBIT “A”

(to Credit Agreement)

 

NOTE

 

__________________

 

[Whirlpool Corporation, a Delaware corporation] [Whirlpool Europe B.V., a
Netherlands corporation] [Whirlpool Finance B.V., a Netherlands corporation]
(the “Borrower”), promises to pay to the order of                             
(the “Lender”) the unpaid principal amount of each Loan made by the Lender to
the Borrower pursuant to the Amended and Restated Long-Term Credit Agreement
dated as of May 28, 2004 among Whirlpool Corporation, Whirlpool Europe B.V.,
Whirlpool Finance B.V., the other borrowers from time to time party thereto, the
lenders (including, without limitation, the Lender) from time to time party
thereto, Citibank, N.A., as Administrative Agent for such lenders, Citibank,
N.A., as Fronting Agent for such Lenders, JPMorgan Chase Bank, as Syndication
Agent, and ABN AMRO Bank N.V., ING Bank N.V. and The Royal Bank of Scotland plc,
as Documentation Agents (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), on the dates, in the currency and funds,
and at the place determined pursuant to the terms of the Credit Agreement,
together with interest, in like currency and funds, on the unpaid principal
amount hereof at the rates and on the dates determined pursuant to the Credit
Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount, currency and maturity of each Loan and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s obligations under any Loan Document.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which reference is hereby made for a
settlement of the terms and conditions under which this Note may be prepaid or
its maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement. This Note shall be governed by the laws of the State of New York.

 

[WHIRLPOOL CORPORATION]

[WHIRLPOOL EUROPE B.V.]

[WHIRLPOOL FINANCE B.V.]

By:

       

Title:

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Principal
Amount and
Currency of Loan

--------------------------------------------------------------------------------

 

Maturity of
Loan

--------------------------------------------------------------------------------

   Principal
Amount
Paid


--------------------------------------------------------------------------------

   Unpaid Balance


--------------------------------------------------------------------------------

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

EXHIBIT “B”

 

(to Credit Agreement)

 

COMPETITIVE BID QUOTE REQUEST

 

(Section 2.05(b))

 

                    , 200  

 

To:   

   Citibank, N.A.      as administrative agent (the “Administrative Agent”)

From:

                       [applicable Borrower]

Re:

   Amended and Restated Long-Term Credit Agreement dated as of May 28, 2004
among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., the
other borrowers from time to time party thereto, the lenders from time to time
party thereto, Citibank, N.A., as Administrative Agent for such lenders,
Citibank, N.A., as Fronting Agent for such lenders, JPMorgan Chase Bank, as
Syndication Agent, and ABN AMRO Bank N.V., ING Bank N.V. and The Royal Bank of
Scotland plc, as Documentation Agents (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Credit Agreement”)     

1.      Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

2. We hereby give notice pursuant to Section 2.05(b) of the Credit Agreement
that we request Competitive Bid Quotes for the following proposed Competitive
Bid Advance(s):

 

Borrowing Date:                     , 200  

 

Principal Amount*

--------------------------------------------------------------------------------

  

Interest Period**

--------------------------------------------------------------------------------

    

 

3. Such Competitive Bid Quotes should offer [a Competitive Bid Margin][an
Absolute Rate].

 

4. Upon acceptance by the undersigned of any or all of the Competitive Bid
Advances offered by Lenders in response to this request, the undersigned shall
be deemed to affirm as of the Borrowing Date thereof the representations and
warranties made in Article 6 of the Credit Agreement (except the representations
and warranties set forth in Sections 6.04, 6.05 and 6.07 of the Credit
Agreement, which representations and warranties are true and correct as of the
respective dates specified therein).

 

  [Name of applicable Borrower]

 

By:    

Title:

   

--------------------------------------------------------------------------------

* Amount must be $25,000,000 or a larger multiple of $5,000,000.

 

** One, two, three or six months (Eurocurrency Auction) or at least seven days
(Absolute Rate Auction), subject to the provisions of the definitions of
Eurocurrency Interest Period and Absolute Rate Interest Period.

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

EXHIBIT “C”

 

(to Credit Agreement)

 

INVITATION FOR COMPETITIVE BID QUOTES

 

(Section 2.05(c))

 

                    , 200  

 

To: [Name of Lender]

 

Re: Invitation for Competitive Bid Quotes to [name of applicable Borrower] (the
“Borrower”)

 

Pursuant to Section 2.05(c) of the Amended and Restated Long-Term Credit
Agreement dated as of May 28, 2004 among Whirlpool Corporation, Whirlpool Europe
B.V., Whirlpool Finance B.V., the other borrowers from time to time party
thereto, the lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent for such lenders, Citibank, N.A., as Fronting Agent for
such lenders, JPMorgan Chase Bank, as Syndication Agent, and ABN AMRO Bank N.V.,
ING Bank N.V. and The Royal Bank of Scotland plc, as Documentation Agents (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”), we are pleased on behalf of the Borrower to
invite you to submit Competitive Bid Quotes to the Borrower for the following
proposed Competitive Bid Advance(s):

 

Borrowing Date:                     , 200  

 

Principal Amount

--------------------------------------------------------------------------------

   Interest Period


--------------------------------------------------------------------------------

    

 

Such Competitive Bid Quotes should offer [a Competitive Bid Margin][an Absolute
Rate]. Your Competitive Bid Quote must comply with Section 2.05(d) of the Credit
Agreement

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

and the foregoing. Capitalized terms used herein have the meanings assigned to
them in the Credit Agreement.

 

Please respond to this invitation by no later than [2:00 p.m.] [10:30 a.m.] (New
York time) on             , 200  .

 

Citibank, N.A., as Administrative Agent

By:    

Title:

   

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

EXHIBIT “D”

(to Credit Agreement)

 

COMPETITIVE BID QUOTE

(Section 2.05(d))

 

                    , 200  

 

To: Citibank, N.A.,

  as Administrative Agent

 

Re: Competitive Bid Quote to                      (the “Borrower”)

 

In response to your invitation on behalf of the Borrower dated             ,
200_, we hereby make the following Competitive Bid Quote pursuant to Section
2.05(d) of the Credit Agreement hereinafter referred to and on the following
terms:

 

1. Quoting Lender:                    

 

2. Person to contact at Quoting Lender:                    

 

3. Borrowing Date:                     *

 

4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

--------------------------------------------------------------------------------

* As specified in the related Invitation For Competitive Bid Quotes.

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

Principal Amount**

--------------------------------------------------------------------------------

  

Interest

Period***

--------------------------------------------------------------------------------

  

[Competitive

Bid Margin****]

--------------------------------------------------------------------------------

  

[Absolute

Rate*****]

--------------------------------------------------------------------------------

        

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Long-Term Credit Agreement dated as of May 28, 2004 among Whirlpool Corporation,
Whirlpool Europe B.V., Whirlpool Finance B.V., the other borrowers from time to
time party thereto, the lenders from time to time party thereto, Citibank, N.A.,
as Administrative Agent for such lenders, Citibank, N.A., as Fronting Agent for
such lenders, JPMorgan Chase Bank, as Syndication Agent, and ABN AMRO Bank N.V.,
ING Bank N.V. and The Royal Bank of Scotland plc, as Documentation Agents (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”), irrevocably obligates us to make the
Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part. Capitalized terms used herein and not otherwise defined herein shall have
their meanings as defined in the Credit Agreement.

 

Very truly yours,

[NAME OF LENDER]

By:    

Title:

   

--------------------------------------------------------------------------------

** Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and an integral
multiple of $1,000,000.

 

*** One, two, three or six months or at least seven days, as specified in the
related Invitation For Competitive Bid Quotes.

 

****  Competitive Bid Margin over or under the Eurocurrency Base Rate determined
for the applicable Interest Period. Specify percentage (rounded to the nearest
1/10,000 of 1%) and specify whether “PLUS” or “MINUS”.

 

*****  Specify rate of interest per annum (rounded to the nearest 1/10,000 of
1%).

 

Exhibit D, Page 2



--------------------------------------------------------------------------------

EXHIBIT “E”

(to Credit Agreement)

 

ASSUMPTION AGREEMENT

 

            , 200_

 

To the Lenders party to the

Credit Agreement referred

to below

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Long-Term Credit Agreement dated
as of May 28, 2004 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool
Finance B.V., the other borrowers from time to time party thereto, the lenders
from time to time party thereto, Citibank, N.A., as Administrative Agent for
such lenders, Citibank, N.A., as Fronting Agent for such lenders, JPMorgan Chase
Bank, as Syndication Agent, and ABN AMRO Bank N.V., ING Bank N.V. and The Royal
Bank of Scotland plc, as Documentation Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”). Terms defined in the Credit Agreement and used herein are used
herein as defined therein.

 

The undersigned,                     , a                      corporation,
wishes to become a “Borrower” under the Credit Agreement and, accordingly,
hereby agrees that (i) from the date hereof it shall be a “Borrower” under the
Credit Agreement, and (ii) from the date hereof and until the payment in full of
the principal of and interest on all Advances made to it under the Credit
Agreement and performance of all of its other Obligations thereunder, and until
termination thereunder of its status as a “Borrower” as provided below, it shall
perform, comply with and be bound by each of the provisions of the Credit
Agreement which is stated to apply to any “Borrower” to the same extent as if it
had originally signed the Credit Agreement as a “Borrower” party thereto.
Without limiting the generality of the foregoing, the undersigned hereby (i)
confirms, represents and warrants that it has heretofore received a true and
correct copy of the Credit Agreement (including any modifications thereof or
supplements or waivers thereto) as in effect on the date hereof, and (ii)
confirms, reaffirms and restates, as of the date hereof, the representations and
warranties set forth in Article 6 of the Credit Agreement provided that such
representations and warranties shall be and hereby are deemed amended so that
each reference therein to “this Credit Agreement”, including, without
limitation, each such reference included in the term “Loan Documents”, shall be
deemed to be a collective reference to this Assumption Agreement, the Credit
Agreement and the Credit Agreement as supplemented by this Assumption Agreement.

 

So long as the principal of and interest on all Advances made to the undersigned
under the Credit Agreement shall have been paid in full and all other
obligations of the undersigned under the Credit Agreement shall have been fully
performed, Whirlpool may by not less than

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

five Business Days’ prior notice to the Lenders terminate the undersigned’s
status as a “Borrower” under the Credit Agreement.

 

THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Assumption Agreement as of the date and year first above written.

 

[Name of Additional Borrowing Subsidiary]

By:    

Title:

   

 

Address for Notices under

the Credit Agreement:

                                 

 

By its signature, Whirlpool hereby consents to                      becoming an
Additional Borrowing Subsidiary and acknowledges that                      shall
also be a Borrowing Subsidiary whose obligations shall be guaranteed by
Whirlpool pursuant to Article 4 of the Credit Agreement:

 

WHIRLPOOL CORPORATION

By:    

Title:

   

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

EXHIBIT “F”

(the Credit Agreement)

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and                      (the “Assignee”)
is dated as of                 , 200  . The parties hereto agree as follows:

 

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, supplemented, renewed or extended from time to
time is herein called the “Credit Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

 

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The aggregate
Commitment (or Loans, if the applicable Commitment has been terminated)
purchased by the Assignee hereunder is set forth in Item 3 of Schedule 1.

 

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 4 of Schedule
1 or two Business Days (or such shorter period agreed to by the Administrative
Agent) after a Notice of Assignment substantially in the form of Annex “I”
attached hereto has been delivered to the Administrative Agent. Such Notice of
Assignment must include any consents required to be delivered to the
Administrative Agent by Section 13.03(a) of the Credit Agreement. In no event
will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Sections 4 and 5 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

 

4. PAYMENT OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

5. FEES PAYABLE BY THE ASSIGNEE. The Assignee shall pay to the Assignor a fee on
each day on which a payment of interest or letter of credit, facility or
utilization fees is made under the Credit Agreement with respect to the amounts
assigned to the Assignee hereunder for the period prior to the Effective Date.

 

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim. It is understood and agreed that the assignment and
assumption hereunder are made without recourse to the Assignor and that the
Assignor makes no other representation or warranty of any kind to the Assignee.
Neither the Assignor nor any of its officers, directors, employees, agents or
attorneys shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including, without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of any Borrower, any Subsidiary of a
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of any Borrower, any Subsidiary of a Borrower or
any guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the Property,
books or records of any Borrower, any Subsidiary of a Borrower or any guarantor,
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
(vii) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.

 

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement and confirms that, to the best of its knowledge,
it is a Professional Market Party, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information at it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, (iv)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in the attachment to Schedule 1, (vi) confirms
that none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Loan Documents will
not be “plan assets” under ERISA [and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying that the Assignee is
entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes].*******

--------------------------------------------------------------------------------

*******   To be inserted if the Assignee is not incorporated under the laws of
the United States, or a state thereof.

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

7. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

 

8. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 13.03(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

9. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment or Aggregate Fronting Sublimit occurs between the date of this
Assignment Agreement and the Effective Date, the percentage interest specified
in Item 3 of Schedule 1 shall remain the same, but the dollar amount purchased
shall be recalculated based on the reduced Aggregate Commitment or Aggregate
Fronting Sublimit, as applicable.

 

10. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

 

11. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of New York.

 

12. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

 

Exhibit F, Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR]

By:    

Title:

                     

 

[NAME OF ASSIGNEE]

By:    

Title:

                     

 

Exhibit F, Page 4



--------------------------------------------------------------------------------

SCHEDULE 1

(to Assignment Agreement)

 

1. Description and Date of Credit Agreement:

 

Amended and Restated Long-Term Credit Agreement dated as of May 28, 2004 among
Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, Citibank, N.A., as Administrative Agent for such lenders, Citibank,
N.A., as Fronting Agent for such lenders, JPMorgan Chase Bank, as Syndication
Agent, and ABN AMRO Bank N.V., ING Bank N.V. and The Royal Bank of Scotland plc,
as Documentation Agents (as amended, supplemented or otherwise modified from
time to time through the date hereof, the “Credit Agreement”)

 

2.      Date of Assignment Agreement:

                       , 200  

 

3. Amounts (As of Date of Item 2 above):

 

a.      Total of Commitments (Loans) 1 under Credit Agreement:

   $ ___________

b.      Assignee’s Percentage purchased under the Assignment Agreement 2

      __________%

c.      Assignee’s Fronting Commitment purchased under the Assignment Agreement

   $____________

d.      Assignee’s Aggregate (Loan Amount)3 Commitment Amount Purchased under
the Assignment Agreement:

   $ ___________

 

4.      Proposed Effective Date:

                       , 200  

 

Accepted and Agreed:

       

[NAME OF ASSIGNOR]

     

[NAME OF ASSIGNEE]

By:           By:     Title:           Title:    

--------------------------------------------------------------------------------

1 If Commitment has been terminated, insert outstanding Loans in place of
Commitment.

 

2 Percentage taken to 9 decimal places.

 

Exhibit F, Page 5



--------------------------------------------------------------------------------

3 If Commitment has been terminated, insert outstanding Loans in place of
Commitment.

 

Exhibit F, Page 6



--------------------------------------------------------------------------------

ATTACHMENT

(to Schedule I to Assignment Agreement)

 

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

Exhibit F, Page 7



--------------------------------------------------------------------------------

ANNEX “I”

(to Assignment Agreement)

 

NOTICE OF ASSIGNMENT

 

                    , 200  

 

To:   

WHIRLPOOL CORPORATION

2000, M-63

Benton Harbor, Michigan 49022

    

CITIBANK, N.A.

Two Penns Way

New Castle, DE 19720

From:    [NAME OF ASSIGNOR] (the “Assignor”)      [NAME OF ASSIGNEE] (the
“Assignee”)

 

1. We refer to that Credit Agreement (the “Credit Agreement”) described in Item
1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to them in
the Credit Agreement.

 

2. This Notice of Assignment (this “Notice of Assignment”) is given and
delivered to Whirlpool and the Administrative Agent pursuant to Section 13.03(b)
of the Credit Agreement.

 

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of                     , 200   (the “Assignment Agreement”), pursuant
to which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor, the percentage interest specified in Item 3 of
Schedule 1 of all outstanding rights and obligations under the Credit Agreement.
The Effective Date of the Assignment Agreement shall be the later of the date
specified in Item 4 of Schedule 1 or two Business Days (or such shorter period
as agreed to by the Administrative Agent) after this Notice of Assignment and
any consents and fees required by Sections 13.03(a) and 13.03(b) of the Credit
Agreement have been delivered to the Administrative Agent, provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

 

4. The Assignor and the Assignee hereby give to Whirlpool and the Administrative
Agent notice of the assignment and delegation referred to herein. The Assignor
will confer with the Administrative Agent before the date specified in Item 4 of
Schedule 1 to determine if the Assignment Agreement will become effective on
such date pursuant to Section 3 hereof, and will confer with the Administrative
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Administrative Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of

 

Exhibit F, Page 8



--------------------------------------------------------------------------------

the failure to satisfy the conditions precedent agreed to by the Assignor and
the Assignee. At the request of the Administrative Agent, the Assignor will give
the Administrative Agent written confirmation of the satisfaction of the
conditions precedent.

 

5. The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $5,000 required by Section
13.03(b) of the Credit Agreement.

 

6. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

 

7. The Assignee hereby represents and warrants (i) that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment Agreement are “plan assets” as defined under ERISA and that
its rights, benefits, and interests in and under the Loan Documents will not be
“plan assets” under ERISA, and (ii) that it has the status of a Professional
Market Party.

 

7. The Assignee authorizes each of the Administrative Agent and the Fronting
Agent to act as its agent under the Loan Documents in accordance with the terms
thereof. The Assignee acknowledges that neither the Administrative Agent nor the
Fronting Agent has any duty to supply information with respect to any Borrower
or the Loan Documents to the Assignee until the Assignee becomes a party to the
Credit Agreement. 1

--------------------------------------------------------------------------------

1 May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

Exhibit F, Page 9



--------------------------------------------------------------------------------

NAME OF ASSIGNOR

     

NAME OF ASSIGNEE

By:           By:     Title:           Title:    

 

ACKNOWLEDGED

AND CONSENTED TO BY:

     

ACKNOWLEDGED

AND CONSENTED TO BY:

CITIBANK, N.A.,

as Administrative Agent

     

WHIRLPOOL CORPORATION

By:           By:     Title:           Title:    

 

[Attach photocopy of Schedule 1 to the Assignment Agreement]

 

Exhibit F, Page 10



--------------------------------------------------------------------------------

EXHIBIT “G”

(to Credit Agreement)

 

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

Amended and Restated Long-Term Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Long-Term Credit Agreement dated as of May 28, 2004 among Whirlpool
Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., the other borrowers
from time to time party thereto, the lenders from time to time party thereto,
Citibank, N.A., as Administrative Agent for such lenders, Citibank, N.A., as
Fronting Agent for such lenders, JPMorgan Chase Bank, as Syndication Agent, and
ABN AMRO Bank N.V., ING Bank N.V. and The Royal Bank of Scotland plc, as
Documentation Agents (as amended, supplemented or otherwise modified from time
to time through the date hereof, the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                          of Whirlpool,
                         of Whirlpool Europe and                          of
Whirlpool Finance;

 

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Whirlpool and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;

 

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

 

4. Whirlpool and its Subsidiaries are in compliance with (a) the limitations on
Liens set forth in Section 7.10(xvi) of the Credit Agreement and (b) the
limitations on Indebtedness and Off-Balance Sheet Obligations set forth in
Section 7.11 of the Credit Agreement; and

 

5. Schedule 1 attached hereto sets forth financial data and computations
evidencing Whirlpool’s compliance with Sections 7.12 and 7.13 of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

6. Described below are the exceptions, if any, to paragraph 3 above:

 

[list, in detail, the nature of each condition or event, the period during which
it has existed and the action which the Borrowers have taken, are taking, or
propose to take with respect to each such condition or event]

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this         day of
                    , 200    .

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of             , 200   with

Sections 7.12 and 7.13 of the Credit Agreement

 

A. Compliance with Section 7.12: Leverage Ratio

 

1.      Consolidated EBITDA for the twelve month period ending on the date of
calculation (see Schedule A attached)

   $ _________

2.      Consolidated Indebtedness on the date of calculation

   $ _________

3.      Leverage Ratio

(Line A2/Line A1)

                     :1.0

 

Maximum allowed: Line A3 shall be less than or equal to 3.0 to 1.0

 

B. Compliance with Section 7.13: Interest Coverage Ratio

 

1.      Consolidated EBIT for the twelve month period ending on the date of
calculation (see Schedule A attached)

   $ _________

2.      Consolidated Interest Expense for the twelve month period ending on the
date of calculation

   $ _________

3.      Interest Coverage Ratio

(Line B1 ÷ Line B2)

                     :1.0

 

Minimum required: Line B3 shall be greater than or equal to 2.0 to 1.0

 

Exhibit G, Page 3



--------------------------------------------------------------------------------

EXHIBIT A TO

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Calculation of Consolidated EBITDA

 

1.      Consolidated net income of Whirlpool and its Consolidated Subsidiaries
(as determined in accordance with GAAP)

   $ _________

2.      To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,

      

(A)   Consolidated Interest Expense

   $ _________

(B)   Taxes in respect of, or measured by, income or excess profits of Whirlpool
and its Consolidated Subsidiaries

   $ _________

(C)   Identifiable and verifiable non-cash pre-tax charges taken by Whirlpool

   $ _________

(D)   Depreciation and amortization expense

   $ _________

3.      Sum of Lines 2(A) through 2(D)

   $ _________

4.      To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,

      

(A)   losses (or income) from discontinued operations*

   $ _________

(B)   losses (or gains) from the effects of accounting changes*

   $ _________

5.      Sum of Lines 4(A) and 4(B)

   $ _________

6.      Consolidated EBITDA (Line 1 + Line 3 + Line 5)

   $ _________

 

* Income or gains described in Lines 4(A) and 4(B) shall be recorded as negative
numbers.

 

Calculation of Consolidated EBIT

 

1.      Consolidated net income of Whirlpool and its Consolidated Subsidiaries
(as determined in accordance with GAAP)

   $ _________

2.      To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,

      

(A)   Consolidated Interest Expense

   $ _________

(B)   Taxes in respect of, or measured by, income or excess profits of Whirlpool
and its Consolidated Subsidiaries

   $ _________

 

Exhibit G, Page 4



--------------------------------------------------------------------------------

(C)   Identifiable and verifiable non-cash pre-tax charges taken by Whirlpool

   $ _________

3.      Sum of Lines 2(A) through 2(C)

   $ _________

4.      To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,

      

(A)   losses (or income) from discontinued operations*

   $ _________

(B)   losses (or gains) from the effects of accounting changes*

   $ _________

5.      Sum of Lines 4(A) and 4(B)

   $ _________

6.      Consolidated EBIT (Line 1 + Line 3 + Line 5)

   $ _________

 

* Income or gains described in Lines 4(A) and 4(B) shall be recorded as negative
numbers.

 

Exhibit G, Page 5



--------------------------------------------------------------------------------

EXHIBIT “H”

(to Credit Agreement)

 

COMMITTED BORROWING NOTICE

 

                , 200  

 

To:   

Citibank, N.A.

as administrative agent (the “Administrative Agent”)

          cc:    Citibank, N.A. (“the Fronting Agent”)           From:   
                    [applicable Borrower]           Re:    Amended and Restated
Long-Term Credit Agreement dated as of May 28, 2004 among Whirlpool Corporation,
Whirlpool Europe B.V., Whirlpool Finance B.V., the other borrowers from time to
time party thereto, the lenders from time to time party thereto, Citibank, N.A.,
as Administrative Agent for such lenders, Citibank, N.A., as Fronting Agent for
such lenders, JPMorgan Chase Bank, as Syndication Agent, and ABN AMRO Bank N.V.,
ING Bank N.V. and The Royal Bank of Scotland plc, as Documentation Agents (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”)          

 

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2. We hereby give notice pursuant to Section 2.03(e) of the Credit Agreement
that we request the following [Floating Rate Advance] [Eurocurrency Committed
Advance]:

 

Borrowing Date:             , 200  

 

Principal Amount*

--------------------------------------------------------------------------------

 

Agreed Currency**

--------------------------------------------------------------------------------

 

Interest Period***

--------------------------------------------------------------------------------

 

3. The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct as of such
Borrowing Date (except the representations and warranties set forth in Sections
6.04, 6.05 and 6.07 of the Credit

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

Agreement, which representations and warranties are true and correct as of the
respective dates specified therein).

 

4. Prior to and after giving effect to such Committed Advance, no Default or
Unmatured Default exists.

 

  [Name of applicable Borrower] By:     Title:          

--------------------------------------------------------------------------------

* Amount must be $25,000,000 or a larger multiple of $5,000,000.

 

** With respect to Eurocurrency Committed Advances, Dollars, Sterling or euros.

 

*** With respect to Eurocurrency Committed Advances, one, two, three or six
months, subject to the provisions of the definition of Eurocurrency Interest
Period.

 

Exhibit H, Page 2



--------------------------------------------------------------------------------

EXHIBIT “I”

(to Credit Agreement)

 

DOLLAR CONTINUATION/CONVERSION NOTICE

 

                , 200  

 

To:

  

Citibank, N.A.

as administrative agent (the “Administrative Agent”)

cc:

   Citibank, N.A. (“the Fronting Agent”)

From:

                   [applicable Borrower]

Re:

   Amended and Restated Long-Term Credit Agreement dated as of May 28, 2004
among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., the
other borrowers from time to time party thereto, the lenders from time to time
party thereto, Citibank, N.A., as Administrative Agent for such lenders,
Citibank, N.A., as Fronting Agent for such lenders, JPMorgan Chase Bank, as
Syndication Agent, and ABN AMRO Bank N.V., ING Bank N.V. and The Royal Bank of
Scotland plc, as Documentation Agents (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Credit Agreement”)

 

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2. We hereby give notice pursuant to Section 2.03(f) of the Credit Agreement
that we request a continuation or conversion of the following Dollar-denominated
[Floating Rate Advance] [Eurocurrency Committed Advance] according to the terms
below:

 

(A)

 

Date of continuation or conversion

(which is the last day of the

the applicable Interest Period)

   ________________________

(B)

 

Principal amount of

continuation or conversion*

   ________________________

(C)

  Type of Advance    ________________________

(D)

  Interest Period and the last day thereof **    ________________________

 

Exhibit I, Page 1



--------------------------------------------------------------------------------

  [Name of applicable Borrower] By:     Title:    

--------------------------------------------------------------------------------

* Amount must be $25,000,000 or a larger multiple of $5,000,000.

 

** With respect to Eurocurrency Committed Advances, one, two, three or six
months, subject to the provisions of the definition of Eurocurrency Interest
Period.

 

Exhibit I, Page 2



--------------------------------------------------------------------------------

EXHIBIT “J”

(to Credit Agreement)

 

NON-DOLLAR CONTINUATION/CONVERSION NOTICE

 

                    , 200  

 

To:   

Citibank, N.A.

as administrative agent (the “Administrative Agent”)

cc:   

Citibank, N.A. (“the Fronting Agent”)

From:                         [applicable Borrower] Re:    Amended and Restated
Long-Term Credit Agreement dated as of May 28, 2004 among Whirlpool Corporation,
Whirlpool Europe B.V., Whirlpool Finance B.V., the other borrowers from time to
time party thereto, the lenders from
time to time party thereto, Citibank, N.A., as Administrative Agent for such
lenders, Citibank, N.A., as Fronting Agent
for such lenders, JPMorgan Chase Bank, as Syndication Agent, and ABN AMRO Bank
N.V., ING Bank N.V. and The
Royal Bank of Scotland plc, as Documentation Agents (as amended, supplemented or
otherwise modified from time to
time through the date hereof, the “Credit Agreement”)

 

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2. We hereby give notice pursuant to Section 2.03(g) of the Credit Agreement
that we request a continuation or conversion of the following
non-Dollar-denominated Eurocurrency Committed Advance according to the terms
below:

 

(A)  

Date of continuation or conversion

(which is the last day of the

the applicable Interest Period)

   ______________________ (B)   Principal amount of continuation or conversion*
   ______________________ (C)   Agreed Currency of Advance**   
______________________ (D)   Interest Period and the last day thereof ***   
______________________

 

Exhibit J, Page 1



--------------------------------------------------------------------------------

  [Name of applicable Borrower] By:     Title:    

--------------------------------------------------------------------------------

* Amount must be $25,000,000 or a larger multiple of $5,000,000.

 

** Sterling or euros

 

*** One, two, three or six months, subject to the provisions of the definition
of Eurocurrency Interest Period.

 

Exhibit J, Page 2



--------------------------------------------------------------------------------

EXHIBIT “K”

(to Credit Agreement)

 

FRONTED BORROWING NOTICE

 

       

            , 200  

 

To:  

Citibank, N.A.

(as “Fronting Agent”)

cc:   Citibank, N.A. (the “Administrative Agent”) From:   [Whirlpool
Corporation][Whirlpool Finance B.V.] Re:   Amended and Restated Long-Term Credit
Agreement dated as of May 28, 2004 among Whirlpool Corporation, Whirlpool Europe
B.V., Whirlpool Finance B.V., the other borrowers from time to time party
thereto, the lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent for such lenders, Citibank, N.A., as Fronting Agent for
such lenders, JPMorgan Chase Bank, as Syndication Agent, and ABN AMRO Bank N.V.,
ING Bank N.V. and The Royal Bank of Scotland plc, as Documentation Agents (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”)

 

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2. We hereby give notice pursuant to Section 2.04(e) of the Credit Agreement
that we request the following Fronted Advance:

 

Borrowing Date:             ,     

 

Principal Amount*

--------------------------------------------------------------------------------

 

Agreed Currency**

--------------------------------------------------------------------------------

 

Interest Period***

--------------------------------------------------------------------------------

 

Exhibit K, Page 1



--------------------------------------------------------------------------------

3. The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct as of such
Borrowing Date (except the representations and warranties set forth in Sections
6.04, 6.05 and 6.07 of the Credit Agreement, which representations and
warranties are true and correct as of the respective dates specified therein).

 

4. Prior to and after giving effect to such Committed Advance, no Default or
Unmatured Default exists.

 

[WHIRLPOOL CORPORATION]

[WHIRLPOOL FINANCE B.V.]

By:    

Title:

   

--------------------------------------------------------------------------------

* Amount must be $25,000,000.

 

** Dollars, Sterling or euros.

 

*** One to Seven days, subject to the provisions of the definition of
Eurocurrency Interest Period.

 

Exhibit K, Page 2



--------------------------------------------------------------------------------

EXHIBIT “L”

(to Credit Agreement)

 

COMPETITIVE BORROWING NOTICE

 

       

            , 200  

 

To:  

Citibank, N.A.

as administrative agent (the “Administrative Agent”)

From:                       [applicable Borrower] Re:   Amended and Restated
Long-Term Credit Agreement dated as of May 28, 2004 among Whirlpool Corporation,
Whirlpool Europe B.V., Whirlpool Finance B.V., the other borrowers from time to
time party thereto, the lenders from time to time party thereto, Citibank, N.A.,
as Administrative Agent for such lenders, Citibank, N.A., as Fronting Agent for
such lenders, JPMorgan Chase Bank, as Syndication Agent, and ABN AMRO Bank N.V.,
ING Bank N.V. and The Royal Bank of Scotland plc, as Documentation Agents (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”)

 

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2. We hereby give notice pursuant to Section 2.05(f) of the Credit Agreement
that we accept Competitive Bid Quotes for the following proposed Competitive Bid
Advance(s):

 

Borrowing Date:             , 200  

 

Principal Amount

--------------------------------------------------------------------------------

 

Interest Period

--------------------------------------------------------------------------------

   

 

Exhibit L, Page 1



--------------------------------------------------------------------------------

3. We hereby affirm the representations and warranties made in Article 6 of the
Credit Agreement (except the representations and warranties set forth in
Sections 6.04, 6.05 and 6.07 of the Credit Agreement, which representations and
warranties are true and correct as of the respective dates specified therein).

 

 

[Name of applicable Borrower]

By:    

Title:

   

 

Exhibit L, Page 2



--------------------------------------------------------------------------------

SCHEDULE I

(to Credit Agreement)

 

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

Citibank, N.A.

   $ 110,000,000.00    9.167 %

JPMorgan Chase Bank

   $ 110,000,000.00    9.167 %

ABN AMRO Bank N.V.

   $ 85,000,000.00    7.083 %

ING Bank N.V.

   $ 85,000,000.00    7.083 %

The Royal Bank of Scotland Plc

   $ 85,000,000.00    7.083 %

Fortis Capital Corp.

   $ 70,000,000.00    5.833 %

Bank of America, N.A.

   $ 70,000,000.00    5.833 %

BNP Paribas – Chicago Branch

   $ 70,000,000.00    5.833 %

Sumitomo Mitsui Banking Corporation

   $ 55,000,000.00    4.833 %

Bank of Tokyo-Mitsubishi Trust Company

   $ 55,000,000.00    4.833 %

The Northern Trust Company

   $ 55,000,000.00    4.833 %

Standard Chartered Bank

   $ 55,000,000.00    4.833 %

UniCredito Italiano S.p.A.

   $ 55,000,000.00    4.833 %

Barclays Bank PLC

   $ 40,000,000.00    3.333 %

Banca Intesa S.p.A.

   $ 40,000,000.00    3.333 %

Banca Nazionale Del Lavoro S.p.A., New York Branch

   $ 40,000,000.00    3.333 %

ANZ Banking Group Limited

   $ 30,000,000.00    2.500 %

Bank Austria Creditanstalt AG

   $ 30,000,000.00    2.500 %

Nordea Bank Finland plc

   $ 30,000,000.00    2.500 %

U.S. Bank National Association

   $ 30,000,000.00    2.500 %

Total

   $ 1,200,000,000.00    100.000 %

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

(to Credit Agreement)

 

EUROCURRENCY PAYMENT OFFICES

OF THE ADMINISTRATIVE AGENT1

 

Currency

--------------------------------------------------------------------------------

 

Eurocurrency Payment Office

--------------------------------------------------------------------------------

Dollars

 

To:   Citibank, N.A.

   

For   Citibank, N.A.

euros

 

To:   Citibank, N.A.

   

For:  Citibank, N.A.

--------------------------------------------------------------------------------

1 Accounts to be provided before payments made.

 

Schedule II



--------------------------------------------------------------------------------

Schedule III

(to Credit Agreement)

 

MLA Cost

 

1. The MLA Cost is an addition to the interest rate in relation to the cost of
compliance with (a) the requirements of the Bank of England and/or the Financial
Services Authority (or, in either case, any other authority which replaces all
or any of its functions) or (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent or the Fronting Agent, as applicable, shall calculate,
as a percentage rate, a rate (the “Additional Cost Rate”) in accordance with the
paragraphs set out below. The MLA Cost will be calculated as the average of the
rates supplied by the Reference Banks and will be expressed as a percentage rate
per annum.

 

3. The Additional Cost Rate for any Lender lending from a Lending Installation
in a European Economic Area member state will be the percentage notified by that
Lender to the Agent as the cost to that Lender of complying with the minimum
reserve requirements of the European Central Bank.

 

4. The Additional Cost Rate for any Lender lending from a Lending Installation
in the United Kingdom will be calculated by the Administrative Agent or the
Fronting Agent, as applicable, as follows:

 

LOGO [g33861g33861.jpg]   per cent. per annum.

 

Where:

 

  (A) is the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules (calculated for this purpose by
that Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank) and expressed in pounds per £ 1,000,000 of the Tariff Base of
that Reference Bank.

 

5. For the purposes of this Schedule:

 

“Eligible Liabilities” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

 

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required

 

Schedule III



--------------------------------------------------------------------------------

pursuant to the Fees Rules but taking into account any applicable discount
rate); and

 

“Tariff Base” has the meaning given to it, and will be calculated in accordance
with, the Fees Regulations.

 

6. If requested by the Administrative Agent or the Fronting Agent, as
applicable, each Reference Bank shall supply any information required by the
Administrative Agent or the Fronting Agent, as applicable, for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Reference Bank shall supply the following information in writing on or
prior to the date on which it becomes a Reference Bank:

 

(a) the jurisdiction of its Facility Office;

 

(b) the rate of charge payable by that Reference Bank to the Financial Services
Authority calculated in accordance with A above; and

 

(c) any other information that the Administrative Agent or the Fronting Agent,
as applicable, may reasonably require for such purpose.

 

Each Reference Bank shall promptly notify the Administrative Agent or the
Fronting Agent, as applicable, in writing of any change to the information
provided by it pursuant to this paragraph and, if requested by the
Administrative Agent or the Fronting Agent, as applicable, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent or the Fronting Agent, as
applicable, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated in accordance
with A above) and expressed in pounds per £ 1,000,000 of the Tariff Base of that
Reference Bank.

 

7. The percentages or rates of charge of each Reference Bank for the purpose of
A above shall be determined by the Administrative Agent or the Fronting Agent,
as applicable, based upon the information supplied to it pursuant to paragraph 6
above and on the assumption that, unless a Reference Bank notifies the
Administrative Agent or the Fronting Agent, as applicable, to the contrary, each
Reference Bank’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

8. The Agent shall have no liability to any person if such determination results
in an Additional Cost Rate which over or under compensates any Lender and shall
be entitled to assume that the information provided by any Reference Bank
pursuant to paragraphs 3 and 6 above is true and correct in all respects.

 

9.

Any determination by the Administrative Agent or the Fronting Agent, as
applicable, pursuant to this Schedule in relation to a formula, the Mandatory
Cost, an Additional

 

Schedule III



--------------------------------------------------------------------------------

 

Cost Rate or any amount payable to a Lender shall, in the absence of manifest
error, be conclusive and binding on all parties to the Credit Agreement.

 

10. The Administrative Agent or the Fronting Agent, as applicable, may from time
to time, after consultation with the Borrowers and the Lenders, determine and
notify to all parties to the Credit Agreement any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties to the Credit Agreement.

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

(to Credit Agreement)

 

PRICING SCHEDULE

 

Each of “Facility Fee Rate” and “Eurocurrency Margin” means, for any day, the
rate set forth below, in basis points per annum, in the row opposite such term
and in the column corresponding to the Pricing Level that applies for such day:

 

Pricing Level

--------------------------------------------------------------------------------

   Level I


--------------------------------------------------------------------------------

   Level II


--------------------------------------------------------------------------------

   Level III


--------------------------------------------------------------------------------

   Level IV


--------------------------------------------------------------------------------

   Level V


--------------------------------------------------------------------------------

   Level VI


--------------------------------------------------------------------------------

Facility Fee Rate

   8.00    10.00    12.50    15.00    20.00    30.00

Eurocurrency Margin

   17.00    27.50    37.50    47.50    67.50    107.50

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated A or higher by S&P and A2 or higher by
Moody’s.

 

“Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s
and (ii) Level I Pricing does not apply.

 

“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P or Baal or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.

 

“Level IV Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing and Level III Pricing
applies.

 

“Level V Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB- or higher by S&P and Baa3 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing, Level III Pricing
and Level IV Pricing applies.

 

“Level VI Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI applies at any date.

 

Schedule IV



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.

 

The following provisions are applicable so long as Whirlpool’s long-term debt is
rated at least BBB- by S&P and at least Baa3 by Moody’s: If Whirlpool is
split-rated and the ratings differential is one level, the higher of the two
ratings will apply (e.g. A-/Baal results in Level II Pricing). If Whirlpool is
split-rated and the ratings differential is more than one level, the highest of
the intermediate ratings shall be used (e.g. A-/Baa2 results in Level III
Pricing, as does A-/Baa3).

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE V

(to Credit Agreement)

 

NOTICES

 

Borrowers:

 

Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Blair Clark

Telephone:    (269) 923-3296

Facsimile:     (269) 923-5515

 

Whirlpool Europe B.V.

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Blair Clark

Telephone:    (269) 923-3296

Facsimile:     (269) 923-5515

 

Whirlpool Finance B.V.

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Blair Clark

Telephone:    (269) 923-3296

Facsimile:     (269) 923-5515

 

Agent:

 

Citibank N.A.

2 Penns Way, 2nd Floor

New Castle, DE 05720

Attn: Sean L. Portrait, Assistant Manager

Telephone:    (302) 894-6083

Facsimile:     (302) 894-6120

Email: sean.l.portrait@citibank.com

 

Schedule V



--------------------------------------------------------------------------------

Lenders:

 

Credit Contact    Administrative Contact

ABN AMRO Bank N.V.

208 South LaSalle Street, Suite 1500

Chicago, IL 60604-1003

Attn: Sherry Manning

Telephone:    (312) 992-5110

Facsimile:     (312) 992-5111

Email: sherry.manning@abnamro.com

  

ABN AMRO Bank N.V.

208 South LaSalle Street, Suite 1500

Chicago, IL 60604-1003

Attn: Loan Administration

Telephone:    (312) 992-5152

Facsimile:     (312) 992-5158

Australia New Zeeland Banking Group Limited

1177 Avenue of the Americas

New York, NY 10036

Attn: Damodar Menon, Director

Telephone:    (212) 801-9752

Facsimile:     (212) 536-9257

Email: dmenonUSA@anz.com

  

ANZ Banking Group Limited

1177 Avenue of the Americas

New York, NY 10036

Attn: Jessie Amante

          Supervisor

Telephone:    (212) 801-9744

Facsimile:     (212) 801-9795

Email: jamante@anz.com

Banca Intesa S.p.A.

1 William Street

New York, NY 10004

Attn: Raul Madrigal

Telephone:    (212) 607-3630

Facsimile:     (212) 809-2124

  

Banca Intesa S.p.A.

1 William Street

New York, NY 10004

Attn: Isabella Castrogiovanni

Telephone:    (212) 607-3522

Facsimile:     (212) 607-3897

Banca Nazionale Del Lavoro S.p.A., New York Branch

25 West 51st Street

New York, NY 10019

Attn: Francesco di Mario

Telephone:    (212) 314-0217

Facsimile:     (212) 765-2978

Email: franco.demario@bnlny.com

  

Banca Nazionale Del Lavoro S.p.A., New York Branch

25 West 51st Street

New York, NY 10019

Attn: Anna Hernandez, AVP

Telephone:    (212) 314-0679

Facsimile:     (212)

Email: comdiv@bnlny.com

    

Banca Nazionale Del Lavoro S.p.A., New York Branch

25 West 51st Street

New York, NY 10019

Ann: Maria Zaldumbide

Telephone:    (212) 314-0210

Facsimile:     (212) 765-2978

Email: comdiv@bnlny.com

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact

Bank Austria Creditanstalt AG

A-1010 Vienna

Vordere Zollamtsstrasse 13

Attn: Hilke Schubert

Telephone:    43 0 50505-44121

Facsimile:     43 1 319-6522

Email: hilke.Schubert@ba-ca.com

  

Bank Austria Creditanstalt AG

A-1010 Vienna

Vordere Zollamtsstrasse 13

Attn: Inge Grienauer

Telephone:    43 0 50505-44222

Facsimile:     43 0 50505-49394

Email: inge.grienauer@ba-ca.com

Bank of America, N.A.

231 South LaSalle Street, 9th Floor

Chicago, IL 60604

Attn: Sharon Burks Horos

Telephone:    (312) 828-2149

Facsimile:     (312) 828-6269

Email: Sharon_burks.horos@bankofamerica.com

  

Bank of America, N.A.

1850 Gateway Boulevard

Concord, CA 94520-3282

Attn: Myrna Lara

Telephone:    (925) 675-8391

Facsimile:     (888) 969-2638

Email: myrna.lara@bankofamerica.com

Bank of Tokyo-Mitsubishi Trust Company

1251 Avenue of the Americas, 12th floor

New York, NY 10020-1104

Attn: Paresh R. Shah

Vice President

Telephone:    (212) 782-5649

Facsimile:     (212) 782-6440

Email: pshah@btmna.com

  

BTM Information Services, Inc.

Bank of Tokyo-Mitsubishi Trust Company

1251 Avenue of the Americas, 12th floor

New York, NY 10020-1104

Attn: Rolando Uy,

          AVP,

          Loan Operations Dept.

Telephone:    (201) 413-8570

Facsimile:     (201) 521-2304

                      (201) 521-2305

 

Bank of Tokyo-Mitsubishi Trust Company

1251 Avenue of the Americas, 12th floor

New York, NY 10020-1104

Attn: Ro Toyoshima

          Vice President

Telephone:    (212) 782-4307

Facsimile:     (212) 782-6440

Email: rtoyoshima@btmna.com

  

Barclays Capital

200 Park Avenue

New York, NY 10166

Attn: John Giannone

Telephone:    (212) 412-3276

Facsimile:     (212) 412-7511

Email: john.giannone@barcap.com

  

Barclays Capital

222 Broadway

New York, NY 10038

Attn: Eddie Cotto

Telephone:    (212) 412-3710

Facsimile:     (212) 412-5306

Email: eddie.cotto@barcap.com

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact

BNP Paribas

209 South LaSalle Street, Suite 500

Chicago, IL 60604

Attn: Thomas Ambrose

Telephone:    (312) 977-2201

Facsimile:     (312) 977-1380

Email: tom.ambrose@Americas.bnpparibas.com

  

BNP Paribas

919 Third Avenue, 3rd Floor

New York, NY 10022

Attn: Gabriel Candamo

Telephone:    (212) 471-6626

Facsimile:     (212) 471-6695

Email: gabriel.candamo@Americas.bnpparibas.com

Citibank N.A.

233 S. Wacker Dr. 86th

Chicago, IL 60606

Attn: John Coons

Telephone:    (312) 876-3270

Facsimile:     (312) 876-3290

Email: john.w.coons@citigroup.com

  

Citibank N.A.

2 Penns Way, 2nd Floor

New Castle, DE 05720

Attn: Sean L. Portrait, Assistant Manager

Telephone:    (302) 894-6083

Facsimile:     (302) 894-6120

Email: sean.l.portrait@citigroup.com

Fortis Capital Corp.

3 Stamford Plaza

301 Tresser Boulevard, 9th Floor

Stamford, CT 06901

Attn: Egans van Iterson Scholten

Telephone:    (203) 705-5939

Facsimile:      (203) 705-5899

Email: egans.vanitersonscholten@fortiscapitalusa.com

  

Fortis Capital Corp.

3 Stamford Plaza

301 Tresser Boulevard, 9th Floor

Stamford, CT 06901

Attn: Marlene Purrier-Ellis/Frank Campanelli

Telephone:    (203) 705-5753/5936

Facsimile:     (203) 705-5898/5888

Email: marlene.purrier-ellis@fortiscapitalusa.com

            frank.campanelli@fortiscapitalusa.com

ING Bank N.V.

49 St. Stephen’s Green

Dublin 2

Ireland

Attn: Bairbre Kelleher

Telephone:    (01) 638 4028

Facsimile:     (01) 638 4050

Email: bairbre.Kelleher@ie.ing.com

  

ING Bank N.V.

49 St. Stephen’s Green

Dublin 2

Ireland

Attn: Alan Maher

Telephone:    (01) 638 4008

Facsimile:     (01) 638 4060

Email: alan.maher@ie.ing.com

JPMorgan Chase Bank

270 Park Avenue, 4th floor

New York, NY 10017

Attn: Tina Ruyter

Telephone:    (212) 270-6532

Facsimile:     (212) 270-3279

Email:

  

JPMorgan Chase Bank

270 Park Avenue, 47th floor

New York, NY 10017

Attn: Vito S. Cipriano

          Account Manager

Telephone:    (212) 552-7402

Facsimile:     (212) 552-5662

Email: vito.cipriano@jpmorgan.com

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact

Nordea Bank Finland Plc

437 Madison Avenue

New York, NY 10022

Attn: Thomas Hickey

Telephone:    (212) 318-9306

Facsimile:     (212) 318-9318

Email: thomas.hickey@nordea.com

  

Nordea Bank Finland Plc

437 Madison Avenue

New York, NY 10022

Attn: Loan Administration Department

Telephone:    (212) 318-9300

Facsimile:     (212) 318-9188

The Northern Trust Company

50 S. LaSalle, 11th floor

Chicago, IL 60675

Attn: Peter R. Martinets

Telephone:    (312) 444-4569

Facsimile:     (312) 630-6062

Email: prm2@ntrs.com

  

The Northern Trust Company

50 S. LaSalle, 11th floor

Chicago, IL 60675

Attn: Ms. Linda Honda

Telephone:    (312) 444-3532

Facsimile:     (312) 630-1566

The Royal Bank of Scotland Plc

101 Park Avenue, 12th Floor

New York, NY 10178

Attn: Jayne Seaford,

          Senior Vice President

Telephone:    (212) 401-3768

Facsimile:     (212) 401-3456

  

The Royal Bank of Scotland Plc

101 Park Avenue

New York, NY 10178

Attn: Juanita Baird

Telephone:    (212) 401-1420

Facsimile:     (212) 401-1336

Standard Chartered Bank

7 World Trade Center

New York, NY 10048

Attn: David B. Edwards

          Vice President

Telephone:    (212) 667-0178

Facsimile:     (212) 667-0225

E-mail: david.b.edwards@us.standardchartered.com

  

Standard Chartered Bank

7 World Trade Center

New York, NY 10048

Attn: Victoria Faltine

          Assistant Vice President

Telephone:    (212) 667-0659

Facsimile:     (212) 667-0568

E-mail: victoria.faltine@us.standardchartered.com

Sumitomo Mitsui Banking Corp., New York

277 Park Avenue

New York, NY 10172

Attn: Jack Rosa

Telephone:    (212) 224-4151

Facsimile:     (212) 224-4384

Email: Jack_Rosa@smbcgroup.com

  

Sumitomo Mitsui Banking Corp., New York

277 Park Avenue

New York, NY 10172

Attn: Yvette Browne

Telephone:    (212) 224-4306

Facsimile:     (212) 224-5197

Email: Yvette_Browne@smbcgroup.com

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact

UniCredito Italiano S.p.A.

430 Park Avenue, 9th Floor

New York, NY 10022

Attn: Saiyed Abbas

Telephone:    (212) 546-9623

Facsimile:     (212) 826-8623

  

UniCredito Italiano S.p.A.

430 Park Avenue, 9th Floor

New York, NY 10022

Attn: Dan Tausek

Telephone:    (212) 546-9614

Facsimile:     (212) 826-8623

U.S. Bank, National Association

209 S. LaSalle Street, 3rd Floor

Chicago, IL 60604

Attn: Barry Litwin

Telephone:    (312) 325-88

Facsimile:     (3121) 325-88

Email: barry.litwin@usbank.com

  

U.S. Bank, National Association

400 City Center, OS-WI-CCCL

Oshkosh, WI 54901

Attn: Connie Sweeney

Telephone:    (920) 237-7604

Facsimile:     (920) 237-7993

Email: connie.sweeney@usbank.com

 

Schedule V